EXHIBIT 10.13

 

EXECUTION VERSION

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June 8,
2020, is entered into by and among FuelCell Energy, Inc., a Delaware corporation
(the “Borrower”), each of the Guarantors party to the Credit Agreement, the
lenders party to the Credit Agreement referred to below (collectively, the
“Lenders” and each individually a “Lender”) that are signatories hereto, and
Orion Energy Partners Investment Agent, LLC, as administrative and collateral
agent for the Lenders (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Borrower and the Guarantors have entered into financing
arrangements pursuant to which the Lenders have made and provided loans and
other financial accommodations, and may in the future make additional loans and
financial accommodations, to the Borrower as set forth in the Credit Agreement,
dated as of October 31, 2019, by and among the Borrower, the Guarantors, the
Lenders and the Administrative Agent (as the same has heretofore been, and may
hereafter be, amended, modified, supplemented, extended, renewed, restated,
amended and restated or replaced, the “Credit Agreement”);

WHEREAS, the Borrower and the Guarantors desire to amend certain provisions of
the Credit Agreement as set forth herein;

WHEREAS, in connection with this Amendment, the Borrower has requested that the
Lenders set forth on Annex A hereto (such Lenders, the “Secondary Facility
Lenders”) make a commitment to make Secondary Facility Loans (as defined in the
Credit Agreement (as amended by this Amendment)) subject to the terms and
conditions set forth in the Credit Agreement (as amended by this Amendment);

WHEREAS, subject to the terms and conditions of this Amendment and the Credit
Agreement (as amended by this Amendment), the Secondary Facility Lenders have
agreed to make Secondary Facility Commitments in an aggregate principal amount
of $35,000,000;

WHEREAS, pursuant to Section 10.02(b) of the Credit Agreement, in order to
effect the amendments to the Credit Agreement contemplated by this Amendment,
this Amendment must be executed by the Borrower and the Required Lenders and
acknowledged by the Administrative Agent; and

WHEREAS, the undersigned Lenders constitute the Required Lenders.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

--------------------------------------------------------------------------------

SECTION 1.   Amendments to the Credit Agreement.  Subject to the terms and
conditions hereof, effective as of the Fifth Amendment Effective Date (as
defined below) and subject to the satisfaction of the conditions precedent set
forth in Section 3:

(a)the Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex B hereto;

(b)Annex I to the Credit Agreement is hereby amended and restated to read in its
entirety as set forth on Annex C hereto; and

(c)Exhibit C to the Credit Agreement is hereby amended and restated to read in
its entirety as set forth on Annex D hereto.

SECTION 2.   Secondary Facility Commitments.  Subject to the terms and
conditions hereof and of the Credit Agreement (as amended by this Amendment),
effective as of the Fifth Amendment Effective Date and subject to the
satisfaction of the conditions precedent set forth in Section 3, each Secondary
Facility Lender party hereto hereby agrees, severally and not jointly, to make a
Secondary Facility Commitment to the Borrower on the Fifth Amendment Effective
Date in the aggregate principal amount equal to the amount set forth under the
heading “Secondary Facility Commitment” opposite such Secondary Facility
Lender’s name on Annex A hereto, on the terms set forth in this Amendment and in
the Credit Agreement (as amended by this Amendment).

SECTION 3.   Conditions Precedent.  This Amendment shall only become effective
upon the date (the “Fifth Amendment Effective Date”) on which the Administrative
Agent shall have received counterparts of this Amendment, duly authorized,
executed and delivered by the Borrower, the Guarantors, the Secondary Facility
Lenders and the Required Lenders.

SECTION 4.   Representations and Warranties. The Borrower and each Guarantor
hereby represents and warrants to the Administrative Agent and Lenders as
follows, which representations and warranties shall survive the execution and
delivery hereof:

(a)Each of the Loan Parties has full corporate, limited liability company or
other organizational powers, authority and legal right to enter into, deliver
and perform its respective obligations under this Amendment and has taken all
necessary corporate, limited liability company or other organizational action to
authorize the execution, delivery and performance by it of this Amendment.  

(a)This Amendment has been duly executed and delivered by each Loan Party and is
in full force and effect and constitutes a legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforcement may be limited (i) by Bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) by implied covenants of good faith and fair dealing.

2

--------------------------------------------------------------------------------

(b)The execution, delivery and performance by each Loan Party of this Amendment
does not and will not, as applicable, (i) conflict with the Organizational
Documents of such Loan Party, (ii) conflict with or result in a breach of, or
constitute a default under, any indenture, loan agreement, mortgage, deed of
trust or other material instrument or agreement to which any Loan Party is a
party or by which it is bound or to which any Loan Party’s property or assets
are subject, or (iii) conflict with or result in a breach of, or constitute a
default under, in any material respect, any Applicable Law.

(c)After giving effect to this Amendment, the representations and warranties of
the Borrower and each of the other Loan Parties contained in the Credit
Agreement, the Security Agreement and the other Financing Documents are true,
correct and complete in all material respects (without duplication of any
materiality provision contained therein) on and as of the Fifth Amendment
Effective Date (or any earlier date with respect to which any such
representation or warranty relates).

(d)After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

SECTION 5.   Effect of this Amendment; Ratification.

(a)Except as expressly set forth herein, no other amendments, consents, changes
or modifications to the Credit Agreement, the Security Agreement or any other
Financing Document are intended or implied, and in all other respects the Credit
Agreement, the Security Agreement and each other Financing Document is hereby
specifically ratified and confirmed by all parties hereto as of the Fifth
Amendment Effective Date and neither the Borrower nor any other Loan Party shall
be entitled to any other or further amendment solely by virtue of the provisions
of this Amendment or the subject matter of this Amendment.  This Amendment is
not a novation, satisfaction, release or discharge of any of the obligations of
the Borrower or any other Loan Party under the Credit Agreement, the Security
Agreement or any other Financing Document.  This Amendment shall be deemed to be
a Financing Document.

(b)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any obligation of the Borrower or any other Loan Party under, or
any right, power, or remedy of the Administrative Agent or the Lenders under,
the Credit Agreement, the Security Agreement or any other Financing Document
(which rights, powers and remedies are expressly reserved), nor constitute a
consent to or waiver of any past, present or future violations of any provision
of the Credit Agreement, the Security Agreement or any other Financing Document.

(c)For the benefit of the Administrative Agent and the Lenders, the Borrower and
each other Loan Party hereby (i) affirms and confirms its guarantees, pledges,
grants of collateral and security interests and other undertakings under the
Credit Agreement, the Security Agreement and the other Financing Documents, (ii)
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Credit Agreement, the Security Agreement and
each of the other Financing Documents, (iii) agrees that (x) the Credit
Agreement, the Security Agreement and each other Financing Document shall
continue to be in full force and effect and (y) all guarantees, pledges, grants
of collateral and security interests and other undertakings under the Credit
Agreement, the Security Agreement and each other Financing Document shall
continue

3

--------------------------------------------------------------------------------

to be in full force and effect and shall accrue to the benefit of the
Administrative Agent and the Lenders, (iv) confirms and agrees that it is truly
and justly indebted to the Lenders and the Administrative Agent in the aggregate
amount of the Obligations without defense, counterclaim or offset of any kind
whatsoever, and (v) reaffirms and admits the validity and enforceability of the
Financing Documents.

SECTION 6.   Expenses.  The Borrower and the other Loan Parties agree to pay, or
reimburse, the Administrative Agent for all expenses reasonably incurred for the
preparation and negotiation of this Amendment and related agreements and
instruments and the transactions contemplated hereby, including, but not limited
to, the reasonable and documented fees and expenses of counsel to the
Administrative Agent.

SECTION 7.   Governing Law; Jurisdiction; Etc.

(a)Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

(b)Submission to Jurisdiction.  Any legal action or proceeding with respect to
this Amendment shall, except as provided in clause (d) below, be brought in the
courts of the State of New York, or of the United States District Court for the
Southern District of New York, in each case, seated in the County of New York
and, by execution and delivery of this Amendment, each party hereto hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts.  Each party
hereto agrees that a judgment, after exhaustion of all available appeals, in any
such action or proceeding shall be conclusive and binding upon it, and may be
enforced in any other jurisdiction, including by a suit upon such judgment, a
certified copy of which shall be conclusive evidence of the judgment.

(c)Waiver of Venue.  Each party hereto hereby irrevocably waives any objection
that it may now have or hereafter have to the laying of the venue of any suit,
action or proceeding arising out of or relating to this Amendment brought in the
Supreme Court of the State of New York or in the United States District Court
for the Southern District of New York, in each case, seated in the County of New
York and hereby further irrevocably waives any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

(d)Rights of the Secured Parties.  Nothing in this Section 7 shall limit the
right of the Secured Parties to refer any claim against a Loan Party to any
court of competent jurisdiction anywhere else outside of the State of New York,
nor shall the taking of proceedings by any Secured Party before the courts in
one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction whether concurrently or not.

(e)WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AMENDMENT IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR

4

--------------------------------------------------------------------------------

OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(f)Waiver of Immunity.  To the extent that any Loan Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution, sovereign immunity or otherwise) with respect to
itself or its property, it hereby irrevocably waives such immunity, to the
fullest extent permitted by law, in respect of its obligations under this
Amendment.

SECTION 8.   Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
permitted assigns.

SECTION 9.   Captions.  The captions in this Amendment are intended for
convenience only and do not constitute and shall not be interpreted as part of
this Amendment.

SECTION 10.   No Course of Dealing.  The Borrower and each other Loan Party
acknowledges that (a) except as expressly set forth herein, neither the
Administrative Agent nor any Lender has agreed (and has no obligation whatsoever
to discuss, negotiate or agree) to any restructuring, modification, amendment,
extension, waiver, or forbearance with respect to the Credit Agreement, the
Security Agreement or any other Financing Document or any of the terms thereof,
and (b) the execution and delivery of this Amendment has not established any
course of dealing between the parties hereto or created any obligation or
agreement of the Administrative Agent or any Lender with respect to any future
restructuring, modification, amendment, extension, waiver, or forbearance with
respect to the Credit Agreement, the Security Agreement or any other Financing
Document or any of the terms thereof.

SECTION 11.   Counterparts.  This Amendment may be executed in any number of and
by different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

BORROWER:

 

FUELCELL ENERGY, INC.

 

 

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title: EVP, Chief Financial Officer & Treasurer

 

 

GUARANTORS:

 

FUELCELL ENERGY FINANCE II, LLC

 

 

 

 

By: FuelCell Energy, Inc.

Its: Sole Member

 

 

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title: EVP, Chief Financial Officer & Treasurer

 

 

BAKERSFIELD FUEL CELL 1, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

By: FuelCell Energy, Inc.

Its: Sole Member

 

 

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

 

Title: EVP, Chief Financial Officer & Treasurer






[Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

GUARANTORS:

 

 

 

 

 

YAPHANK FUEL CELL PARK, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

 

By: FuelCell Energy, Inc.

Its: Sole Member

 

 

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

 

Title: EVP, Chief Financial Officer & Treasurer

 

 

LONG BEACH TRIGEN, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

By: FuelCell Energy, Inc.

Its: Sole Member

 

 

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title: EVP, Chief Financial Officer & Treasurer






[Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

GUARANTORS:

 

 

 

SAN BERNARDINO FUEL CELL, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

By: FuelCell Energy, Inc.

Its: Sole Member

 

 

 

 

By:  /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

 

MONTVILLE FUEL CELL PARK, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

By: FuelCell Energy, Inc.

Its: Sole Member

 

 

 

 

By:  /s/ Michael S. Bishop

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 

 

EASTERN CONNECTICUT FUEL CELL PROPERTIES, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

By: FuelCell Energy, Inc.

Its: Sole Member

 

 

 

 

By:  /s/ Michael S. Bishop  

Name:  Michael S. Bishop

Title:  EVP, Chief Financial Officer & Treasurer

 






[Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

GUARANTORS:

 

 

 

CR FUEL CELL, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

By: FuelCell Energy, Inc.

Its: Sole Member

 

 

 

 

By:  /s/ Michael S. Bishop

Name:  Michael S. Bishop

 

Title:  EVP, Chief Financial Officer & Treasurer

 

 

BRT FUEL CELL, LLC

 

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

 

By: FuelCell Energy, Inc.

 

Its: Sole Member

 

 

 

 

 

By:  /s/ Michael S. Bishop

Name:  Michael S. Bishop

 

Title:  EVP, Chief Financial Officer & Treasurer

 

 

DERBY FUEL CELL, LLC

 

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

 

By: FuelCell Energy, Inc.

 

Its: Sole Member

 

 

 

 

 

By:  /s/ Michael S. Bishop

Name:  Michael S. Bishop

 

Title:  EVP, Chief Financial Officer & Treasurer






[Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

GUARANTORS:

 

 

 

HOMESTEAD FUEL CELL 1, LLC

 

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

 

By: FuelCell Energy, Inc.

 

Its: Sole Member

 

 

 

 

 

By:  /s/ Michael S. Bishop

Name:  Michael S. Bishop

 

Title:  EVP, Chief Financial Officer & Treasurer

 

 

CENTRAL CT FUEL CELL 1, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

 

By: FuelCell Energy, Inc.

 

Its: Sole Member

 

 

 

 

 

By:  /s/ Michael S. Bishop

Name:  Michael S. Bishop

 

Title:  EVP, Chief Financial Officer & Treasurer

 

 

FARMINGDALE FUEL CELL, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

 

By: FuelCell Energy, Inc.

 

Its: Sole Member

 

 

 

 

 

By:  /s/ Michael S. Bishop

Name:  Michael S. Bishop

 

Title:  EVP, Chief Financial Officer & Treasurer






[Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

GUARANTORS:

 

 

 

NEW BRITAIN RENEWABLE ENERGY, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

 

By: FuelCell Energy, Inc.

 

Its: Sole Member

 

 

 

 

 

By:  /s/ Michael S. Bishop

Name:  Michael S. Bishop

 

Title:  EVP, Chief Financial Officer & Treasurer

 

 

GROTON STATION FUEL CELL, LLC

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

 

By: FuelCell Energy, Inc.

 

Its: Sole Member

 

 

 

 

 

By:  /s/ Michael S. Bishop

Name:  Michael S. Bishop

 

Title:  EVP, Chief Financial Officer & Treasurer

 

 

TRS FUEL CELL, LLC

 

 

 

By: FuelCell Energy Finance II, LLC

Its: Sole Member

 

 

 

By: FuelCell Energy, Inc.

 

Its: Sole Member

 

 

 

 

 

By:  /s/ Michael S. Bishop

Name:  Michael S. Bishop

 

Title:  EVP, Chief Financial Officer & Treasurer

 

 

 

[Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

ORION ENERGY PARTNERS INVESTMENT AGENT, LLC

 

 

 

 

By:  /s/ Gerrit J. Nicholas

Name: Gerrit J. Nicholas

 

Title: Managing Partner

COLLATERAL AGENT:

 

ORION ENERGY PARTNERS INVESTMENT AGENT, LLC

 

 

 

 

By: /s/ Gerrit J. Nicholas

Name: Gerrit J. Nicholas

 

Title: Managing Partner

 

 






[Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

LENDERS:

 

ORION ENERGY CREDIT OPPORTUNITIES FUND II, L.P.

 

 

By: Orion Energy Credit Opportunities Fund II GP, L.P.

Its: General Partner

 

 

 

By: Orion Energy Credit Opportunities Fund II Holdings, LLC

Its: General Partner

 

 

 

 

 

By: /s/ Gerrit J. Nicholas

Name: Gerrit J. Nicholas

 

Title: Managing Partner

 

 

 

ORION ENERGY CREDIT OPPORTUNITIES FUND II PV, L.P.

 

 

By: Orion Energy Credit Opportunities Fund II GP, L.P.

Its: General Partner

 

 

 

By: Orion Energy Credit Opportunities Fund II Holdings, LLC

Its: General Partner

 

 

 

 

 

By: /s/ Gerrit J. Nicholas

Name: Gerrit J. Nicholas

 

Title: Managing Partner

 

 






[Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

LENDERS:

 

ORION ENERGY CREDIT OPPORTUNITIES FUND II GPFA, L.P.

 

 

By: Orion Energy Credit Opportunities Fund II GP, L.P.

Its: General Partner

 

 

 

By: Orion Energy Credit Opportunities Fund II Holdings, LLC

Its: General Partner

 

 

 

 

 

By: /s/ Gerrit J. Nicholas

Name: Gerrit J. Nicholas

 

Title: Managing Partner

 

 

 

ORION ENERGY CREDIT OPPORTUNITIES FUELCELL CO-INVEST, L.P.

 

 

By: Orion Energy Credit Opportunities Fund II GP, L.P.

 

Its: General Partner

 

 

 

By: Orion Energy Credit Opportunities Fund II Holdings, LLC

Its: General Partner

 

 

 

 

 

By: /s/ Gerrit J. Nicholas

Name: Gerrit J. Nicholas

 

Title: Managing Partner

 

 

 

[Fifth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

ANNEX A

 

Secondary Facility Lenders

 

Secondary Facility Lender

Secondary Facility Commitment

Orion Energy Credit Opportunities Fund II, L.P.

$12,936,788.77

Orion Energy Credit Opportunities Fund II PV, L.P.

$20,788,720.83

Orion Energy Credit Opportunities Fund II GPFA, L.P.

$1,274,490.40

 




 

--------------------------------------------------------------------------------

ANNEX B

 

As Amended Credit Agreement

 

See Attached




16

--------------------------------------------------------------------------------

EXECUTION VERSION

Conformed Credit Agreement (FourthFifth Amendment)

 

 

CREDIT AGREEMENT

dated as of

October 31, 2019

and as amended by

First Amendment to Credit Agreement, dated as of November 22, 2019, and

Second Amendment to Credit Agreement, dated as of January 20, 2020, and

Third Amendment to Credit Agreement, dated as of February 6, 2020, and

Fourth Amendment to Credit Agreement, dated as of April 30, 2020, and

Fifth Amendment to Credit Agreement, dated as of June 8, 2020

 

among

FUELCELL ENERGY, INC.,
as Borrower,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS PARTY HERETO,

and

ORION ENERGY PARTNERS INVESTMENT AGENT, LLC,
as Administrative Agent and Collateral Agent

 

$200,000,000 Senior Secured Term Loan Facility





 

17

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

Section 1.01

 

Certain Defined Terms

1

Section 1.02

 

Terms Generally

3740

Section 1.03

 

Accounting Terms

3741

 

 

 

 

ARTICLE II THE CREDITS

3841

 

 

Section 2.01

 

Loans

3841

Section 2.02

 

Funding of the Loans

3943

Section 2.03

 

Termination and Reduction of the Commitments

3944

Section 2.04

 

Repayment of Loan; Evidence of Debt

4045

Section 2.05

 

Prepayment of the Loan

4146

Section 2.06

 

Reimbursements 44 and Fees

50

Section 2.07

 

Interest

4452

Section 2.08

 

Quarterly Payment Dates

4653

Section 2.09

 

Taxes

4755

Section 2.10

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

5058

Section 2.11

 

Mitigation Obligations; Replacement of Lenders

5260

Section 2.12

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

5360

Section 2.13

 

Incremental Facilities

5361

Section 2.14

 

Secondary Facility Matters

62

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

5463

 

 

Section 3.01

 

Due Organization, Etc.

5463

Section 3.02

 

Authorization, Etc.

5564

Section 3.03

 

No Conflict

5564

Section 3.04

 

Approvals, Etc.

5665

Section 3.05

 

SEC Reports; Financial Statements

5665

Section 3.06

 

Litigation

5867

Section 3.07

 

Environmental Matters

5867

Section 3.08

 

Compliance with Laws and Obligations

5968

Section 3.09

 

Material Agreements

5968

Section 3.10

 

Intellectual Property; Licenses

6069

Section 3.11

 

Taxes

6271

Section 3.12

 

Disclosure

6271

Section 3.13

 

The Warrants

6271

Section 3.14

 

Reserved

6372

Section 3.15

 

Regulatory Restrictions on the Loan

6372

Section 3.16

 

Title; Security Documents

6372

Section 3.17

 

ERISA

6473

Section 3.18

 

Insurance

6473

-xviii-

--------------------------------------------------------------------------------

Section 3.19

 

Covered Projects

6473

Section 3.20

 

Use of Proceeds

6574

Section 3.21

 

Capital Stock and Related Matters

6574

Section 3.22

 

Reserved

6574

Section 3.23

 

No Agreements with Affiliates

6574

Section 3.24

 

No Bank Accounts

6574

Section 3.25

 

No Default or Event of Default

6675

Section 3.26

 

Foreign Assets Control Regulations

6675

Section 3.27

 

Commercial Activity; Absence of Immunity

6675

Section 3.28

 

Acknowledgement Regarding Trading Activities

6675

 

 

 

 

ARTICLE IV CONDITIONS

6776

 

 

Section 4.01

 

Conditions to the Closing Date

6776

Section 4.02

 

Conditions to the Initial Funding Date

7079

Section 4.03

 

Conditions to Second Funding Date

7382

Section 4.04

 

Conditions to Each Funding Date 76 and Each Reserve Release Date

85

Section 4.05

 

Conditions to Each Secondary Facility Funding Date and Each Reserve Release Date

86

Section 4.06

 

Satisfaction of Conditions

7787

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

7787

 

 

Section 5.01

 

Corporate Existence; Etc.

7787

Section 5.02

 

Conduct of Business

7788

Section 5.03

 

Compliance with Laws and Obligations

7788

Section 5.04

 

Governmental Authorizations

7888

Section 5.05

 

Maintenance of Title

7888

Section 5.06

 

Insurance

7889

Section 5.07

 

Keeping of Books

7989

Section 5.08

 

Access to Property/Records

7989

Section 5.09

 

Taxes

8090

Section 5.10

 

Financial Statements; Other Reporting Requirements

8090

Section 5.11

 

Notices

8192

Section 5.12

 

[Reserved

8393

Section 5.13

 

Use of Proceeds

8393

Section 5.14

 

Security

8393

Section 5.15

 

Further Assurances

8393

Section 5.16

 

Additional Loan Parties; Security in Newly Acquired Property and Revenues

8394

Section 5.17

 

Material Agreements

8495

Section 5.18

 

Collateral Accounts

8495

Section 5.19

 

Intellectual Property

96107

Section 5.20

 

Operating Budgets

97108

Section 5.21

 

Construction of Covered Projects

98109

xix

--------------------------------------------------------------------------------

Section 5.22

 

Physical Reserve

98109

Section 5.23

 

Collateral Account Report

98109

Section 5.24

 

Project Requirements.

98109

Section 5.25

 

Canadian Class A Preferred Shares

99110

Section 5.26

 

Triangle Joinder

99110

Section 5.27

 

Reserve Replenishment

111

Section 5.28

 

Secondary Facility IP Collateral Documents

112

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

100113

 

 

Section 6.01

 

Subsidiaries; Equity Issuances

100113

Section 6.02

 

Indebtedness

101113

Section 6.03

 

Liens, Etc.

102114

Section 6.04

 

Investments, Advances, Loans

102114

Section 6.05

 

Principal Place of Business; Business Activities

103115

Section 6.06

 

Restricted Payments

103115

Section 6.07

 

Fundamental Changes; Asset Dispositions and Acquisitions

104116

Section 6.08

 

Accounting Changes

105118

Section 6.09

 

Amendment or Termination of Material Agreements

105118

Section 6.10

 

Transactions with Affiliates

106119

Section 6.11

 

Collateral Accounts

106119

Section 6.12

 

Guarantees

107119

Section 6.13

 

Hazardous Materials

107119

Section 6.14

 

No Speculative Transactions

107119

Section 6.15

 

Reserved

107119

Section 6.16

 

Reserved

107119

Section 6.17

 

Withdrawals from the Collateral Accounts

107120

Section 6.18

 

Capital Expenditures

107120

Section 6.19

 

Right of First Offer

107120

Section 6.20

 

Restricted Debt Payments

108121

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

109121

 

 

Section 7.01

 

Events of Default

109121

Section 7.02

 

Application of Proceeds

112125

 

 

 

 

ARTICLE VIII THE AGENTS

113126

 

 

Section 8.01

 

Appointment and Authorization of the Agents

113126

Section 8.02

 

Rights as a Lender

113126

Section 8.03

 

Duties of Agent; Exculpatory Provisions

113126

Section 8.04

 

Reliance by Agent

114127

Section 8.05

 

Delegation of Duties

114127

Section 8.06

 

Withholding of Taxes by the Administrative Agent; Indemnification

114127

Section 8.07

 

Resignation of Agent

115128

xx

--------------------------------------------------------------------------------

Section 8.08

 

Non-Reliance on Agent or Other Lenders

115128

Section 8.09

 

No Other Duties; Etc.

116128

 

 

 

 

ARTICLE IX GUARANTY

116129

 

 

Section 9.01

 

Guaranty

116129

Section 9.02

 

Guaranty Unconditional

116129

Section 9.03

 

Discharge Upon Payment in Full; Reinstatement in Certain Circumstances; Release
of Guarantor

117130

Section 9.04

 

Waiver by the Guarantors

118130

Section 9.05

 

Subrogation

118131

Section 9.06

 

Acceleration

118131

 

 

 

 

ARTICLE X MISCELLANEOUS

119131

 

 

Section 10.01

 

Notices

119131

Section 10.02

 

Waivers; Amendments

120132

Section 10.03

 

Expenses; Indemnity; Etc.

121133

Section 10.04

 

Successors and Assigns

122135

Section 10.05

 

Survival

126139

Section 10.06

 

Counterparts; Integration; Effectiveness

126139

Section 10.07

 

Severability

127139

Section 10.08

 

Right of Setoff

127139

Section 10.09

 

Governing Law; Jurisdiction; Etc.

127140

Section 10.10

 

Headings

128141

Section 10.11

 

Confidentiality

128141

Section 10.12

 

Non-Recourse

130142

Section 10.13

 

No Third Party Beneficiaries

130143

Section 10.14

 

Reinstatement

130143

Section 10.15

 

USA PATRIOT Act

131143

 

 

 

 




xxi

--------------------------------------------------------------------------------

 

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Note

Exhibits B-1 through B-4

Tax Certificates

Exhibit C

Form of Borrowing Request

Exhibit D

[Reserved]

Exhibit E

Form of Operating Budget

Exhibit F

Form of Operational Report

Exhibit G

[Reserved]

Exhibit H

[Reserved]

Exhibit I

Form of Security Agreement

Exhibit J

Form of Environmental, Social and Governance Report

Exhibit K

[Reserved]

Exhibit L-1

Form of Initial Funding Warrants

Exhibit L-2

Form of Second Funding Warrants

Exhibit M

Form of Observer Rights Agreement

 

 

 

 

Annex I

Loans; Commitments

Schedule 1.01(a)

Prepayment Premium

Schedule 1.01(b)

Scheduled Agreements

Schedule 1.01(c)

Target Debt Balance

Schedule 1.01(d)

Permitted Liens

Schedule 3.01

Capital Stock

Schedule 3.03

No Conflict

Schedule 3.04

Approvals, etc.

Schedule 3.07

Environmental Matters

Schedule 3.09

Material Agreements

Schedule 3.10

Intellectual Property

Schedule 3.11

Taxes

Schedule 3.18

Insurance

Schedule 3.19

Covered Project Authorizations

Schedule 3.21

Convertible Instruments

Schedule 3.23

Transactions with Affiliates

Schedule 5.21

Project Requirements

Schedule 6.02

Permitted Indebtedness

Schedule 6.03

Permitted Liens

Schedule 6.04

Permitted Investments

 

 

 

 

 

 

 

 

 

US-DOCS\98581881.8

4818-5636-7451.v2

US-DOCS\98581881.12

4818-5636-7451.v3

US-DOCS\98581881.14

4818-5636-7451.v7

 

 

US-DOCS\100688486.5

683526.0020 WEST 209679435 v7

 

US-DOCS\100688486.11

683526.0020 WEST 209679435 v10

683526.0020 WEST 209679435 v13

US-DOCS\100688486.18

209679435 v16

US-DOCS\100688486.21

37008000v19

--------------------------------------------------------------------------------

 

This CREDIT AGREEMENT is dated as of October 31, 2019, among FUELCELL ENERGY,
INC., a Delaware corporation (the “Borrower”), the other Loan Parties from time
to time party hereto as Guarantors, each LENDER designated as a “Lender” on
Annex I from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”) and ORION ENERGY PARTNERS INVESTMENT AGENT, LLC, as
the Administrative Agent and the Collateral Agent.

WHEREAS, the Borrower has requested that the Lenders (i) extend term loans on
the Initial Funding Date in an aggregate amount of $14,500,000, which will be
used, among other things, (a) to pay transaction costs and expenses incurred
herewith, (b) to refinance in full certain outstanding Indebtedness of the
Borrower and its Subsidiaries as specified herein, (c) to fund the payment of
certain dividends in respect of the Borrower’s Series B Preferred Stock, and (d)
for working capital and other general corporate purposes, (ii) provide
Commitments to extend term loans on the Second Funding Date, subject to the
satisfaction of the conditions set forth herein, in an aggregate amount of
$65,500,000 (a) to pay transaction costs and expenses incurred herewith, (b) to
refinance in full certain outstanding Indebtedness of the Borrower and its
Subsidiaries as specified herein, (c) to fund the construction, development and
completion of certain Projects as specified herein and (d) for working capital
and other general corporate purposes, and (iii) provide certain other
Commitments of up to $120,000,000 (a) to fund the refinance of certain other
outstanding Indebtedness of the Borrower and its Subsidiaries as specified
herein, (b) to fund the construction, development and completion of certain
Projects as specified herein, and (c) for working capital and other general
corporate purposes related thereto, in each case, on the terms and conditions
set forth herein;  

WHEREAS, in consideration for the extensions of credit provided hereunder, the
Guarantors have jointly and severally agreed to provide a guarantee pursuant to
Article IX hereof for the performance of the Borrower’s obligations under this
Agreement; and

WHEREAS, the Lenders are willing to provide such financing to the Borrower on
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:

“Account Establishment Date” means the earlier of (i) the date that is the 30th
day following the Closing Date and (ii) the Second Funding Date.

“Accrued Interest” means the payment-in-kind of interest in respect of the Loans
by increasing the outstanding principal amount of the Loans.

 

--------------------------------------------------------------------------------

“Additional Agreements” means any contracts or agreements related to the
construction, installation, completion, development, servicing (including
ancillary services), maintenance, repair, operation or use of any portion of the
Business entered into by any Borrower Group Company and any other Person, or
assigned to any Borrower Group Company, subsequent to the Closing Date.

“Additional Covered Project” means each new fuel cell project developed, owned,
constructed or operated by any Additional Covered Project Company after the
Closing Date.

“Additional Covered Project Company” means (x) TRS Fuel Cell, LLC and San
Bernardino Fuel Cell, LLC and (y) any Restricted Project Company that owns,
constructs or operates such Additional Covered Project to the extent such
Restricted Project Company is designated as an Additional Covered Project
Company in a written instrument executed by the Borrower and the Administrative
Agent.

“Additional Covered Project Construction Budget” means, with respect to any
Additional Covered Project, the Construction Budget for such Additional Covered
Project as approved by the Administrative Agent pursuant to Section 5.16(b).

“Additional Covered Project Construction Schedule” means, with respect to any
Additional Covered Project, the Construction Schedule for such Additional
Covered Project as approved by the Administrative Agent pursuant to Section
5.16(b).

“Additional Excluded Project” means (i) each Covered Project that, at any time
after the Closing Date, consummates a Permitted Project Disposition/Refinancing,
and (ii) each new fuel cell project developed, owned, constructed or operated by
any Borrower Group Company after the Closing Date for which a Proposed Financing
has been consummated in accordance with Section 6.19 with an alternative
financing source that is not the Administrative Agent or its Affiliates.

“Additional Excluded Project Company” with respect to any Additional Excluded
Project, any Borrower Group Company that owns, constructs or operates such
Additional Excluded Project.

“Additional Loan Ratio” means, as of any date, the ratio of (i) the sum of the
aggregate principal amount of the Loans funded on the Initial Funding Date plus
the aggregate principal amount of the Loans funded on any and all subsequent
Funding Dates to (ii) the aggregate principal amount of the Loans funded on the
Initial Funding Date, in each case, not taking into account original issue
discount.

“Additional Material Agreements” an Additional Agreement that (A) with respect
to any Project Company, (i) provides for the payment by such Project Company, or
the provision to such Project Company, of goods, inventory or services with a
value in excess of $500,000 per year or (ii) provides revenue or income to such
Project Company in excess of $1,000,000 per year and (B) with respect to any
Borrower Group Company other than a Project Company, (i) provides for the
payment by such Borrower Group Company, or the provision to such Borrower Group
Company, of goods, inventory or services with a value in excess of $5,000,000
per year or (ii) provides revenue or income to such Borrower Group Company in
excess of $5,000,000 per year.

2

--------------------------------------------------------------------------------

“Administrative Agent” means Orion Energy Partners Investment Agent, LLC, in its
capacity as administrative agent for the Lenders hereunder, and any successor
thereto pursuant to Article VIII.

“Administrative Questionnaire” means a questionnaire, in a form supplied by the
Administrative Agent, completed by a Lender.

“Affected Property” means any property of any Loan Party or any Existing Foreign
Subsidiary that suffers an Event of Loss.

“Affiliate” means, with respect to a specified Person, another Person that at
such time directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.  Each
Borrower Group Company shall be considered an “Affiliate” of the Borrower.

“Agent Reimbursement Letter” means the reimbursement letter, dated as of the
Closing Date, among Borrower, the Administrative Agent and the Collateral Agent.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Exposure” means with respect to any Lender at any time, an amount
equal to (a) until the funding of the Loans on the Initial Funding Date, the sum
of such Lender’s Commitment at such time and (b) thereafter, the sum of such
Lender’s unused Commitment at such time and the aggregate then unpaid principal
amount of such Lender’s Loans at such time.

“Aggregate Exposure Percentage” means with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the sum of the Aggregate Exposures of all Lenders at such time.

“Aggregate Reserve Release Usage Amount” means, as of any date of determination,
an amount (which shall not be less than zero) equal to (a) the aggregate amount
of all cash that shall have been released from the Applicable Reserves and
transferred to a Business Unit Account pursuant to one or more Reserve Releases
effected pursuant to Section 5.18(l) at any time from, and including, the
Secondary Facility Commencement Date through, and including, such date of
determination, minus (b) the aggregate amount of Reserve Replenishments pursuant
to Section 5.27 that shall have been funded with the proceeds of a Reserve
Replenishment Secondary Facility Loan at any time from, and including, the
Secondary Facility Commencement Date through, and including, such date of
determination.

“Aggregate Secondary Facility Commitment Amount” means, as of any date of
determination, the aggregate Secondary Facility Commitments of all Lenders as of
such date of determination.  For the avoidance of doubt, as of the Fifth
Amendment Effective Date, the Aggregate Secondary Facility Commitment Amount is
$35,000,000.

“Aggregate Secondary Facility Loan Usage Amount” means, as of any date of
determination, an amount equal to the aggregate principal amount of all
Secondary Facility Loans that shall have been made hereunder at any time from,
and including, the Secondary Facility Commencement Date through, and including,
such date of determination.

3

--------------------------------------------------------------------------------

“Aggregate Secondary Facility Usage Amount” means, as of any date of
determination, the sum of (a) the Aggregate Secondary Facility Loan Usage Amount
as of such date of determination, plus (b) the Aggregate Reserve Release Usage
Amount as of such date of determination.

“Agreement” means this Credit Agreement, as amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means any law of any jurisdiction relating to corruption
in which any Loan Party performs business, including without limitation, the
FCPA and where applicable, legislation relating to corruption enacted by member
states and signatories implementing the OECD Convention Combating Bribery of
Foreign Officials.

“Anti-Corruption Prohibited Activity” means the offering, payment, promise to
pay, authorization of the payment of any money or the offer, promise to give,
giving, or authorizing the giving of anything of value, to any Government
Official or to any person under the circumstances where the Person, such
Person’s Affiliate’s or such Person’s representative knew or had reason to know
that all or a portion of such money or thing of value would be offered, given or
promised, directly or indirectly, to any Government Official, for the purpose of
(a) influencing any act or decision of such Government Official in his or her
official capacity, (b) inducing such Government Official to do or omit to do any
act in relation to his or her lawful duty, (c) securing any improper advantage,
or (d) inducing such Government Official to influence or affect any act or
decision of any Governmental Authority, in each case, in order to assist such
Person in obtaining or retaining business for or with, or in directing business
to, any person.

“Anti-Money Laundering Laws” means the U.S. Currency and Foreign Transaction
Reporting Act of 1970, as amended, and all money laundering-related laws of the
United States and other jurisdictions where such Person conducts business or
owns assets, and any related or similar law issued, administered or enforced by
any Governmental Authority.

“Applicable Law” means with respect to any Person, property or matter, any of
the following applicable thereto:  any constitution, writ, injunction, statute,
law, regulation, ordinance, rule, judgment, principle of common law, order,
decree, court decision, Authorization, approval, concession, grant, franchise,
license, agreement, directive, requirement, or other governmental restriction or
any similar form of decision of, or determination by, or any binding
interpretation or administration of any of the foregoing, by any Governmental
Authority, whether in effect as of the date hereof or thereafter and in each
case as amended, including Environmental Laws.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course.

4

--------------------------------------------------------------------------------

“Approved REC Contract” means a fully executed contract, in form and substance
reasonably satisfactory to the Administrative Agent, for Renewable Energy
Certificates to be produced and sold by Groton Station Fuel Cell, LLC that
provides for:

 

(a)

Cal2021 and Cal2022 strips; and

 

 

(b)

a volume of 85% of the “Output Guarantee” (as defined in the PPA in respect of
the Groton Project) for each respective “Contract Year” (as defined in the PPA
in respect of the Groton Project) in accordance with the PPA in respect of the
Groton Project, provided that such volume may require proration of each Contract
Year (as defined in the PPA) to match Cal2021 and Cal2022.

“Applicable Reserve Release Amount” means, with respect to any Applicable
Reserve as of any date of determination, an amount (which shall not be less than
zero) equal to (a) the aggregate amount of all cash that shall have been
released from such Applicable Reserve and transferred to a Business Unit Account
pursuant to one or more Reserve Releases effected pursuant to Section 5.18(l) at
any time from, and including, the Secondary Facility Commencement Date through,
and including, such date of determination, minus (b) the aggregate amount of
Reserve Replenishments that shall have been consummated with respect to such
Applicable Reserve pursuant to Section 5.27 at any time from, and including, the
Secondary Facility Commencement Date through, and including, such date of
determination.

“Applicable Reserves” means each of (a) the cash from time to time held in the
Covered Project Account in respect of the Yaphank Project, (b) the Cash Reserve
from time to time held in the Borrower Funding Account, (c) the cash from time
to time held in the Project Proceeds Account, (d) the cash from time to time
held in the Module Replacement Reserve Account, and (e) the cash from time to
time held in the Debt Reserve Account.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Authorization” means any consent, waiver, variance, registration, filing,
declaration, notarization, certificate, license, tariff, approval, permit
(including water and environmental permits), authorization, exception or
exemption from, by or with any Governmental Authority or Trading Market, whether
given by express action or deemed given by failure to act within any specified
period, and all corporate, creditors’, shareholders’ and partners’ approvals or
consents.

“Authorized Representative” means, with respect to any Person, the chief
executive officer, the chief financial officer, president, secretary, or any
other executive officer or authorized representative of such Person as may be
designated from time to time by such Person in writing by a notice delivered to
the Administrative Agent.  Any document or certificate delivered under the
Financing Documents that is signed by an Authorized Representative may be
conclusively presumed by the Administrative Agent and Lenders to have been
authorized by all necessary corporate, limited liability company or other action
on the part of the relevant Person.

5

--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy” means with respect to any Person (i) commencement by such Person of
any case or other proceeding (x) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (y)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets; or (ii) commencement
against such Person of any case or other proceeding of a nature referred to in
clause (x) or (y) above which (a) results in the entry of an order for relief or
any such adjudication or appointment or (b) remains undismissed, undischarged or
unbonded for a period of ninety (90) days; or (iii) commencement against such
Person of any case or other proceeding seeking issuance of a warrant of
attachment, execution or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within ninety (90) days from the entry thereof; or (iv) such Person shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) such Person shall admit in writing its inability to pay its debts as they
become due or shall make a general assignment for the benefit of its creditors.

“Biogas Sale and Purchase Agreement” means an agreement for the purchase of
directed biogas at the Tulare Project through December 31, 2021 substantially in
the form disclosed by the Borrower to, and acknowledged as the “Biogas Sale and
Purchase Agreement” in writing by, the Administrative Agent prior to the Second
Funding Date.

“Blocked Control Agreement” means a blocked account control agreement, in form
and substance reasonably satisfactory to the Collateral Agent and the
Administrative Agent, executed by the financial institution at which an account
is maintained, pursuant to which such financial institution agrees that such
financial institution will comply with instructions or entitlement orders
originated by the Collateral Agent as to disposition of funds in such account,
without further consent by any other Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bolthouse Construction Budget” means the Construction Budget as provided by the
Borrower to, and acknowledged as the “Bolthouse Construction Budget” in writing
by, the Administrative Agent on November 21, 2019, as may be modified from time
to time in accordance with Section 5.21.

6

--------------------------------------------------------------------------------

“Bolthouse Construction Schedule” means the Construction Schedule as provided by
the Borrower to, and acknowledged as the “Bolthouse Construction Schedule” in
writing by, the Administrative Agent prior to the Closing, as may be modified
from time to time in accordance with Section 5.21.

“Bolthouse Project” means the 5.0 MW Bolthouse Farms project located in
Bakersfield, California.

“Borrower” has the meaning assigned to such term in the introductory paragraph.

“Borrower Funding Account” means a deposit account (as defined in Article 9 of
the UCC) of the Borrower established and maintained at the Depositary Bank,
which shall be established on or prior to the Account Establishment Date and
shall at all times thereafter be subject to a Blocked Account Control Agreement.

“Borrower Group Company” means the Borrower and each direct and indirect
Subsidiary of the Borrower.

“Borrower Waterfall Account” means a deposit account (as defined in Article 9 of
the UCC) of the Borrower established and maintained at the Depositary Bank,
which shall be established on or prior to the Account Establishment Date and
shall at all times thereafter be subject to a Blocked Account Control Agreement.

“Borrowing Request” means a request by the Borrower for Loans in accordance with
Section 2.01.

“Bridgeport Project” means the 14.9 MW Bridgeport Fuel Cell project located in
Bridgeport, Connecticut.

“Business” means, collectively, the design, manufacture, installation,
ownership, operation and service of stationary fuel cell power plants that
generate electricity and usable heat for commercial, industrial, government and
utility customers, and the research and development of advanced technology
projects and businesses reasonably related or incidental thereto or representing
a reasonable expansion thereof and the licensing of intellectual property in
connection with such businesses.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to
close.

“Business Revenues” means, with respect to any one or more Borrower Group
Companies or Business Units, as applicable, for any period (without
duplication), all revenue received by or on behalf of the applicable Borrower
Group Companies or Business Units during such period, interest paid in respect
of any Collateral Accounts, proceeds from any business interruption insurance
and any other receipts otherwise arising or derived from or paid or payable to
the applicable Borrower Group Companies or Business Units under the Material
Agreements or otherwise in respect of the Business of the applicable Borrower
Group Companies or Business Units (including any extraordinary receipts).

7

--------------------------------------------------------------------------------

“Business Unit” means each of (i) the Specified Business Unit and (ii)
collectively each of the Borrower’s other business units and business operations
not included in the foregoing clause (i).

“Business Unit Account” means each of the General Business Unit Accounts and the
Specified Business Unit Account.

“Capital Expenditures” means with respect to any Person, the aggregate of all
expenditures and costs (whether paid in cash or accrued as liabilities and
including that portion of payments under Capital Lease Obligations that are
capitalized on the balance sheet of such Person) by such Person and its
Subsidiaries which are required to be capitalized under GAAP on a balance sheet
of such Person.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or any other amounts under any lease of (or other
arrangements conveying the right to use) real or personal property, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person in accordance with GAAP.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations and/or rights in or other equivalents (however
designated, whether voting or nonvoting, ordinary or preferred) in the equity or
capital of such Person, now or hereafter outstanding, and any and all rights,
warrants or options exchangeable for or convertible into any of the foregoing.

“Cash Equivalent Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $100,000,000;

(d)fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and

8

--------------------------------------------------------------------------------

(e)money market funds that (x)(i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000 or (y)
invest exclusively in Investments described in clauses (a) through (d) above.

“Cash Interest Amount” means, as of any date, the portion of the aggregate
outstanding accrued and unpaid interest in respect of the Loans that shall have
accrued at the Cash Interest Rate under Section 2.07(a)(i); provided, that, at
any time (including during any period between Quarterly Interest Payment Dates)
that interest on the Loans are accruing at the Post-Default Rate, the Cash
Interest Amount means the portion of the aggregate outstanding accrued and
unpaid interest in respect of the Loans that shall have accrued at (i) the Cash
Interest Rate plus (ii) 5.00% under Section 2.07(b).

“Cash Interest Rate” means 9.90% per annum.

“Cash Reserve Release Date” means the first date following the Second Funding
Date on which all of the events set forth in the following clauses (a), (b) and
(c) shall have occurred:

 

(a)

each of (x) the “Commercial Operation Date” (as defined in the PPA in respect of
the Tulare Project) shall have occurred in accordance with the PPA in respect of
the Tulare Project, and (y) a Permitted Project Disposition/Refinancing shall
have been consummated with respect to the Tulare Project;

 

(b)

each of (x) the Groton Project shall have achieved its business plan in
accordance with the Groton Construction Budget, (y) the “Commercial Operation
Date” (as defined in the PPA in respect of the Groton Project) shall have
occurred in accordance with the PPA in respect of the Groton Project, and (z)
the Groton Project shall have fulfilled both the “Output Guarantee” and the
“Heat Rate Guarantee” (each as defined in the PPA in respect of the Groton
Project) in accordance with the PPA in respect of the Groton Project for a
period of at least three consecutive months; provided that to determine if the
condition in this clause (z) is satisfied in respect of the “Output Guarantee”
the measured outputs for the “Output Guarantee” over three consecutive months
shall be multiplied by 4 to determine if it meets the annual requirements in the
PPA; and

 

(c)

a Permitted Project Disposition/Refinancing shall have been consummated with
respect to the Groton Project.

“CCSU Project” means the 1.4 MW Central Connecticut State University project
located in New Britain, Connecticut.

“Change of Control” means:

(a) the Borrower shall, directly or indirectly, including through any of its
Subsidiaries, in one or more related transactions, sell, assign, transfer,
convey or otherwise dispose of all or substantially all of the properties or
assets of the Borrower and its Subsidiaries;

9

--------------------------------------------------------------------------------

(b)any “person” or “group” (within the meaning of the Exchange Act and the rules
of the SEC thereunder as in effect on the date hereof) becomes, directly or
indirectly, the beneficial owner of Capital Stock of the Borrower representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Capital Stock of the Borrower; or

(c)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the date on which all conditions precedent specified in
Section 4.01 are satisfied (or waived by the Administrative Agent and the
Lenders in their sole and absolute discretion in accordance with Section 10.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time
(unless as indicated otherwise), the regulations thereunder and publicly
available interpretations thereof.

“Collateral” means all Property of the Loan Parties (including all Capital Stock
of the Subsidiaries of the Borrower (other than the Excluded Project
Companies)), in each case, now owned or hereafter acquired, which is intended to
be subject to the security interests or Liens granted pursuant to any of the
Security Documents (excluding any assets that are specifically excluded from
Collateral pursuant to all such Security Documents).

“Collateral Accounts” means (a) the Borrower Funding Account, the Borrower
Waterfall Account, each Covered Project Account, the Project Proceeds Account,
the Module Replacement Reserve Account, each Business Unit Account, the
Mandatory Prepayment Account, the ECF Offer Account, the Debt Reserve Account
and the Preferred Reserve Account and (b) any other account established by a
Loan Party (other than any Excluded Accounts).

“Collateral Agent” means Orion Energy Partners Investment Agent, LLC, in its
capacity as collateral agent for the Secured Parties under the Security
Documents, and any successor thereto pursuant Article VIII.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrower pursuant to Section 2.01(a), in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Annex I under the heading “Commitment”.

“Common Stock” means the common stock of the Borrower.

“Compliance Certificate” has the meaning assigned to such term in Section
5.10(e).

10

--------------------------------------------------------------------------------

“Condemnation” means any taking, seizure, confiscation, requisition, exercise of
rights of eminent domain, public improvement, inverse condemnation,
condemnation, expropriation, nationalization or similar action of or proceeding
by any Governmental Authority affecting the Business.

“Connecticut Green Bank Credit Agreement” means that certain Loan Agreement,
dated as of March 5, 2013, by and between Clean Energy Finance and Investment
Authority and Borrower, as heretofore amended, restated, modified or
supplemented.

“Construction Budget” means the Bolthouse Construction Budget, the Groton
Construction Budget, the Tulare Construction Budget, the Yaphank Construction
Budget and each Additional Covered Project Construction Budget, as applicable.  

“Construction Schedule” means the Bolthouse Construction Schedule, the Groton
Construction Schedule, the Tulare Construction Schedule, the Yaphank
Construction Schedule and each Additional Covered Project Construction Schedule,
as applicable.  

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a Blocked Account Control Agreement or Springing
Account Control Agreement, as applicable.

“Copyrights” means all works of authorship, United States and foreign copyrights
(whether or not the underlying works of authorship have been published),
designs, whether registered or unregistered, registrations and applications for
registration of the foregoing and all extensions, renewals, and restorations
thereof.

“Covered Project” or “Covered Projects” means, individually or collectively, as
the context requires, (a) each Initial Covered Project, (b) from and after the
Second Funding Date, each Second Funding Covered Project, and (c) each
Additional Covered Project; provided, that, any Covered Project shall cease to
be a Covered Project hereunder upon becoming an Additional Excluded Project
hereunder.

“Covered Project Account” means with respect to each Covered Project, a deposit
account (as defined in Article 9 of the UCC) of the applicable Covered Project
Company in respect of such Covered Project established and maintained at the
Depositary Bank, which, in the case of each Initial Covered Project Company and
each Second Funding Covered Project Company, shall be established on or prior to
the Account Establishment Date and, in the case of each Additional Covered
Project Company, shall be established as required by Section 5.18(e), and, in
each case, shall at all times thereafter be subject to a Springing Account
Control Agreement.

11

--------------------------------------------------------------------------------

“Covered Project Company” means (a) each Initial Covered Project Company, (b)
from and after the Second Funding Date, each Second Funding Covered Project
Company, and (c) from time to time after the Closing Date, each Additional
Covered Project Company; provided, that, any Covered Project Company shall cease
to be a Covered Project Company hereunder upon becoming Additional Excluded
Project Company hereunder.

“Debt Prepayment Offer” has the meaning assigned to such term in Section
2.05(b)(iii).

“Debt Reserve Account” means a deposit account (as defined in Article 9 of the
UCC) of the Borrower established and maintained at the Depositary Bank, which
shall be established on or prior to the Account Establishment Date and shall at
all times thereafter be subject to a Blocked Account Control Agreement.

“Default” means any event, condition or circumstance that, with notice or lapse
of time or both, would (unless cured or waived) become an Event of Default.

“Depositary Agreement” has the meaning assigned to such term in Section 4.03(i).

“Depositary Bank” means any depositary bank selected by the Borrower and
reasonably acceptable to the Administrative Agent.

“Discharge Date” has the meaning assigned to such term in the Security
Agreement.

“Disposition” has the meaning assigned to such term in Section 2.05(b)(ii).

“Disposition Proceeds Prepayment Offer” has the meaning assigned to such term in
Section 2.05(b)(ii).

“Dollars” or “$” refers to the lawful currency of the United States of America.

“Draw Discounts” has the meaning assigned to such term in Section 2.06(d)(iii).

“ECF Offer Account” means a deposit account (as defined in Article 9 of the UCC)
of the Borrower established and maintained at the Depositary Bank, which shall
be established on or prior to the Account Establishment Date and shall at all
times thereafter be subject to a Blocked Account Control Agreement.

“ECF Prepayment Offer” has the meaning assigned to such term in Section
2.05(b)(iv).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

12

--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Claim” means any administrative or judicial action, suit,
proceeding, notice, claim or demand by any Person seeking to enforce any
obligation or responsibility arising under or relating to Environmental Law or
alleging or asserting liability for investigatory costs, cleanup or other
remedial costs, legal costs, environmental consulting costs, governmental
response costs, damages to natural resources or other property, personal
injuries, fines or penalties related to (a) the presence, or Release into the
environment, of any Hazardous Material at any location, whether or not owned by
the Person against whom such claim is made, or (b) any noncompliance of, or
alleged noncompliance of, or liability arising under any Environmental Law.  The
term “Environmental Claim” shall include, without limitation any claim by any
Person for damages, contribution, indemnification, cost recovery, compensation
or injunctive relief under any Environmental Law.

“Environmental Laws” means any Applicable Laws regulating or imposing liability
or standards of conduct concerning or relating to pollution or the protection of
human health, safety and the environment, including all Applicable Laws
concerning the presence, use, manufacture, generation, transportation, Release,
threatened Release, disposal, arrangement for disposal, dumping, discharge,
treatment, storage, handling, control or cleanup of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Sections
414(b), (c), (m) or (o) of the US Code.

“ERISA Event” means (a) a Reportable Event with respect to any Pension Plan, (b)
the failure by any Pension Plan to satisfy the minimum funding standard (within
the meaning of Section 412 of the US Code or Section 302 of ERISA) applicable to
such plan, whether or not waived, (c) the filing of a notice of intent to
terminate a Pension Plan in a distress termination (as described in Section
4041(c) of ERISA), (d) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization or insolvent (within the meaning of Title IV of
ERISA), (e) the imposition or incurrence of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate, (f) the institution by the PBGC
of proceedings to terminate a Pension Plan or Multiemployer Plan, (g) the
appointment of a trustee to administer any Pension Plan under Section 4042 of
ERISA, or (h) the imposition of a Lien upon the Borrower pursuant to Section
430(k) of the US Code or Section 303(k) of ERISA.

13

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Abandonment” means (a) the abandonment by any one or more Loan Parties
of all or a material portion of the activities of the Loan Parties, taken as a
whole, to operate or maintain the Business, which abandonment shall be deemed to
have occurred if one or more Loan Parties collectively fail to operate any
material part of the Business of the Loan Parties as a whole for a period of
thirty (30) or more consecutive days (it being understood, for the avoidance of
doubt, that the operation of the Business by any operators or contractors hired
by a Loan Party in the ordinary course of business shall not be deemed to be an
abandonment of the Business by such Loan Party); provided that any such failure
to operate the Business caused by an Event of Loss or other force majeure event
shall not constitute an “Event of Abandonment” so long as, to the extent
feasible during such Event of Loss or other force majeure event, the Borrower is
diligently attempting to restart operation of the Business or (b) the written
announcement by any Loan Party of its intention to do any of the foregoing in
clause (a); provided, further, that, with respect to any Loan Party other than a
Covered Project Company, the abandonment by such Loan Party of any non-fully
funded third party advance technology project shall not be deemed an “Event of
Abandonment”.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Event of Loss” means any loss of, destruction of or damage to, or any
Condemnation or other taking of any property of any Loan Party or any Existing
Foreign Subsidiary.

“Event of Loss Prepayment Offer” has the meaning assigned to such term in
Section 2.05(b)(i).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Account” means deposit accounts that are (i) used exclusively for
payroll, payroll taxes, and other employee wage and benefit payments to or for
the benefit of the employees of the Loan Parties, (ii) tax accounts, including,
without limitation, sales tax accounts and tax withholding accounts, or (iii)
cash collateral accounts in respect of Permitted Liens under clause (a)(iii)(y)
of the definition of “Permitted Liens”.

“Excluded Project” or “Excluded Projects” means, individually or collectively,
as the context requires, each of (a) the Bridgeport Project, (b) the Pfizer
Project, (c) the Riverside Regional Water Quality Control Plant Project, (d) the
Santa Rita Project, (e) until the occurrence of the Triangle Joinder Date, the
Triangle Street Project, (f) the UC Irvine Medical Center Project, (g) until the
occurrence of the Second Funding Date, the CCSU Project, (h) until the
occurrence of the Second Funding Date, the Groton Project, and (i) from time to
time after the Closing Date, each Additional Excluded Project.

“Excluded Project Company” means (a) each Initial Excluded Project Company, (b)
from time to time after the Closing Date, each Additional Excluded Project
Company, and (c) FuelCell Energy Finance, LLC.

14

--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Agent, any Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, (a) Taxes imposed on or
measured by net income and franchise Taxes (imposed in lieu of net income tax),
in each case, (i) imposed by the jurisdiction under the laws of which such
recipient is organized, in which its principal office (or other fixed place of
business) is located or, in the case of any Lender, in which its applicable
lending office is located or (ii) that are Other Connection Taxes, (b) any
branch profits Taxes imposed by the jurisdictions listed in clause (a) of this
definition, (c) any Taxes attributable to the failure of any Agent, any Lender
or any such other recipient to comply with Section 2.09(e), (d) in the case of
an Agent or a Lender (other than an assignee pursuant to a request by Borrower
under Section 2.11), any United States federal withholding Tax that is imposed
on amounts payable to such Agent or Lender under the laws effective at the time
such Agent or Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Agent or Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding Tax pursuant to Section 2.09(a), and (e) any United States
federal withholding Taxes imposed under FATCA.

“Existing Foreign Subsidiary” means each of (a) FCE FuelCell Energy Ltd., a
Canadian limited company, (b) FCE Korea Ltd., a South Korean limited company,
(c) FuelCell Energy EU BV, a Dutch private company with limited liability, and
(d) FuelCell Energy Solutions GmbH, a German company with limited liability;
provided, that, from and after the date that is 180 days after the date hereof,
Versa Power Systems Ltd., a Canadian limited company, shall be deemed an
Existing Foreign Subsidiary hereunder.

“FATCA” means Sections 1471 through 1474 of the US Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement, dated
as of June 8, 2020, by and among the Borrower, each of the Guarantors party
thereto, each of the Lenders party thereto, and the Administrative Agent.

15

--------------------------------------------------------------------------------

“Fifth Amendment Effective Date” has the meaning ascribed to such term in the
Fifth Amendment.

“Financing Documents” means this Agreement, each Note (if requested by a
Lender), each Loan Discount Letter, the Agent Reimbursement Letter, the Security
Documents, and each certificate, agreement, instrument, waiver, consent or
document executed by any Loan Party and delivered to Agent or any Lender in
connection with or pursuant to any of the foregoing and designated as a
“Financing Document”.

“First Secondary Facility Draw Date” means the first date after the Fifth
Amendment Effective Date on which the first Secondary Facility Funding Date or
the first Reserve Release Date shall occur.

“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Loan Party or with
respect to which any Loan Party could reasonably be expected to have any
liability, in each case with respect to employees employed outside the United
States (as such term is defined in Section 3(10) of ERISA) (other than any
arrangement with the applicable Governmental Authority).

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of April 29, 2020, by and among the Borrower, each of the Guarantors
party thereto, each of the Lenders party thereto, and the Administrative Agent.

“Fourth Amendment Effective Date” has the meaning ascribed to such term in the
Fourth Amendment.

“Fully Funded Third Party Advanced Technology Contract” means that certain
contemplated agreement disclosed by the Borrower to, and acknowledged as the
“Fully Funded Third Party Advanced Technology Contract” in writing by, the
Administrative Agent prior to the Closing.

“Funding Date” has the meaning assigned to such term in Section 2.01(c).

“Funding Office” means the office specified from time to time by the
Administrative Agent as its funding office by notice to Borrower and the
Lenders.

“Funds Flow Memorandum” means the memorandum, in form and substance mutually
acceptable to the Administrative Agent, the Lenders and the Borrower, detailing
the proposed flow, and use, of the Loan proceeds on the Initial Funding Date.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, applied on a consistent basis.

“General Business Unit Accounts” means all deposit accounts (as defined in
Article 9 of the UCC) of the Borrower established and maintained at the
Depositary Bank, which shall be established on or prior to the Account
Establishment Date and shall at all times thereafter be subject to a Springing
Account Control Agreement.

16

--------------------------------------------------------------------------------

“Governmental Authority” means any federal, regional, state or local government,
or political subdivision thereof or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government and having jurisdiction over the Person or matters in
question, including all agencies and instrumentalities of such governments and
political subdivisions.

“Government Official” means any official of any Governmental Authority,
including, without limitation, all officers or employees of a government
department, agency, instrumentality or permitting agency.

“Groton Construction Budget” means the Construction Budget as provided by the
Borrower to, and acknowledged as the “Groton Construction Budget” in writing by,
the Administrative Agent on November 21, 2019, as may be modified from time to
time in accordance with Section 5.21.

“Groton Construction Schedule” means the Construction Schedule as provided by
the Borrower to, and acknowledged as the “Groton Construction Schedule” in
writing by, the Administrative Agent prior to the Closing Date, as may be
modified from time to time in accordance with Section 5.21.

“Groton Estoppel and Acknowledgement” means an Estoppel and Acknowledgement
agreement substantially in the form disclosed by the Borrower to, and
acknowledged as the “Groton Estoppel and Acknowledgement” in writing by, the
Administrative Agent prior to the Second Funding Date.

“Groton Project” means the 7.4 MW Groton Naval Station project located in
Groton, Connecticut.

“Guarantee” means as to any Person (the “guaranteeing person”), any obligation
of (a) the guaranteeing person or (b) another Person (including any bank under
any letter of credit), if to induce the creation of such obligation of such
other Person, the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or in effect
guaranteeing any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (w) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(x) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (y) to purchase Property, securities or services, in each case,
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (z) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guarantee of any guaranteeing
person shall be deemed to be the lower of (A) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made and (B) the maximum amount for which such guaranteeing person may be
liable pursuant to the terms of the instrument embodying

17

--------------------------------------------------------------------------------

such Guarantee, unless such primary obligation and the maximum amount for which
such guaranteeing person may be liable are not stated or determinable, in which
case the amount of such Guarantee shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by Borrower in
good faith.

“Guaranteed Obligations” means, with respect to any Guarantor, the Obligations
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, reimbursements and fees that accrue after the commencement
by or against any Loan Party or any Affiliate thereof of any proceeding under
any debtor relief law naming such Person as the debtor in such proceeding,
regardless of whether such interest, reimbursements and fees are allowed claims
in such proceeding.

“Guarantors” means each Covered Project Company and each Restricted Subsidiary
of the Borrower.

“Hazardous Material” means any material, substance or waste that is defined,
listed or regulated as hazardous, toxic, a pollutant or a contaminant (or terms
of similar regulatory intent and meaning) under applicable Environmental Laws or
with respect to which liability or standards of conduct are imposed under any
Environmental Laws (including, without limitation, petroleum or petroleum
products (including crude oil and any fractions thereof), methane gas,
polychlorinated biphenyls, asbestos, pesticides, produced saltwater, fracturing
fluid and associated chemicals and radioactive substances).

“Hedging Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.

“Incremental Availability Period” means the period commencing on the first
Business Day immediately following the Second Funding Date and ending on the
earlier of (a) the 18-month anniversary of the Closing Date and (b) the date on
which the incremental term loans contemplated by Section 2.13 in an aggregate
principal amount equal to the Incremental Facility Amount are made to the
Borrower.

“Incremental Facility Amount” means $120,000,000.

“Indebtedness” of any Person means, without duplication, all (a) indebtedness
for borrowed money and every reimbursement obligation with respect to letters of
credit, bankers’ acceptances or similar facilities, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, except accounts payable and
accrued expenses arising in the ordinary course of business and payable within
ninety (90) days past the original invoice or billing date thereof, (d) the Net
Hedging Obligations under interest rate or currency Hedging Agreements and all
other agreements or arrangements designed to protect against fluctuations in
interest rates, commodity prices and currency exchange rates, (e) the
capitalized amount (determined in accordance with GAAP) of all

18

--------------------------------------------------------------------------------

payments due or to become due under all leases and agreements to enter into
leases required to be classified and accounted for as a capital lease in
accordance with GAAP, (f) reimbursement obligations (contingent or otherwise)
pursuant to any performance bonds or collateral security, (g) Indebtedness of
others described in clauses (a) through (f) above secured by (or for which the
holder thereof has an existing right, contingent or otherwise, to be secured by)
a Lien on the property of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person and (h) Indebtedness of
others described in clauses (a) through (g) above Guaranteed by such
Person.  The Indebtedness of any Person shall include the Indebtedness of any
partnership in which such Person is a general partner to the extent such Person
is liable therefor as a result of such Person’s general partner interest in such
partnership, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.  

“Indemnified Party” has the meaning assigned to such term in Section 10.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Financing Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Independent Auditor” means KPMG LLP or any “big four” accounting firm as
selected by the Borrower and notified to the Administrative Agent, or such other
firm of independent public accountants of recognized national standing in the
United States selected by the Borrower and acceptable to the Administrative
Agent, such approval not to be unreasonably withheld, conditioned or delayed.

“Inventory Cost Notice” has the meaning assigned to such term in Section
5.18(f)(iv)(C)(I).

“Initial Covered Project” or “Initial Covered Projects” means, individually or
collectively, as the context requires, each of (a) the Bolthouse Project, (b)
the Tulare Project, and (c) the Yaphank Project.

“Initial Covered Project Company” means (a) with respect to the Bolthouse
Project, Bakersfield Fuel Cell 1, LLC, (b) with respect to the Tulare Project,
Central CA Fuel Cell 2, LLC and (c) with respect to the Yaphank Project, Yaphank
Fuel Cell Park, LLC.

“Initial Draw Discounts” has the meaning assigned to such term in Section
2.06(d)(i).

“Initial Excluded Project Company” means (a) with respect to the Bridgeport
Project, Bridgeport Fuel Cell, LLC, (b) with respect to the Pfizer Project,
Groton Fuel Cell 1, LLC, (c) with respect to the Riverside Regional Water
Quality Control Plant Project, Riverside Fuel Cell, LLC, (d) with respect to the
Santa Rita Project, SRJFC, LLC, (e) until the occurrence of the Triangle Joinder
Date, with respect to the Triangle Street Project, TRS Fuel Cell, LLC, (f) with
respect to the UC Irvine Medical Center Project, UCI Fuel Cell, LLC, (g) until
the occurrence of the Second Funding Date, with respect to the CCSU Project, New
Britain Renewable Energy, LLC and (h) until the occurrence of the Second Funding
Date, with respect to the Groton Project, Groton Station Fuel Cell, LLC.

19

--------------------------------------------------------------------------------

“Initial Funding Commitments” means with respect to each Lender, the commitment
of such Lender to make Loans to the Borrower pursuant to Section 2.01(a)(i), in
an aggregate principal amount equal to the amount set forth opposite such
Lender’s name on Annex I under the heading “Initial Funding Commitments”.

“Initial Funding Date” means the initial Funding Date on or following the
Closing Date on which all conditions precedent specified in Sections 4.02 and
4.04 are satisfied (or waived by the Administrative Agent and the Lenders in
their sole and absolute discretion in accordance with Section 10.02), or such
other date as may be requested by Borrower and approved by the Administrative
Agent in its sole and absolute discretion.

“Initial Funding Warrants” means those certain Warrants, dated as of the Initial
Funding Date, issued by the Borrower to the Orion Energy Warrant Holders,
substantially in the form of Exhibit L-1 attached hereto.

“Initial Loan Draw Discount” has the meaning assigned to such term in Section
2.06(d)(i).

“Initial Loans” means the Loans made on the Initial Funding Date.

“Initial Reserve Draw Discount” has the meaning assigned to such term in Section
2.06(d)(i).

“Intellectual Property” means (a) the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, all Copyrights, Patents, Trademarks and trade secrets,
(b)  all rights to sue or otherwise recover for any past, present and future
infringement, dilution, misappropriation, or other violation or impairment
thereof, (c) all proceeds of any of the foregoing, including without limitation
license fees, royalties, income payments, claims, damages and proceeds of suit,
now or hereafter due and/or payable with respect thereto, (d) all written
agreements, licenses and covenants providing for the grant to or from any Person
any rights in any such intellectual property that is owned by another Person.

“Investment” means for any Person (a) the acquisition (whether for cash,
Property of such Person, services or securities or otherwise) of Capital Stock,
bonds, notes, debentures, debt securities, partnership or other ownership
interests or other securities of, or any Property constituting an ongoing
business, line of business, division or business unit of or constituting all or
substantially all the assets of, or the making of any capital contribution to,
any other Person, (b) the making of any advance, loan or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory or supplies sold in the ordinary course of
business), (c) the entering into of any Guarantee with respect to Indebtedness
or other liability of any other Person, and (d) any other investment that would
be classified as such on a balance sheet of such Person in accordance with
GAAP.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in case by
such Person with respect thereto.

20

--------------------------------------------------------------------------------

“Investment Committee” means, as of any date, the committee of Orion Energy
Partners, L.P., the members of which have a right or duty in their sole and
absolute discretion to vote on whether the general partner of the Lenders shall
cause the Lenders to make an investment in the form of a loan.

“IP Collateral Documents” means a security agreement or intellectual property
security agreement and any other notices, consents, acknowledgments, filings,
registrations and recordings requested by the Administrative Agent, in each
case, in form and substance acceptable to the Administrative Agent, necessary or
advisable to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first-priority Lien on and
security interest in all of the Intellectual Property of each of the Loan
Parties, prior and superior to all other Liens that may be delivered to
Administrative Agent if required pursuant to clause (b) or (c) of Section 5.24;
provided, that, the IP Collateral Documents shall provide that the Liens created
thereunder in the Intellectual Property of each of the Loan Parties shall
automatically terminate and be released upon the execution and delivery of all
of the agreements, consents and instruments referred to in clauses (b)(i),
(c)(i)(A), (c)(i)(B) and (c)(i)(C) of Section 5.24.

“Lenders” has the meaning assigned to such term in the preamble.

“Lien” means any mortgage, charge, pledge, lien (statutory or other), privilege,
security interest, hypothecation, collateral assignment or preference, priority
or other security agreement, mandatory deposit arrangement, preferential
arrangement or other encumbrance upon (including joint title) or with respect to
any property of any kind, real or personal, movable or immovable, now owned or
hereafter acquired (including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the Uniform Commercial Code or comparable law of the relevant
jurisdiction).

“Loan Discount Letter” means that certain loan discount letter, dated as of the
Closing Date, among Borrower and the Lenders.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Loans” means the term loans made by the Lenders to the Borrower pursuant to
Section 2.01(a) and, if applicable, Section 2.13.2.13 or Section 2.14.

“Loss Proceeds” means insurance proceeds, condemnation awards or other similar
compensation, awards, damages and payments or relief (exclusive, in each case,
of proceeds of business interruption, workers’ compensation, employees’
liability, automobile liability, builders’ all risk liability and general
liability insurance) with respect to any Event of Loss.

“Mandatory Cash Interest Amount” means, with respect to each Loan on any
Quarterly Payment Date, an amount equal to the total accrued Cash Interest
Amount on such Loan as of such Quarterly Payment Date.

21

--------------------------------------------------------------------------------

“Mandatory Prepayment Account” means a deposit account (as defined in Article 9
of the UCC) of the Borrower established and maintained at the Depositary Bank,
which shall be established on or prior to the Account Establishment Date and
shall at all times thereafter be subject to a Blocked Account Control Agreement.

“Material Adverse Effect” means a material adverse effect on: (a) the business,
assets, properties, operations or financial condition of (i) the Borrower Group
Companies (other than the Excluded Project Companies) taken as a whole or (ii)
the Borrower Group Companies taken as a whole; (b) the ability of (i) the
Borrower Group Companies (other than the Excluded Project Companies) taken as a
whole, or (ii) the Borrower Group Companies taken as a whole, to perform its
material obligations under the Financing Documents and the Material Agreements
in accordance with the terms thereof; (c) the validity of, enforceability of the
material rights or remedies of, or benefits available to the Secured Parties
under, the Financing Documents; (d) the validity and perfection of the Secured
Parties’ Liens in a material portion of the Collateral; or (e) the rights or
remedies of (i) the Borrower Group Companies (other than the Excluded Project
Companies) taken as a whole, or (ii) the Borrower Group Companies taken as a
whole, under the Material Agreements, taken as a whole.

“Material Agreements” means:

 

(a)

each of the agreements, contracts or instruments set forth on Schedule 1.01(b);

 

(b)

with respect to any Additional Covered Project that is designated as an
Additional Covered Project after the Second Funding Date, any agreements,
contracts or instruments designated as “Material Agreements” in a writing
executed by the Borrower and the Administrative Agent in connection with the
designation of such Additional Covered Project;

 

(c)

any Additional Material Agreement; and

 

(d)

any Replacement Agreement of any of the foregoing.

“Material Counterparty” means each Person (other than any Agent or any Lender)
from time to time party to any Material Agreement.

“Maturity Date” means the eighth (8th) anniversary of the Closing Date.

“Module Replacement Reserve Account” means a deposit account (as defined in
Article 9 of the UCC) of the Borrower established and maintained at the
Depositary Bank, which shall be established on or prior to the Account
Establishment Date and shall at all times thereafter be subject to a Blocked
Account Control Agreement.

“Module Replacement Reserve Payment Amount” means, with respect to any Quarterly
Payment Date, the lesser of (i) the aggregate sum of the Project Module
Quarterly Reserve Amounts for all of the Covered Projects as of such date, and
(ii) the maximum amount necessary to be deposited into the Module Replacement
Reserve Account on such date in order for the amount held in the Module
Replacement Reserve Account to equal the then effective Required Module
Replacement Reserve Amount.

22

--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA to which any Borrower Group
Company contributes or is obligated to contribute, or with respect to which any
Borrower Group Company has or could reasonably be expected to have any
liability.

“Net Available Amount” means:

(a)in the case of any receipt of termination payments, damages, indemnity
payments or other extraordinary payments under the Material Agreements, the
aggregate amount of payments received by any Loan Party or any of its Affiliates
in respect of such event, net of reasonable costs and expenses incurred by any
Loan Party or any of its Affiliates in connection with the collection of such
proceeds;    

(b)in the case of any Event of Loss, the aggregate amount of Loss Proceeds
received by any Loan Party or any of its Affiliates in respect of such Event of
Loss, net of reasonable costs and expenses incurred by any Loan Party or any of
its Affiliates in connection with the collection of such Loss Proceeds; and

(c)in the case of any Disposition, the aggregate amount received by any Loan
Party or any of its Affiliates in respect of such Disposition, net of reasonable
costs and expenses incurred by any Loan Party or any of its Affiliates in
connection with such Disposition.

“Net Hedging Obligations” means, as of any date, the Termination Value of any
Hedging Agreement on such date.

“Nine Month Date” has the meaning assigned to such term in Section 2.06(d)(iii).

“Nine Month Draw Discount” has the meaning assigned to such term in Section
2.06(d)(iii).

“Note” has the meaning assigned to such term in Section 2.04(b)(ii).

“Obligations” means all advances to, and debts (including Accrued Interest,
interest accruing after the maturity of the Loans and interest accruing after
the filing of any Bankruptcy), liabilities, obligations, Prepayment Premium,
fees, Option Premiums, Draw Discounts, covenants and duties of, the Loan Parties
arising under any Financing Document, or otherwise with respect to any Loan, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, reimbursements and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any debtor
relief law naming any Loan Party as the debtor in such proceeding, regardless of
whether such interest, reimbursements and fees are allowed claims in such
proceeding.

“Observer Rights Agreement” has the meaning assigned to such term in Section
4.02(c).

“Officer’s Certificate” means, with respect to any Loan Party, a certificate
signed by an Authorized Representative of such Loan Party.

23

--------------------------------------------------------------------------------

“Operating Budget” means a proposed annual operating plan and budget of one or
more Borrower Group Companies or Business Units, as applicable, prepared by the
Borrower in accordance with Section 5.20(a), of (a) anticipated Business
Revenues of such Borrower Group Companies or Business Units, (b) Operating
Expenses of such Borrower Group Companies or Business Units and (c) Capital
Expenditures of such Borrower Group Companies or Business Units, in each case,
detailed monthly for the following calendar year, which annual operating plan
and budget shall be substantially in the form of Exhibit E.  

“Operating Expenses” means any and all of the expenses paid or payable by or on
behalf of one or more Borrower Group Companies or Business Units, as applicable,
in relation to the operation and maintenance (except as set forth below) of the
Business of such Borrower Group Companies or Business Units, including
consumables, payments under any operating lease, taxes (including franchise
taxes, property taxes, sales taxes and excluding income taxes), insurance
(including the costs of premiums and deductibles and brokers’ expenses), costs
and fees attendant to obtaining and maintaining in effect the Authorizations
relating to the Business payable during such period, payments made to security,
police services, and legal, accounting and other professional fees attendant to
any of the foregoing items payable during such period, but exclusive of Capital
Expenditures and payments in respect of payments of principal and interest in
respect of the Obligations or any other Indebtedness. Operating Expenses do not
include non-cash charges, including, without limitation, depreciation,
amortization, income taxes, non-cash taxes or other bookkeeping entries of a
similar nature.

“Option Premium” has the meaning assigned to such term in Section 2.06(c).

“Organizational Documents” means, with respect to any Person, (i) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such Person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
Person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such Person and (v) in any other case, the functional
equivalent of the foregoing.

“Orion Energy Warrant Holders” means each of the Lenders (or their designees)
listed on Annex I.

“Other Connection Taxes” means, with respect to any Agent or any Lender, Taxes
imposed as a result of a present or former connection between such Agent or
Lender and the jurisdiction imposing such Tax (other than connections arising
from such Agent or Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Financing Document, or sold or assigned an interest in any Loan or
Financing Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
under any Financing Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Financing Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.11).  For the avoidance of doubt, “Other
Taxes” shall not include any Excluded Taxes.

24

--------------------------------------------------------------------------------

“Outstanding Reserve Release Amount” means, as of any date of determination, an
amount (which shall not be less than zero) equal to (a) the aggregate amount of
all cash that shall have been released from the Applicable Reserves and
transferred to a Business Unit Account pursuant to one or more Reserve Releases
effected pursuant to Section 5.18(l) at any time from, and including, the
Secondary Facility Commencement Date through, and including, such date of
determination, minus (b) the aggregate amount of Reserve Replenishments that
shall have been consummated pursuant to Section 5.27 at any time from, and
including, the Secondary Facility Commencement Date through, and including, such
date of determination.

“Outstanding Secondary Facility Amount” means, as of any date of determination,
the sum of (a) the Outstanding Secondary Facility Loan Amount as of such date of
determination, plus (b) the Outstanding Reserve Release Amount as of such date
of determination.

“Outstanding Secondary Facility Loan Amount” means, as of any date of
determination, an amount (which shall not be less than zero) equal to (a) the
Aggregate Secondary Facility Loan Usage Amount as of such date of determination,
minus (b) the aggregate principal amount of all Loans prepaid by the Borrower
pursuant to Sections 2.05(a)(ii), 2.05(b)(vi) and 2.05(b)(vii) at any time from,
and including, the Secondary Facility Commencement Date through, and including,
such date of determination.

“Participant” has the meaning assigned to such term in Section 10.04(f).

“Participant Register” has the meaning assigned to such term in Section
10.04(f).

“Patents” means all patentable inventions and designs, United States, foreign,
and multinational patents, certificates of invention, and similar industrial
property rights, and applications for any of the foregoing, including, without
limitation, all reissues, substitutes, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) that is subject to the
provisions of Title IV or Section 302 of ERISA, or Section 412 of the US Code,
and in respect of which any Borrower Group Company is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA or with respect to which any Borrower Group
Company has or could reasonably be expected to have any liability.

“Permitted Contest Conditions” means, with respect to any Borrower Group
Company, a contest, pursued in good faith, challenging the enforceability,
validity, interpretation, amount or application of any law, tax or other matter
(legal, contractual or other) by appropriate proceedings timely instituted if
(a) such Borrower Group Company diligently pursues such contest, (b) such
Borrower Group Company establishes adequate reserves with respect to the
contested claim if and to the extent required by GAAP and (c) such contest (i)
could not reasonably be expected to result in a Material Adverse Effect and (ii)
does not involve any material risk or danger of any criminal or unindemnified
civil liability being incurred by the Administrative Agent or the Lenders.

25

--------------------------------------------------------------------------------

“Permitted Indebtedness” has the meaning assigned to such term in Section 6.02.

“Permitted Lien” means, with respect to any Borrower Group Company, any of the
following:

(a)Liens arising by reason of:

(i)Taxes either secured by a bond or which are not yet due or which are being
contested pursuant to the Permitted Contest Conditions;

(ii)security, pledges or deposits in the ordinary course of business for payment
of workmen’s compensation or unemployment insurance or other types of social
security benefits; and

(iii)(x) good faith deposits or pledges incurred or created in connection with
or to secure the performance of bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety bonds or appeal
bonds entered into in the ordinary course of business or under Applicable Law
and (y) cash collateral given in connection with letters of credit, in each case
under this clause (iii), so long as (A) the Indebtedness secured by such Liens
is permitted under Section 6.02(i), and (B) such Liens, in the aggregate, do not
secure Indebtedness or other obligations in excess of $2,000,000;

(b)Liens of mechanics, carriers, landlords, warehousemen, materialmen, laborers,
repairmen’s, employees or suppliers or any similar Liens arising by operation of
law incurred in the ordinary course of business (i) that are set forth on
Schedule 1.01(d), (ii) with respect to obligations which are not overdue by more
than forty-five (45) days, or (iii) which are adequately bonded and which are
being contested pursuant to the Permitted Contest Conditions;

(c)Liens arising out of judgments, orders or awards that have been adequately
bonded, are fully covered by insurance or with respect to which a stay of
execution has been obtained pending an appeal or proceeding for review pursuant
to the Permitted Contest Conditions;

(d)Liens arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of real property which,
individually or in the aggregate, do not materially detract from the value of
the affected property and do not materially interfere with the ordinary conduct
of the business of such Borrower Group Company;

(e)Liens arising under ERISA and Liens arising under the US Code with respect to
an employee benefit plan (as defined in Section 3(2) of ERISA) that do not
constitute an Event of Default under Section 7.01(j);

(f)to the extent constituting Liens, leases, licenses, subleases or sublicenses
granted to others in the ordinary course of business that do not (i) interfere
in any material respect with the ordinary conduct of the Business of such
Borrower Group Company, (ii) secure any Indebtedness or (iii) individually or in
the aggregate detract from the expected value of the property of such Borrower
Group Company in any material respect;  

26

--------------------------------------------------------------------------------

(g)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, in each case, granted in the ordinary course of business
in favor of such creditor depositary institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by such
Borrower Group Company to provide collateral to the depository institution;

(h)any Lien on any property or asset of such Borrower Group Company existing on
the date hereof and set forth in Schedule 6.03; provided that such Lien shall
not apply to any other property or asset of such Borrower Group Company;

(i)Liens on the Property of any Excluded Project Company incurred in connection
with any Permitted Project Disposition/Refinancing;

(j)Liens created under the Security Documents;

(k)Liens that extend, renew or replace in whole or in part a Lien referred to
above; and

(l)Liens on any assets of, or any Capital Stock in, any Excluded Project
Company.

“Permitted Project Disposition/Refinancing” means any Project
Disposition/Refinancing so long as (i) the Project Disposition/Refinancing
Proceeds in respect thereof are deposited in the Project Proceeds Account as
required by, and to the extent required by, Section 5.18(f), (ii) in the event
that such Project Disposition/Refinancing is in respect of a Covered Project
Company, the aggregate amount of Project Disposition/Refinancing Proceeds
received from such Project Disposition/Refinancing and deposited in the Project
Proceeds Account shall be at least equal to the Project Payoff Amount in respect
of the Covered Project Company subject to such Project Disposition/Refinancing,
and (iii) neither the Borrower nor any other Loan Party shall Guarantee any of
the Indebtedness or obligations of the applicable Project Company subject to
such Project Disposition/Refinancing.

“Permitted Subsequent Funding Use” means, in each case subject to the approval
of the Administrative Agent in its reasonable discretion (or, in the case of
Section 2.13, the approval of the Administrative Agent in its sole discretion),
the funding of (i) the construction costs, inventory and other capital
expenditures for an Additional Covered Project whose contracted cash flows
(under a PPA with a creditworthy counterparty (as determined in the Lenders’
sole discretion)) meet or exceed a coverage ratio acceptable to the Lenders, and
(ii) inventory, working capital and other costs required in connection with the
performance of purchase orders, service agreements and other binding customer
agreements (in each case, with a creditworthy counterparty (as determined in the
Lenders’ sole discretion)).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pfizer Project” means the 5.6 MW Fuel Cell project located at the Pfizer
facility in Groton, Connecticut.

27

--------------------------------------------------------------------------------

“PIK Interest Amount” means, as of any date, the portion of the aggregate
outstanding accrued and unpaid interest in respect of the Loans that shall have
accrued at the PIK Interest Rate under Section 2.07(a)(ii).

“PIK Interest Rate” means 2.05% per annum.

“Post-Default Rate” means a rate per annum which is equal to the lesser of (a)
the sum of (i) the Cash Interest Rate plus (ii) the PIK Interest Rate plus (iii)
5.00% and (b) with respect to each Lender, the maximum nonusurious interest
rate, if any, that may be contracted for, taken, reserved, charged or received
on the Loans under laws applicable to such Lender which are in effect at the
relevant time.  

“PPA” means, with respect to any Project or Project Company, any power purchase
agreement or other similar agreement for the sale of electricity, energy, output
or capacity, in each case, to which such Project Company is a party.

“Preferred Reserve Account” means a deposit account (as defined in Article 9 of
the UCC) of the Borrower established and maintained at the Depositary Bank,
which shall be established on or prior to the Account Establishment Date and
shall at all times thereafter be subject to a Blocked Account Control Agreement.

“Prepayment Premium” means, with respect any prepayment of Loans on any date, an
amount (which shall not be less than zero) equal to (i) the product of (A) 3035%
(or (x) in the case such prepayment of Loans is consummated pursuant to Section
5.18(f)(iv)(A) with funds held in the Project Proceeds Account, 2025%, or (y) in
the case such prepayment of Loans is consummated pursuant to Section 2.05(b)(v),
15%), times (B) the aggregate principal amount of the Loans subject to such
prepayment, minus (ii) the sum of (A) the aggregate amount of all interest paid
(whether paid in cash or paid-in-kind as Accrued Interest) in respect of the
aggregate principal amount of the Loans subject to such prepayment on or prior
to such date of prepayment, plus (B) the aggregate loan discount amount in
respect of the aggregate principal amount of the Loans subject to such
prepayment as set forth in the Loan Discount Letter.  Schedule 1.01(a) sets
forth an example calculation of the Prepayment Premium.

“Prepayment Premium Event” has the meaning assigned to such term in Section
2.05(c)(iv).

“Prior Indebtedness” means (i) with respect to the Tulare Project and the
Project Company in respect of the Tulare Project, all Indebtedness arising
under, or pursuant to, that certain Loan Agreement, dated as of July 30, 2014,
by and between FuelCell Energy Finance, LLC and NRG Energy, Inc. and all “Loan
Documents” (as defined therein), in each case, as heretofore amended, restated,
modified or supplemented, (ii) with respect to the Bolthouse Project and the
Project Company in respect of the Bolthouse Project, that certain Construction
Loan Agreement, dated as of December 21, 2018, by and among FuelCell Energy
Finance II, LLC, Bakersfield Fuel Cell 1, LLC, BRT Fuel Cell, LLC, CR Fuel Cell,
LLC, Yaphank Fuel Cell Park, LLC, Homestead Fuel Cell 1, LLC, Derby Fuel Cell,
LLC, and Generate Lending, LLC and all “Loan Documents” (as defined therein), in
each case, as heretofore amended, restated, modified or supplemented, (iii) with
respect to the Groton Project and the Project Company in respect of the Groton
Project, that

28

--------------------------------------------------------------------------------

certain Construction Loan Agreement, dated as of February 28, 2019, by and
between Groton Station Fuel Cell, LLC and Fifth Third Bank and all “Loan
Documents” (as defined therein), in each case, as heretofore amended, restated,
modified or supplemented, and (iv) with respect to the CCSU Project and the
Project Company in respect of the CCSU Project, that certain Loan Agreement,
dated as of April 9, 2019, by and between New Britain Renewable Energy, LLC and
Webster Bank, N.A. and all “Loan Documents” (as defined therein), in each case,
as heretofore amended, restated, modified or supplemented.

“Project” or “Projects” means, individually or collectively, as the context
requires, each Covered Project and each Excluded Project.

“Project Company” means each Covered Project Company and each Excluded Project
Company.

“Project Disposition” means, with respect to any Project, (a) any sale,
assignment or other Disposition of the Capital Stock of the applicable Project
Company in respect of such Project to any Person other than a Loan Party, or (b)
any sale, lease, license, transfer, assignment or other Disposition by the
applicable Project Company in respect of such Project of all or any material
portion of the assets or properties of such Covered Project Company, or of any
rights under any Project Document, to any Person other than a Loan Party, but,
in the case of this clause (b), excluding (i) sales of fuel cells or other
inventory in the ordinary course of business, and (ii) sales or other
Dispositions by the applicable Project Company in respect of such Project of
worn out or defective equipment, or other equipment no longer used or useful to
the Project that is promptly replaced by such Project Company with suitable
substitute equipment of substantially the same character and quality and at
least equivalent useful life and utility to the extent required by the Project
or for performance under the Material Agreements to which such Project Company
is a party.

“Project Disposition/Refinancing” means, with respect to any Project, any
Project Disposition or Project Refinancing in respect of such Project.

“Project Disposition/Refinancing Proceeds” means (a) with respect to any Project
Disposition/Refinancing in respect of a Covered Project, the aggregate net cash
proceeds received by the Borrower, the Covered Project Company in respect of
such Covered Project or any other Loan Party in respect of such Project
Disposition/Refinancing, net of (i) reasonable costs and expenses incurred by
the Borrower, the Covered Project Company in respect of such Covered Project or
any other Loan Party in connection with such Project Disposition/Refinancing,
(ii) any Taxes payable by the Borrower, the Covered Project Company in respect
of such Covered Project or any other Loan Party in connection with such Project
Disposition/Refinancing, and (iii) the aggregate amount of such proceeds that
are required to be retained by such Covered Project Company by the third party
lender or investor in respect of such Project Refinancing pursuant to any
agreement entered into by such Covered Project Company in connection with such
Project Refinancing, and (b) with respect to any Project Disposition/Refinancing
in respect of an Excluded Project, the aggregate net cash proceeds received by
the Borrower, the Excluded Project Company in respect of such Excluded Project
or any other Subsidiary of the Borrower in respect of such Project
Disposition/Refinancing, net of (i) reasonable costs and expenses incurred by
the Borrower, the Excluded Project Company in respect of such Excluded Project
or any other

29

--------------------------------------------------------------------------------

Subsidiary of the Borrower in connection with such Project
Disposition/Refinancing, (ii) any Taxes payable by the Borrower, the Excluded
Project Company in respect of such Excluded Project or any other Subsidiary of
the Borrower in connection with such Project Disposition/Refinancing, (iii) in
the event that such proceeds are received by an Excluded Project Company in
respect of a Project Disposition, the aggregate amount of any remaining
outstanding Indebtedness or tax equity obligations of such Excluded Project
Company after giving effect to such Project Disposition, and (iv) in the event
that such proceeds are received by an Excluded Project Company in respect of a
Project Refinancing, the aggregate amount of such proceeds that are required to
be retained by such Excluded Project Company by the third party lender or
investor in respect of such Project Refinancing pursuant to any agreement
entered into by such Excluded Project Company in connection with such Project
Refinancing.

“Project Documents” means, with respect to any Project, any PPA, interconnection
agreement, equipment supply, engineering, procurement, and construction
agreement, operation and maintenance agreement, and any other contract,
agreement, instrument, permit or authorization relating to the acquisition,
development, construction, ownership, development, testing, operation,
maintenance, repair, insurance, management, administration or use of such
Project or the business of the Project Company in respect of such Project,
whether entered into by the Borrower or the applicable Project Company or any of
their Affiliates as any of the foregoing may be amended or modified from time to
time in accordance with the terms of this Agreement.

“Project Module Quarterly Reserve Amount” means, with respect to any Covered
Project that has commenced commercial operations, an amount equal to (i) the
Project Module Replacement Cost in respect of such Covered Project, divided by
(ii) 20.

“Project Module Replacement Cost” means, with respect to any Covered Project
that has commenced commercial operations, the aggregate estimated cost necessary
to fund one cycle of scheduled module replacements for such Covered Project, as
set forth in the then effective Operating Budget for such Covered Project;
provided, that, with respect to the Groton Project, at all times on or prior to
October 31, 2020, the Project Module Replacement Cost for the Groton Project
shall be deemed to equal $0.

“Project Payoff Amount” means (a) with respect to the Bolthouse Project,
$5,000,000, (b) with respect to the CCSU Project, $5,000,000, (c) with respect
to the Groton Project, $30,000,000, (d) with respect to the San Bernardino
Project, $5,000,000, (e) with respect to the Tulare Project, $5,000,000, (f)
with respect to the Yaphank Project, $30,000,000, (g) with respect to the
Triangle Street Project, $5,000,000, and (h) with respect to any Additional
Covered Project, the amount agreed between the Borrower and the Administrative
Agent as set forth in Section 2.13(a)(z).

“Project Proceeds Account” means a deposit account (as defined in Article 9 of
the UCC) of the Borrower established and maintained at the Depositary Bank,
which shall be established on or prior to the Account Establishment Date and
shall at all times thereafter be subject to a Blocked Account Control Agreement.

“Project Proceeds Prepayment Notice” has the meaning assigned to such term in
Section 5.18(f)(iv)(A)(I).

30

--------------------------------------------------------------------------------

“Permitted Project Proceeds Use Agreement” has the meaning assigned to such term
in Section 5.18(f)(iv)(B)(II).

“Permitted Project Proceeds Use Notice” has the meaning assigned to such term in
Section 5.18(f)(iv)(B)(I).

“Project Refinancing” means (a) with respect to any Covered Project, (i) any
incurrence of Indebtedness by the applicable Covered Project Company in respect
of such Covered Project other than any such Indebtedness permitted to be
incurred by such Covered Project Company under Section 6.02 (other than clause
(h) thereof), or (ii) any issuance or sale of tax equity investments by the
applicable Covered Project Company in respect of such Covered Project, and (b)
with respect to any Excluded Project, (i) any refinancing of any Indebtedness of
the applicable Excluded Project Company in respect of such Excluded Project, or
(ii) any issuance or sale of tax equity investments by the applicable Excluded
Project Company in respect of such Excluded Project.

“Projection” has the meaning assigned to such term in Section 3.12(b).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Proposed Financing” has the meaning assigned to such term in Section 6.19(a).

“Quarterly Payment Date” means the twenty-first (21st) Business Day after the
last Business Day of each January, April, July and October in each fiscal year.

“Register” has the meaning assigned to such term in Section 10.04(c).

“Regulation D” means Regulation D of the Board.

“Regulation U” means Regulation U of the Board.

“Reinvestment Notice” means a written notice executed by an Authorized
Representative of Borrower stating that no Default or Event of Default has
occurred and is continuing, and that the applicable Loan Party intends and
expects to use all or a specified portion of the Loss Proceeds in respect of
such Event of Loss to repair or restore the Business.

“Related Fund” means with respect to any Lender, any fund that invests in loans
and is managed or advised by the same investment advisor as such Lender, by such
Lender or an Affiliate of such Lender.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, emanation, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
or through the indoor or outdoor environment, including, the movement through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.

31

--------------------------------------------------------------------------------

“Remaining Proceeds Amount” has the meaning assigned to such term in Section
5.18(f)(v).

“Replacement Agreement” means any Additional Agreement that is (i) entered into
by a Borrower Group Company in replacement of any Material Agreement, (ii) in
form and substance reasonably satisfactory to the Administrative Agent and (iii)
is with one or more Replacement Obligors.

“Replacement Obligor” means a Person (or guarantor of such Person’s obligations)
that is approved by the Administrative Agent, such approval to be in the
Administrative Agent’s reasonable discretion.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Debt Reserve Amount” means, as of any Quarterly Payment Date, the
aggregate amount of (i) any principal or interest payments that shall become due
and payable on or prior to the immediately following Quarterly Payment Date by
any Borrower Group Company pursuant to the State of Connecticut Credit
Agreement, and (ii) any principal or interest payments that shall become due and
payable on or prior to the immediately following Quarterly Payment Date by any
Borrower Group Company pursuant to the Connecticut Green Bank Credit Agreement.

“Required Debt Reserve Payment Amount” means, with respect to any Quarterly
Payment Date, the maximum amount necessary to be deposited into the Debt Reserve
Account on such date in order for the amount held in the Debt Reserve Account to
equal the then effective Required Debt Reserve Amount.

“Required Lenders” means at any time, Lenders having Aggregate Exposure
Percentages of more than 50%.  

“Required Module Replacement Reserve Amount” means, as of any date, the
aggregate sum of the Project Module Replacement Costs for all of the Covered
Projects as of such date.

“Required Preferred Reserve Amount” means, as of any Quarterly Payment Date, the
aggregate amount of (i) any accrued and unpaid dividends that are then required
to be paid by the Borrower on or prior to the immediately following Quarterly
Payment Date in respect of the outstanding shares of Series B Preferred Stock
pursuant to the Organizational Documents of the Borrower; and (ii) any accrued
and unpaid dividends that are then required to be paid by the Borrower (or, in
lieu of such dividends, the amount required to redeem shares of Series 1
Preferred Stock in an amount otherwise equal to the amount of dividends that
would otherwise have been paid in respect thereof) on or prior to the
immediately following Quarterly Payment Date in respect of the outstanding
shares of Series 1 Preferred Stock pursuant to the Organizational Documents of
FCE Fuel Cell Energy Ltd.

“Required Preferred Reserve Payment Amount” means, with respect to any Quarterly
Payment Date, the maximum amount necessary to be deposited into the Preferred
Reserve Account on such date in order for the amount held in the Preferred
Reserve Account to equal the then effective Required Preferred Reserve Amount.

32

--------------------------------------------------------------------------------

“Reserve Release” means each release of cash from an Applicable Reserve pursuant
to Section 5.18(l).

“Reserve Release Date” means the date that any Reserve Release is consummated
pursuant to Section 5.18(l).

“Reserve Replenishment” means each deposit of cash by the Borrower into an
Applicable Reserve pursuant to Section 5.27.

“Reserve Replenishment Borrowing Request” means any Borrowing Request delivered
by the Borrower to the Administrative Agent during the Secondary Facility
Availability Period pursuant to Section 2.01(c) to the extent that the sole use
of the proceeds of the Secondary Facility Loans requested pursuant to such
Borrower Requesting are to consummate a Reserve Replenishment under Section
5.27(b).

“Reserve Replenishment Secondary Facility Loans” means any Secondary Facility
Loans made in respect of a Reserve Replenishment Borrowing Request.

“Restoration” means, with respect to any Affected Property, the rebuilding,
repair, restoration or replacement of such Affected Property.

“Restricted Payment” means:

(a)all dividends paid by any Borrower Group Company (in cash, Property or
obligations) on, or other payments or distributions on account of, or the
setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition by any Borrower Group
Company of, any portion of any Capital Stock of any Borrower Group Company or
any warrants, rights or options to acquire any such Capital Stock (it being
acknowledged that the payment of bonuses to management and employees of the
Borrower Group Companies shall not constitute a Restricted Payment hereunder);
and/or

(b)any payment of development, management or other fees, or of any other
amounts, by any Borrower Group Company to any Affiliate thereof; and/or

(c)any other payment in cash, Property or obligations by any Borrower Group
Company in respect of any Indebtedness subordinated to the Obligations
hereunder.

“Restricted Project Company” means (i) Long Beach Trigen, LLC, (ii)  Montville
Fuel Cell Park, LLC, (iii) Eastern Connecticut Fuel Cell Properties, LLC, (iv)
CR Fuel Cell, LLC, (v) BRT Fuel Cell, LLC, (vi) Derby Fuel Cell, LLC, (vii)
Homestead Fuel Cell 1, LLC, (viii) Central CT Fuel Cell 1, LLC, (ix) Farmingdale
Fuel Cell, LLC, (x) TRS Fuel Cell, LLC, and (xi) any future Subsidiary of the
Borrower formed, created or established for the purposes of developing a
Project; provided, that, any Restricted Project Company shall cease to be a
Restricted Project Company hereunder upon becoming an Additional Excluded
Project Company hereunder.

 

33

--------------------------------------------------------------------------------

“Restricted Subsidiary” means each Restricted Project Company and each other
Subsidiary of the Borrower that is incorporated, organized or formed under the
laws of the United States, any State of the United States or the District of
Columbia; provided that no Excluded Project Company, Covered Project Company or
Existing Foreign Subsidiary shall be deemed a “Restricted Subsidiary” hereunder.

“Riverside Regional Water Quality Control Plant Project” means the 1.4 MW
Riverside Regional Water Quality Control Plant project located in Riverside,
California.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

“San Bernardino Equipment” means the fuel cell module and other equipment set
forth on the list previously provided by the Borrower to Administrative Agent in
writing and acknowledged by Administrative Agent as the equipment to be
transferred to San Bernardino Fuel Cell, LLC.

“San Bernardino Project” means a 1.4 MW project located in San Bernardino,
California.

“Sanctioned Country” means, at any time, a country or territory that is subject
to comprehensive Sanctions.  For the avoidance of doubt, as of the Closing Date,
Sanctioned Countries are the Crimea region of Ukraine, Cuba, Iran, North Korea
and Syria.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country, or (c) any Person owned or controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Santa Rita Project” means the 1.4 MW Santa Rita Jail project located in Dublin,
California.

“Sarbanes-Oxley Act” has the meaning assigned to such term in Section 3.05(h).

“SEC” means the United States Securities and Exchange Commission

“SEC Reports” has the meaning assigned to such term in Section 3.05(a).

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of January 20, 2020, by and among the Borrower, each of the Guarantors
party thereto, each of the Lenders party thereto, and the Administrative Agent.

34

--------------------------------------------------------------------------------

“Second Amendment Effective Date” has the meaning ascribed to such term in the
Second Amendment.

“Second Funding Commitments” means with respect to each Lender, the commitment
of such Lender to make Loans to the Borrower pursuant to Section 2.01(a)(ii), in
an aggregate principal amount set forth opposite such Lender’s name on Annex I
under the heading “Second Funding Commitments”.

“Second Funding Covered Project” or “Second Funding Covered Projects” means,
individually or collectively, as the context requires, each of (a) the CCSU
Project, and (b the Groton Project.

“Second Funding Covered Project Company” means (a) with respect to the CCSU
Project, New Britain Renewable Energy, LLC and (b) with respect to the Groton
Project, Groton Station Fuel Cell, LLC.

“Second Funding Date” means the Funding Date following the Initial Funding Date
on which all conditions precedent specified in Sections 4.03 and 4.04 are
satisfied, or such other date as may be requested by Borrower and approved by
the Administrative Agent in its sole and absolute discretion.

“Second Funding Date Funds Flow Memo” means a funds flow memo agreed by the
Borrower and the Administrative Agent over email on or about the Second Funding
Date.

“Second Funding Warrants” means those certain Warrants, to be dated as of the
Second Funding Date, to be issued by the Borrower to the Orion Energy Warrant
Holders, substantially in the form of Exhibit L-2 attached hereto.

“Secondary Facility Availability Period” means the period from, and including,
the Secondary Facility Commencement Date through, but excluding, the Secondary
Facility Termination Date.

“Secondary Facility Borrowing Request” has the meaning assigned to such term in
Section 2.14(a).

“Secondary Facility Commencement Date” means June 5, 2020.

“Secondary Facility Commitment” means with respect to each Lender, the
commitment of such Lender to make Loans to the Borrower pursuant to Section
2.01(a)(iii), in an aggregate principal amount equal to the amount set forth
opposite such Lender’s name on Annex I under the heading “Secondary Funding
Commitments”.

“Secondary Facility Commitment Percentage” means, with respect to any Lender as
of any date of determination, a fraction (expressed as a percentage) (a) the
numerator of which is equal to the Secondary Facility Commitment of such Lender
as of such date of determination, and (b) the denominator of which is equal to
the Aggregate Secondary Facility Commitment Amount as of such date of
determination.

35

--------------------------------------------------------------------------------

“Secondary Facility Funding Date” means each Funding Date during the Secondary
Facility Availability Period on which all conditions precedent specified in
Sections 4.04 and 4.05 are satisfied, or such other date as may be requested by
Borrower and approved by the Administrative Agent in its sole and absolute
discretion.

“Secondary Facility IP Collateral Documents” means a security agreement or
intellectual property security agreement and any other notices, consents,
acknowledgments, filings, registrations and recordings requested by the
Administrative Agent, in each case, in form and substance acceptable to the
Administrative Agent, necessary or advisable to create in favor of the
Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable first-priority Lien on and security interest in all of the
Intellectual Property of each of the Loan Parties, prior and superior to all
other Liens; provided, that, the Secondary Facility IP Collateral Documents
shall provide that the Liens created thereunder in the Intellectual Property of
each of the Loan Parties shall automatically terminate and be released on the
occurrence of the Secondary Facility Satisfaction Date.  In connection with such
termination and release, Administrative Agent shall execute and deliver to
Borrower any such other documentation as shall be reasonably requested by
Borrower to evidence the termination and release of such Liens.

“Secondary Facility Loan” means any Loan made on any Funding Date during the
Secondary Facility Availability Period pursuant to Section 2.01(a)(iii).

“Secondary Facility Required Repayment Date” means September 1, 2021.

“Secondary Facility Satisfaction Date” means the first day on or following the
Secondary Facility Termination Date on which the Outstanding Secondary Facility
Amount shall have been reduced to zero.

“Secondary Facility Termination Date” has the meaning assigned to such term in
Section 2.03(c).

“Secured Obligations” has the meaning assigned to such term in the Security
Agreement.

“Secured Parties” means (a) the Agents and (b) the Lenders.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Pledge and Security Agreement, to be entered into
on the Initial Funding Date, among the Loan Parties and the Collateral Agent,
substantially in the form attached hereto as Exhibit I.

“Security Documents” means the Security Agreement, the Control Agreements, any
Depositary Agreement, all Uniform Commercial Code financing statements required
by any Security Document and any other security agreement or instrument to be
executed or filed pursuant hereto or any Security Document.

“Series 1 Preferred Stock” means the 5% Class A Cumulative Redeemable
Exchangeable Preferred Stock, $0.01 par value per share, of FCE Fuel Cell Energy
Ltd.

36

--------------------------------------------------------------------------------

“Series B Preferred Stock” means the 5% Series B Cumulative Convertible
Perpetual Preferred Stock, $0.01 par value per share, of the Borrower.

“Seventh Modification to Lease” means a Seventh Modification to Lease
N40085-12-RP-00109 in the form executed by CMEEC and disclosed by the Borrower
to, and acknowledged as the “Seventh Modification to Lease” in writing by, the
Administrative Agent prior to the Second Funding Date.

“Shortfall Amount” has the meaning assigned to such term in Section 5.10(e).

“Six Month Date” has the meaning assigned to such term in Section 2.06(d)(ii).

“Six Month Draw Discount” has the meaning assigned to such term in Section
2.06(d)(ii).

“Specified Business Unit” means the Borrower’s fully funded third party advance
technology business unit (which, for the avoidance of doubt, includes the
business disclosed by the Borrower to, and acknowledged as the “Borrower’s fully
funded third party advance technology business” in writing by, the
Administrative Agent prior to the Closing).

“Specified Business Unit Account” means a deposit account (as defined in Article
9 of the UCC) of the Borrower established and maintained at the Depositary Bank,
which shall be established on or prior to the Account Establishment Date and
shall at all times thereafter be subject to a Springing Account Control
Agreement.

“Springing Account Control Agreement” means a springing account control
agreement, in form and substance reasonably satisfactory to the Collateral Agent
and the Administrative Agent, executed by the financial institution at which an
account is maintained, pursuant to which such financial institution agrees that
such financial institution will comply with instructions or entitlement orders
originated by the Collateral Agent as to disposition of funds in such account,
without further consent by any other Person.

“State of Connecticut Credit Agreement” means that certain Assistance Agreement,
dated as of October 19, 2015, by and between the State of Connecticut acting by
the Department of Economic and Community Development and the Borrower, as
heretofore amended, restated, modified or supplemented.

“Subsidiary” means, with respect to any Person (the “parent”), any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Target Debt Balance” means, as of each Quarterly Payment Date, an amount equal
to the corresponding Dollar amount calculated in accordance with Schedule
1.01(c) for such Quarterly Payment Date. If any Loans are made hereunder on any
date after the Initial Funding Date (including, without limitation, any Loans
made on the Second Funding Date, any Loans made on any Secondary Facility
Funding Date and any Loans made under Section 2.13), each such amount set forth
in Schedule 1.01(c) shall be increased to an amount equal to such amount
multiplied by the Additional Loan Ratio.

37

--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Value” means, in respect of any one or more Hedging Agreement,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) or any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of February 6, 2020, by and among the Borrower, each of the Guarantors party
thereto, each of the Lenders party thereto, and the Administrative Agent.

“Third Amendment Effective Date” has the meaning ascribed to such term in the
Third Amendment.

“Trademarks” means all domestic, foreign and multinational trademarks, service
marks, trade names, corporate names, company names, business names, fictitious
business names, trade dress, trade styles, logos, Internet domain names, other
indicia of origin or source identification, and general intangibles of a like
nature, whether registered or unregistered, and, with respect to the foregoing,
all registrations and applications for registration thereof, all extensions and
renewals thereof, and all of the goodwill of the business connected with the use
of and symbolized by any of the foregoing.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTCBB on which the Common Stock is listed or quoted for trading on
the date in question.

“Transaction Document” means each of the Financing Documents, the Warrants and
the Observer Rights Agreement.  

“Triangle Joinder Date” has the meaning specified in Section 5.26(b).

“Triangle Street Project” means the 3.7 MW Triangle Street SureSource 4000
project located in Danbury, Connecticut.

“Tulare Construction Budget” means the Construction Budget as provided by the
Borrower to, and acknowledged as the “Tulare Construction Budget” in writing by,
the Administrative Agent on November 21, 2019, as may be modified from time to
time in accordance with Section 5.21.

38

--------------------------------------------------------------------------------

“Tulare Construction Schedule” means the Construction Schedule as provided by
the Borrower to, and acknowledged as the “Tulare Construction Schedule” in
writing by, the Administrative Agent prior to the Closing Date, as may be
modified from time to time in accordance with Section 5.21.

“Tulare Project” means the 2.8 MW Tulare BioMAT project located in Tulare,
California.

“UC Irvine Medical Center Project” means the 1.4 MW UC Irvine Medical Center
project located in Orange, California.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any filing statement or by
reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Security Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, UCC means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions of each applicable
Financing Document and any filing statement relating to such perfection or
effect of perfection or non-perfection.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

“US Code” means the U.S. Internal Revenue Code of 1986, as amended.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“USA PATRIOT Act” has the meaning assigned to such term in Section 10.15.

“U.S. Wholly Owned Subsidiary” any Subsidiary of the Borrower (i) that is
incorporated, organized or formed under the laws of the United States, any State
of the United States or the District of Columbia, and (ii) 100% of the Capital
Stock of which is directly owned and held by the Borrower or any other Loan
Party (other than an Excluded Project Company).

“Warrants” means, collectively, the Initial Funding Warrants and the Second
Funding Warrants.

“Warrant Shares” means, collectively, and shares of the Borrower’s Common Stock
or any other Capital Stock issuable upon exercise of the Warrants.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

39

--------------------------------------------------------------------------------

“Yaphank Project” means the 7.4 MW LIPA Yaphank Solid Waste Management project
located in Brookhaven, New York.

“Yaphank Construction Budget” means the Construction Budget as provided by the
Borrower to, and acknowledged as the “Yaphank Construction Budget” in writing
by, the Administrative Agent on November 21, 2019, as may be modified from time
to time in accordance with Section 5.21.

“Yaphank Construction Schedule” means the Construction Schedule as provided by
the Borrower to, and acknowledged as the “Yaphank Construction Schedule” in
writing by, the Administrative Agent prior to the Closing Date, as may be
modified from time to time in accordance with Section 5.21.

Section 1.02Terms Generally.  Except as otherwise expressly provided, the
following rules of interpretation shall apply to this Agreement and the other
Financing Documents:

(a)the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;

(b)whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms;

(c)the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(d)the word “will” shall be construed to have the same meaning and effect as the
word “shall”;

(e)unless the context requires otherwise, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein) and shall
include any appendices, schedules, exhibits, clarification letters, side letters
and disclosure letters executed in connection therewith;

(f)any reference herein to any Person shall be construed to include such
Person’s successors and assigns to the extent permitted under the Financing
Documents and, in the case of any Governmental Authority, any Person succeeding
to its functions and capacities;

(g)the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision;

(h)all references herein to Articles, Sections, Appendices, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Appendices, Exhibits and Schedules to, this Agreement; and

40

--------------------------------------------------------------------------------

(i)the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.03

Accounting Terms .  Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with
GAAP.  If the Borrower notifies the Administrative Agent that the Borrower
wishes to amend any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then the
Borrower’s compliance with such provision shall be determined on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in a manner satisfactory to the Borrower and the Required Lenders; provided that
Capital Lease Obligations shall be construed in accordance with GAAP as in
effect on the Initial Funding Date, notwithstanding any changes to GAAP
occurring after the Initial Funding Date.

ARTICLE II

THE CREDITS

Section 2.01Loans

.

(a)Commitments.  

(i)Subject to the terms and conditions set forth herein (including, without
limitation, the conditions set forth in Sections 4.01, 4.02, and 4.04), each
Lender agrees to make Loans to Borrower on the Initial Funding Date, as
requested by Borrower pursuant to Section 2.01(c), in an aggregate principal
amount equal to the Initial Funding Commitments.

(ii)Subject to the terms and conditions set forth herein (including, without
limitation, the conditions set forth in Sections 4.01, 4.03, and 4.04), each
Lender agrees to make Loans to Borrower on the Second Funding Date, as requested
by Borrower pursuant to Section 2.01(c), in an aggregate principal amount equal
to the Second Funding Commitments.

(iii)Subject to the terms and conditions set forth herein (including, without
limitation, the provisions of Section 2.14 and the conditions set forth in
Sections 4.04 and 4.05), each Lender having a Secondary Facility Commitment
agrees to make Loans (consisting of Secondary Facility Loans and/or Reserve
Replenishment Secondary Facility Loans) to Borrower, from time to time during
the Secondary Facility Availability Period, on one or more Secondary Facility
Funding Dates as requested by Borrower pursuant to Section 2.01(c) (but subject
to Section 2.14), in an aggregate principal amount not to exceed such Lender’s
Secondary Facility Commitment; provided, that, no Lender shall be

41

--------------------------------------------------------------------------------

required to make a Secondary Facility Loan under this Section 2.01(a)(iii) if,
immediately after giving effect to the making of such Secondary Facility Loan
and any contemporaneous Reserve Replenishment in respect thereof, either (A) the
Aggregate Secondary Facility Usage Amount would exceed the Aggregate Secondary
Facility Commitment Amount, or (B) the aggregate principal amount of all
Secondary Facility Loans made by such Lender would exceed such Lender’s
Secondary Facility Commitment Amount.

(b)No Reborrowing.  Amounts prepaid or repaid in respect of any Loan may not be
reborrowed.

(c)Procedures for Borrower.

(i)Subject to Sections 4.02, 4.034.03, 4.04, 4.05 and/or 4.04,2.14, as
applicable, and except as otherwise provided herein, the Borrower may request
the Lenders to make Loans to the Borrower by delivery to the Administrative
Agent, on any Business Day, of a Borrowing Request in the form attached as
Exhibit C hereto.  The date of the proposed borrowing (each such date, a
“Funding Date”) specified in a Borrowing Request shall be no earlier than twelve
(12) Business Days after the delivery of such Borrowing Request; provided, that,
notwithstanding the foregoing, the initial Funding Date hereunder shall occur on
the Initial Funding Date without giving effect to such required twelve (12)
Business Day period.  Unless otherwise provided herein, each Borrowing Request
shall be irrevocable and shall specify (i) the aggregate principal amount of the
borrowing requested, and (ii) the proposed Funding Date (which shall be a
Business Day).  

(ii)Borrower shall not deliver a Borrowing Request for Loans, and, subject to
Sections 2.07(e) and 2.13, the Lenders shall be under no obligation to make
available any funds for any Loans, on any Funding Date in an aggregate amount
for all Lenders exceeding (A) in the case of the Initial Funding Date, the
Initial Funding Commitments, and (B) in the case of the Second Funding Date, the
Second Funding Commitments. , and (C) in the case of any Secondary Facility
Funding Date, an amount that, after giving effect to such Secondary Facility
Loans made on such Secondary Facility Funding Date, would not result in either
(x) the Aggregate Secondary Facility Usage Amount exceeding the Aggregate
Secondary Facility Commitment Amount, or (y) the aggregate principal amount of
all Secondary Facility Loans made by any Lender exceeding such Lender’s
Secondary Facility Commitment Amount.  Borrower shall not deliver a Secondary
Facility Borrowing Request for Secondary Facility Loans if (A) the amount of
Secondary Facility Loans requested therein shall be less than $5,000,000 or (B)
except with respect to a Secondary Facility Borrowing Request delivered on or
after August 15, 2020 requesting an amount of Secondary Facility Loans that,
after giving thereto, would result in the Aggregate Secondary Facility Usage
Amount equaling the Aggregate Secondary Facility Commitment Amount, the amount
of Secondary Facility Loans requested therein, when aggregated with the total
amount of Secondary Facility Loans made and Reserve Releases consummated during
the 30 day period immediately prior to the Secondary Facility Funding Date
specified therein, shall exceed $15,000,000.

42

--------------------------------------------------------------------------------

(d)Notice by the Administrative Agent to the Lenders.  PromptlySubject to
Section 2.14 with respect to any Borrowing Request in respect of Secondary
Facility Loans under Section 2.01(a)(iii), promptly following receipt of a
Borrowing Request in accordance with this Section 2.01, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested borrowing.  

(e)Tax Considerations.  For U.S. federal income tax purposes, each of the
Borrower, the Guarantors and the Lenders agrees: (i) that the Initial Loans,
together with the Initial Funding Warrants (including the rights granted
thereunder to the Holders, as defined therein), shall be treated as an
investment unit, and the purchase price of each such investment unit shall equal
the total purchase price paid by the Lenders for the Initial Loans on the
Initial Funding Date, and $577,778 of the purchase price of the investment unit
shall, for U.S. federal income tax purposes, be allocated to the purchase of the
Initial Funding Warrants; (ii) that the Loans funded on the Second Funding Date,
together with the Second Funding Warrants (including the rights granted
thereunder to the Holders, as defined therein), shall be treated as an
investment unit, and the purchase price of each such investment unit shall equal
the total purchase price paid by the Lenders for such Loans on the Second
Funding Date, and $1,228,164 of the purchase price of the investment unit shall,
for U.S. federal income tax purposes, be allocated to the purchase of the Second
Funding Warrants; and (iii) to treat the Loans as a debt instrument, and not as
a “contingent payment debt instrument,” for U.S. federal and state income tax
purposes.  The Borrower will provide any information reasonably requested from
time to time by any Lender regarding the original issue discount associated with
the Loans for U.S. federal income tax purposes.  Each of Borrower and the
Lenders agrees to file tax returns consistent with the allocation set forth in
this paragraph. Notwithstanding the foregoing, for all purposes (except for the
purpose of this Section 2.01(e)), each Lender shall be treated as having lent
the full amount of its pro rata portion of the principal amount of the Loans.

Section 2.02Funding of the Loans.  IfSubject to Section 2.14 with respect to any
Secondary Facility Loans to be made under Section 2.01(a)(iii) on any Secondary
Facility Funding Date, if the Borrower has satisfied the conditions set forth in
Section 4.024.02, 4.03 or 4.03,4.05, as applicable, and Section 4.04, not later
than 12:00 Noon, New York City time, on the applicable Funding Date, each Lender
shall make available to the Administrative Agent at the Funding Office an amount
in Dollars and in immediately available funds equal to the Loans to be made by
such Lender; provided, that, subject to Section 2.14 and the other provisions
hereof, with respect to any Secondary Facility Loans to be made under Section
2.01(a)(iii) on any Secondary Facility Funding Date, the portion of such Loans
to be made by each Lender on such Secondary Facility Funding Date shall equal,
with respect to each such Lender, the product of (x) such Lender’s Secondary
Facility Commitment Percentage, times (y) the aggregate principal amount of the
Secondary Facility Loans to be made by the Lenders under Section 2.01(a)(iii) on
such Secondary Facility Funding Date.  Administrative Agent shall deposit the
aggregate of the amounts made available to Administrative Agent by the Lenders,
in like funds as received by Administrative Agent, into the Borrower Funding
Account in accordance with the Borrowing Request or as otherwise agreed between
the Administrative Agent and the Borrower pursuant to any funds flow memorandum
delivered in connection therewith; provided, that, with respect to any Secondary
Facility Loans made under Section 2.01(a)(iii) on any Secondary Facility Funding
Date, (A) in the event that such Secondary Facility Loans are Reserve
Replenishment Secondary Facility Loans, Administrative Agent shall, pursuant to
Section 5.27(b), deposit the aggregate of the amounts made available to

43

--------------------------------------------------------------------------------

Administrative Agent by the Lenders, in like funds as received by Administrative
Agent, into the applicable Applicable Reserve (or Applicable Reserves) specified
by the Borrower in the applicable Reserve Replenishment Borrowing Request, and
(B) in the event that such Secondary Facility Loans are not Reserve
Replenishment Secondary Facility Loans, Administrative Agent shall deposit the
aggregate of the amounts made available to Administrative Agent by the Lenders,
in like funds as received by Administrative Agent, into the Business Unit
Account specified by the Borrower in the applicable Borrowing Request.  With
respect to the Initial Loans, the Administrative Agent shall distribute the
funds in accordance with the Funds Flow Memorandum.  With respect to the Loans
funded on the Second Funding Date, the Administrative Agent shall distribute the
funds in accordance with the Second Funding Date Funds Flow Memo.

Section 2.03Termination and Reduction of the Commitments.  

(a)The Initial Funding Commitments shall automatically and without notice be
reduced to zero and terminated upon the close of business on October 31, 2019 in
the event that the Initial Funding Date has not occurred on or prior to such
date.

(b)The Second Funding Commitments shall automatically and without notice be
reduced to zero and terminated upon the close of business on December 31, 2019
in the event that the Second Funding Date has not occurred on or prior to such
date.

(c)The Secondary Facility Commitments shall automatically and without notice be
reduced to zero and terminated on the earliest of (i) the date on which an Event
of Default shall occur, (ii) the date on which the Aggregate Secondary Facility
Usage Amount shall equal the Aggregate Secondary Facility Commitment Amount, or
(iii) September 14, 2020 (the earliest of clauses (i), (ii) and (iii) is herein
referred to as the “Secondary Facility Termination Date”).  In addition, upon
delivery of irrevocable written notice to the Administrative Agent, the Borrower
may at any time permanently terminate in full all of the unfunded Secondary
Facility Commitments.

(d)(c) In the event that the Lenders shall have not funded at least $65,500,000
in aggregate principal amount of Loans in respect of the Second Funding
Commitments (less, for, the avoidance of doubt, certain items in accordance with
the Second Funding Date Funds Flow Memo) on or prior to November 22, 2019, the
Borrower may, upon delivery to the Administrative Agent of written notice
thereof at any time after November 22, 2019 but prior to the earlier of the
occurrence of the satisfaction of the foregoing and December 31, 2019 (a “Second
Funding Termination Notice”), elect to terminate the Second Funding Commitments
and prepay the Obligations under Section 2.05(b)(v).

Section 2.04Repayment of Loan; Evidence of Debt.

(a)Promise to Repay at Maturity.  Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of the Lenders, the unpaid
principal amount of the Loans (including all amounts added to principal as
Accrued Interest pursuant to Section 2.07(e)) on the Maturity Date then
outstanding.  Borrower hereby further agrees to pay interest on the unpaid
principal amount of each Loan from time to time outstanding from the applicable
Funding

44

--------------------------------------------------------------------------------

Date until payment in full in cash thereof at the rates per annum, and on the
dates, set forth in Section 2.07.

(b)Evidence of Debt.

(i)Each Lender may maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from the Loans made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.  In the case of a Lender that does not request execution and delivery
of a Note evidencing the Loans made by such Lender to the Borrower, such account
or accounts shall, to the extent not inconsistent with the notations made by the
Administrative Agent in the Register, be conclusive and binding on the Borrower
absent manifest error; provided that the failure of any Lender to maintain such
account or accounts or any error in any such account shall not limit or
otherwise affect any obligations of the Borrower.

(ii)The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note (a “Note”) substantially in the form of Exhibit B payable to
such Lender in an amount equal to such Lender’s Loan evidencing the Loans made
by such Lender.  The Borrower hereby irrevocably authorizes each Lender to make
(or cause to be made) appropriate notations on the grid attached to such
Lender’s Notes (or on any continuation of such grid) with respect to each
payment or prepayment of, and each addition of Accrued Interest to, the
principal of the Loans evidenced thereby, which notations, if made, shall
evidence, inter alia, the date of, the outstanding principal amount of, and the
interest rate applicable to the Loans evidenced thereby; provided that (i)
notwithstanding any such notation or the absence thereof, as set forth in
Section 2.07(f), the Agent’s determination of the principal amount of the Loans
outstanding at any time shall be conclusive and binding on all parties absent
manifest error; and (ii) the failure of any Lender to make any such notations or
any error in any such notations shall not limit or otherwise affect any
obligations of the Borrower.  A Note and the obligation evidenced thereby may be
assigned or otherwise transferred in whole or in part only in accordance with
Section 10.04(b).

Section 2.05Prepayment of the Loan.

(a)Optional Prepayments.  

(i)The Borrower shall have the right at any time and from time to time, upon at
least ten (10) Business Days’ prior written notice to the Administrative Agent
stating the prepayment date and aggregate principal amount of the prepayment, to
prepay any Loan in whole or in part, and subject to the requirements of this
Section 2.05.  Each prepayment pursuant to this Section 2.05(a)(i) shall be
accompanied by the Prepayment Premium, if any, with respect to the principal
amount of the Loans being prepaid.  Each partial prepayment of any Loans under
this Section 2.05(a)(i) shall be in an aggregate amount for the Loans of all
Lenders at least equal to $1,000,000 or an integral multiple of $500,000 in
excess thereof (or such lesser amount as may be necessary to prepay the
aggregate principal amount then outstanding with respect to all of the Loans of
all Lenders).  

45

--------------------------------------------------------------------------------

 

(ii)At any time after the Secondary Facility Commencement Date but prior to the
Secondary Facility Required Repayment Date, the Borrower shall have the right at
any time and from time to time, upon at least ten (10) Business Days’ prior
written notice to the Administrative Agent stating that the Borrower is electing
to make a prepayment under this Section 2.05(a)(ii), the prepayment date and
aggregate principal amount of the prepayment, to prepay a portion of the
outstanding Loans in an amount not in excess of the Outstanding Secondary
Facility Loan Amount as of the date of such prepayment, and subject to the
requirements of this Section 2.05.  Each partial prepayment of any Loans under
this Section 2.05(a)(ii) shall be in an aggregate amount for the Loans of all
Lenders at least equal to $1,000,000 or an integral multiple of $500,000 in
excess thereof (or such lesser amount as may be necessary to prepay an aggregate
principal amount equal to the Outstanding Secondary Facility Loan Amount as of
the date of such prepayment).  For the avoidance of doubt, the Borrower shall be
entitled to use funds contained in the Business Unit Accounts to make any
prepayment under this Section 2.05(a)(ii) that is otherwise permitted hereunder.

(b)Mandatory Prepayments and Offers to Prepay.

(i)Event of Loss. With respect to any Event of Loss, if the proceeds received by
any Loan Party, any Existing Foreign Subsidiary or any Affiliate thereof in
respect of such Event of Loss shall be in excess of $1,000,000 per individual
Event of Loss or $2,000,000 in the aggregate per calendar year across all Events
of Loss, and, in any such case, are not applied to the Restoration of the
related Affected Property as permitted by the immediately succeeding sentence,
then the Borrower shall offer to prepay the Loans with an amount equal to 100%
of the Net Available Amount with respect to such Event of Loss, pursuant to a
written notice sent to the Administrative Agent and the Lenders describing in
reasonable detail the event giving rise to the obligation under this Section
2.05(b)(i) to make such offer (each such offer to prepay referred to in this
Section 2.05(b)(i), a “Event of Loss Prepayment Offer”).  Notwithstanding the
foregoing, the Borrower may use Loss Proceeds received in respect of any Event
of Loss for the reinvestment of such funds in the Restoration of the Affected
Property if the Borrower shall have delivered to the Administrative Agent a
Reinvestment Notice and a restoration plan reasonably acceptable to the
Administrative Agent and such reinvestment is applied in accordance with such
approved restoration plan.  The Borrower shall cause all Loss Proceeds to be
received in respect of any Event of Loss to be deposited in the Mandatory
Prepayment Account in accordance with Section 5.18(h) and such Loss Proceeds
shall be retained in the Mandatory Prepayment Account in accordance with Section
5.18(h) until such amounts are applied either (x) to the Restoration of the
related Affected Property as permitted above or (y) applied to make a prepayment
of Loans in connection with an Event of Loss Prepayment Offer pursuant to this
clause (i).

(ii)Disposition of Assets.  Without limiting the obligation of each Loan Party
to obtain the consent of the Required Lenders to any sale, transfer or other
disposition of any assets or property other than any Event of Loss (herein, a
“Disposition”) not otherwise permitted hereunder, in the event that the Net
Available Amount of any Disposition of any Loan Party or any Existing Foreign
Subsidiary (other than any Disposition consisting of

46

--------------------------------------------------------------------------------

(x) sales of fuel cells or other inventory in the ordinary course of business or
(y) a Permitted Project Disposition/Refinancing) shall exceed $500,000 per
individual event or $1,000,000 in the aggregate per calendar year for all such
Dispositions, then the Borrower shall offer to prepay the Loans ratably in an
amount equal to 100% of the Net Available Amount of the Disposition on the
Quarterly Payment Date immediately following receipt by any Loan Party or any
Existing Foreign Subsidiary of the relevant proceeds; provided that the Borrower
shall not be required to prepay the Loans pursuant to this Section 2.05(b)(ii)
to the extent that a Loan Party reinvests the Net Available Amount (or any
portion thereof) of any such Disposition in substantially similar assets of a
Loan Party that are necessary or useful for the Business pursuant to a
transaction not prohibited hereunder and such Net Available Amount is so
reinvested within 120 days of such Disposition, and any uninvested portion of
such Net Available Amount shall be promptly applied to prepayments as
contemplated by this Section 2.05(b)(ii).  Any such offer to prepay shall be
made pursuant to a written notice sent to the Administrative Agent and the
Lenders describing in reasonable detail the event giving rise to the obligation
under this Section 2.05(b)(ii) to make such offer (each such offer to prepay
referred to in this Section 2.05(b)(ii), a “Disposition Proceeds Prepayment
Offer”).  The Borrower shall cause all proceeds to any Loan Party or any
Existing Foreign Subsidiary of any Disposition (other than any Disposition
consisting of (x) sales of fuel cells or other inventory in the ordinary course
of business or (y) a Permitted Project Disposition/Refinancing) to be deposited
in the Mandatory Prepayment Account in accordance with Section 5.18(h) and such
proceeds shall be retained in the Mandatory Prepayment Account in accordance
with Section 5.18(h) until such amounts are applied either (x) to reinvest in
substantially similar assets of a Loan Party that are necessary or useful for
the Business as permitted above or (y) applied to make a prepayment of Loans in
connection with a Disposition Proceeds Prepayment Offer pursuant to this clause
(ii).

(iii)Incurrence of Debt. IfExcept with respect to any such net cash proceeds
required to be applied pursuant to Section 2.05(b)(vii)(1) or 2.05(b)(vii)(2)
below during the period from and after the Fifth Amendment Effective Date until
the occurrence of the Secondary Facility Satisfaction Date, if any Borrower
Group Company issues or incurs any Indebtedness (other than Permitted
Indebtedness), Borrower shall, within one (1) Business Day of the receipt by any
Borrower Group Company of the net cash proceeds therefrom, offer to prepay the
Loans with an amount equal to 100% of the cash proceeds of such Indebtedness,
pursuant to a written notice sent to the Administrative Agent and the Lenders
describing in reasonable detail the event giving rise to the obligation under
this Section 2.05(b)(iii) to make such offer (each such offer to prepay referred
to in this this Section 2.05(b)(iii), a “Debt Prepayment Offer”).  The Borrower
shall cause all proceeds to any Borrower Group Party from an issuance of
incurrence of Indebtedness (other than Permitted Indebtedness) to be deposited
in the Mandatory Prepayment Account in accordance with Section 5.18(h) and such
proceeds shall be retained in the Mandatory Prepayment Account in accordance
with Section 5.18(h) until such amounts are applied to make a prepayment of
Loans in connection with a Debt Prepayment Offer pursuant to this clause (iii).

(iv)Excess Cash Flow Sweep. On each Quarterly Payment Date, Borrower shall offer
to prepay the Loans of each Lender pursuant to a written notice sent to the

47

--------------------------------------------------------------------------------

Administrative Agent and the Lenders in an amount equal to such Lender’s pro
rata share of the aggregate amount deposited in the ECF Offer Account on such
Quarterly Payment Date pursuant to Section 2.08(e) (each such offer to prepay
referred to in this this Section 2.05(b)(iv), an “ECF Prepayment Offer”).  

(v)Second Funding Termination Prepayment. In the event that the Borrower shall
deliver a Second Funding Termination Notice pursuant to Section 2.03(cd), the
Borrower shall repay the full outstanding amount of the Loans on or prior to May
15, 2020 following the Second Funding Commitment Termination Date, together with
accrued interest thereon and all reimbursements, fees and other Obligations of
the Borrower accrued hereunder or under the Financing Documents (including the
Prepayment Premium).

(vi)Secondary Facility Required Repayment. On the Secondary Facility Required
Repayment Date, the Borrower shall pay to the Administrative Agent, for the
account of the Lenders, a principal amount of the outstanding Loans equal to the
Outstanding Secondary Facility Loan Amount as of the Secondary Facility Required
Repayment Date, together with all accrued and unpaid interest on such principal
amount through such date.  For the avoidance of doubt, the Borrower shall be
entitled to use funds contained in the Business Unit Accounts to make any
payment required under this Section 2.05(b)(vi).

(vii)Capital Raise Required Repayment.  If, at any time from and after the Fifth
Amendment Effective Date until the occurrence of the Secondary Facility
Satisfaction Date, any Borrower Group Company (x) issues or incurs any
Indebtedness (other than Permitted Indebtedness) (an “Applicable Debt
Issuance”), or (y) issues or sells any Capital Stock or any option, warrant or
other instrument, security or right that is convertible into or exercisable or
exchangeable for any Capital Stock (other than, in the case of this clause (y),
(a) any Capital Stock or options issued by the Borrower to any employee,
director or independent contractor of the Company approved by the Board of
Directors of the Borrower, and (b) any Capital Stock issued by the Borrower
pursuant to any warrants, options or other convertible securities outstanding as
of the Fifth Amendment Effective Date) (an “Applicable Equity Issuance”), the
Borrower shall, within two (2) Business Days of the receipt by any Borrower
Group Company of the net cash proceeds therefrom, (1) first, to the extent of
the Outstanding Reserve Release Amount as of such date, apply either (i) in the
case of an Applicable Debt Issuance, up to one hundred (100%) percent of such
net cash proceeds (such amount, the “Applicable Debt Proceeds Amount”), or (ii)
in the case of an Applicable Equity Issuance, up to fifty (50%) of such net cash
proceeds (such amount, the “Applicable Equity Proceeds Amount”), in either such
case, to make a Reserve Replenishment pursuant to Section 5.27(c) in an amount
equal to the lesser of (A) the Applicable Debt Proceeds Amount or Applicable
Equity Proceeds Amount, as applicable, and (B) the Outstanding Reserve Release
Amount as of such date, and (2) second, after making any Reserve Replenishment
required pursuant to clause (1) above, apply the remaining Applicable Debt
Proceeds Amount or Applicable Equity Proceeds Amount, as applicable, to make a
mandatory prepayment of Loans on such date in a principal amount equal to the
lesser of (A) the Outstanding Secondary Facility Loan Amount as of such date and
(B) the remaining Applicable Debt Proceeds Amount or Applicable Equity Proceeds

48

--------------------------------------------------------------------------------

Amount, as applicable (after giving effect to any application of any portion of
the Applicable Debt Proceeds Amount or Applicable Equity Proceeds Amount, as
applicable, under clause (1) above).

Notwithstanding the foregoing clauses (i) through (iv), Borrower shall be
permitted to request a waiver of the requirement to deliver an Event of Loss
Prepayment Offer, a Disposition Proceeds Prepayment Offer, a Debt Prepayment
Offer, or an ECF Prepayment Offer, which waiver may be accepted or rejected by
the Administrative Agent in its sole and absolute discretion.

(c)Terms of All Prepayments.  

(i)All partial prepayments of the Loans shall be applied, on a pro rata basis to
the Loans of each Lender.

(ii)Each prepayment of Loans shall be accompanied by payment of all accrued
interest on the amount prepaid, the Prepayment Premium, if any, and any
additional amounts required pursuant to Section 2.09; provided that no
Prepayment Premium shall be due in respect of any prepayment under Section
2.05(a)(ii), Section 2.05(b)(iv), Section 2.05(b)(vi) or Section 2.05(b)(vii).

(iii)No later than ten (10) Business Days after receiving an Event of Loss
Prepayment Offer, a Disposition Proceeds Prepayment Offer, a Debt Prepayment
Offer or an ECF Prepayment Offer, each Lender shall advise the Borrower in
writing whether it has elected to accept such prepayment offer, which it shall
determine in its sole and absolute discretion.  Each of the Lenders shall have
the right, but not the obligation, to accept or reject such prepayment offer by
the Borrower.  In connection with any prepayment pursuant to Section 2.05(b)(i)
and/or 2.05(b)(ii), the amount of the Loans prepaid shall be calculated so that
the total amount of Loans prepaid, the accrued but unpaid interest on such Loans
and any Prepayment Premium applicable to such prepayment of Loans shall be no
more than the Net Available Amount.  

49

--------------------------------------------------------------------------------

(iv)It is understood and agreed that if the Obligations are accelerated or
otherwise become due prior to their maturity date, in each case, in respect of
any Event of Default (including, but not limited to, upon the occurrence of a
bankruptcy or insolvency event (including the acceleration of claims by
operation of law)), the Prepayment Premium that would have applied if, at the
time of such acceleration, Borrower had prepaid, refinanced, substituted or
replaced any or all of the Loans as contemplated in Section 2.05(a)(i) (any such
event, a “Prepayment Premium Event”), will also be due and payable without any
further action (including, without limitation, any notice requirements otherwise
applicable to Prepayment Premium Events, if any) as though a Prepayment Premium
Event had occurred and such Prepayment Premium shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. Any
Prepayment Premium payable above shall be presumed to be the liquidated damages
sustained by each Lender as the result of the early termination and Borrower
agrees that it is reasonable under the circumstances currently existing. The
Prepayment Premium shall also be payable in the event the Obligations (and/or
this Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means. EACH
LOAN PARTY EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH
ANY SUCH ACCELERATION. Each Loan Party expressly agrees (to the fullest extent
that each may lawfully do so) that: (A) the Prepayment Premium is reasonable and
is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (B) the Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction for such agreement to pay the
Prepayment Premium; and (D) the Loan Parties shall be estopped hereafter from
claiming differently than as agreed to in this paragraph. Each Loan Party
expressly acknowledges that its agreement to pay the Prepayment Premium to
Lenders as herein described is a material inducement to Lenders to provide the
Commitments and make the Loan.

Section 2.06Reimbursements and Fees.

(a)Agent Reimbursements.  The Borrower agrees to pay to each of the
Administrative Agent and the Collateral Agent, for its own account, amounts
payable in the amounts and at the times separately agreed upon in the Agent
Reimbursement Letter.

(b)Payment of Reimbursements.  All reimbursements payable hereunder shall be
paid on the dates due, in Dollars and immediately available funds, to the
Administrative Agent for distribution to the Lenders entitled
thereto.  Reimbursements paid shall not be refundable under any circumstances
absent manifest error.

(c)Option Premium.  The Borrower shall pay to the Administrative Agent, for the
account of each of the Lenders that shall have made a Secondary Facility
Commitment, an option premium (the “Option Premium”) in an aggregate amount
equal to $1,000,000.  The Option

50

--------------------------------------------------------------------------------

Premium shall be fully earned on the Fifth Amendment Effective Date and shall be
due and payable by the Borrower to the Administrative Agent in cash on the
earlier of (x) September 14, 2020 and (y) the Secondary Facility Satisfaction
Date. The Option Premium shall be allocated among, and paid to, each Lender that
shall have made a Secondary Facility Commitment in proportion to the Secondary
Facility Commitments of each such Lender as of the Fifth Amendment Effective
Date.  The Option Premium shall not be subject to offset and, once paid, shall
not be refundable for any reason whatsoever.  

(d)Draw Discounts.

(i)Initial Draw Discount.  

(A)With respect to each Secondary Facility Loan made on any Secondary Facility
Funding Date (other than any Reserve Replenishment Secondary Facility Loan), the
Borrower shall pay to the Administrative Agent, for the account of each of the
Lenders that shall have made a Secondary Facility Commitment, an initial draw
discount (each, an “Initial Loan Draw Discount”) equal to five (5%) percent of
the initial principal amount of such Secondary Facility Loan.

(B)With respect to each Reserve Release consummated on any Reserve Release Date,
the Borrower shall pay to the Administrative Agent, for the account of each of
the Lenders that shall have made a Secondary Facility Commitment, an initial
draw discount (each, an “Initial Reserve Draw Discount”, and collectively,
together with the Initial Loan Draw Discounts, each, an “Initial Draw Discount”,
and collectively, the “Initial Draw Discounts”) equal to five (5%) percent of
the amount of such Reserve Release.

(C)For the avoidance of doubt, (x) no Initial Draw Discount shall be payable
hereunder with respect to any Reserve Replenishment Secondary Facility Loan, and
(y) an Initial Draw Discount shall be payable hereunder with respect to each
Secondary Facility Loan (other than any Reserve Replenishment Secondary Facility
Loan) made hereunder and each Reserve Release consummated hereunder.

(D)Each Initial Draw Discount shall be fully earned on the applicable Secondary
Facility Funding Date or Reserve Release Date and shall be due and payable by
the Borrower to the Administrative Agent in accordance with Section 2.06(d)(iv)
below.

(ii)Six Month Additional Draw Discount.  In the event that the Secondary
Facility Satisfaction Date shall have not occurred on or prior the date that is
six months following the First Secondary Facility Draw Date (the “Six Month
Date”), the Borrower shall pay to the Administrative Agent, for the account of
each of the Lenders that shall have made a Secondary Facility Commitment, an
additional draw discount (the “Six Month Draw Discount”) equal to ten (10%)
percent of the Outstanding Secondary Facility Amount as of the Six Month
Date.  The Six Month Draw Discount shall be fully earned on the Six

51

--------------------------------------------------------------------------------

Month Date and shall be due and payable by the Borrower to the Administrative
Agent in accordance with Section 2.06(d)(iv) below.

(iii)Nine Month Additional Draw Discount.  In the event that the Secondary
Facility Satisfaction Date shall have not occurred on or prior the date that is
nine months following the First Secondary Facility Draw Date (the “Nine Month
Date”), the Borrower shall pay to the Administrative Agent, for the account of
each of the Lenders that shall have made a Secondary Facility Commitment, an
additional draw discount (the “Nine Month Draw Discount”, and together with the
Initial Draw Discounts and the Six Month Draw Discount, collectively, the “Draw
Discounts”) equal to twenty (20%) percent of the Outstanding Secondary Facility
Amount as of the Nine Month Date.  The Nine Month Draw Discount shall be fully
earned on the Nine Month Date and shall be due and payable by the Borrower to
the Administrative Agent in accordance with Section 2.06(d)(iv) below.

(iv)Payment of Draw Discounts.  All Draw Discounts under this Section 2.06(d)
shall be due and payable in cash by the Borrower to the Administrative Agent,
for the account of each of the Lenders that shall have made a Secondary Facility
Commitment, on the earlier of (x) the Secondary Facility Required Repayment Date
and (y) the Secondary Facility Satisfaction Date. The Draw Discounts shall be
allocated among, and paid to, each Lender that shall have made a Secondary
Facility Commitment in proportion to the Secondary Facility Commitments of each
such Lender as of the Fifth Amendment Effective Date.  The Draw Discounts shall
not be subject to offset and, once paid, shall not be refundable for any reason
whatsoever.

Section 2.07Interest.

(a)Loans.  With respect to any Loan, on and after the Funding Date of such Loan,
the outstanding principal amount of such Loan (including any Accrued Interest
previously added to the principal on a prior Quarterly Payment Date) shall bear
interest at an aggregate rate per annum equal to the sum of (i) the Cash
Interest Rate plus (ii) the PIK Interest Rate.

(b)Default Interest.  If all or a portion of the principal amount of any Loan,
interest in respect thereof or any other amount due under the Financing
Documents shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) or there shall occur and be continuing any other
Event of Default, then, to the extent so elected by the Required Lenders and
after the Borrower has been notified in writing by the Administrative Agent, the
outstanding principal amount of the Loans (whether or not overdue) (to the
extent legally permitted) shall bear interest at a rate per annum equal to the
Post-Default Rate, from the date of such nonpayment or occurrence of such Event
of Default, respectively, until such amount is paid in full (after as well as
before judgment) or until such Event of Default is no longer continuing,
respectively.  

(c)Payment of Interest.  Subject to Section 2.07(e), accrued interest on each
Loan shall be payable in arrears in cash on each Quarterly Payment Date and
shall be paid in accordance with Sections 2.08(b) and 2.08(d); provided that (i)
interest accrued pursuant to paragraph (b) of this Section shall be payable on
demand and (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable in cash on
the date of such repayment or prepayment.

52

--------------------------------------------------------------------------------

(d)Computation.  All interest hereunder shall be computed on the basis of a year
of 360 days, and, in each case, shall be payable for the actual number of days
elapsed (including the first day but excluding the last).  The computation of
interest shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

(e)Payment in Kind.  On each Quarterly Payment Date, (i) the Borrower shall pay
all of the accrued Cash Interest Amount in respect of the Loans in full in cash,
and (ii) the Borrower shall pay all of the accrued PIK Interest Amount in
respect of the Loans in full in cash; provided that, in the case of this clause
(ii), in the event that on any Quarterly Payment Date the amount available in
the Borrower Waterfall Account for distribution pursuant to Section 2.08(d)
shall not be sufficient to pay in full in cash the total aggregate PIK Interest
Amount on the Loans on such Quarterly Payment Date, the Borrower shall, without
penalty, pay a portion of the accrued PIK Interest Amount due and payable on
each Loan in kind solely to the extent that there are insufficient funds in the
Borrower Waterfall Account available for the payment in full of such accrued PIK
Interest Amount in cash (with any portion thereof not paid in kind to be paid in
cash).  The aggregate outstanding principal amount of the Loans shall be
automatically increased on each such Quarterly Payment Date by the amount of
such interest paid in kind (and such increased principal shall bear interest at
a rate per annum equal to the sum of (i) the Cash Interest Rate plus (ii) the
PIK Interest Rate).

(f)Miscellaneous. For the avoidance of doubt, (i) on each Quarterly Payment Date
prior to the Maturity Date, any interest on the Loans then due and payable shall
be paid, either in cash or in kind, in accordance with this Agreement and (ii)
on the Maturity Date, any interest on the Loans then due and payable shall be
paid entirely in cash in accordance with this Agreement.  All amounts of
interest added to the principal of the Loans pursuant to Section 2.07(e) shall
bear interest as provided herein, be payable as provided in Section 2.04 and
shall be due and payable on the Maturity Date.  The Agent’s determination of the
principal amount of the Loans outstanding at any time shall be conclusive and
binding, absent manifest error.

Section 2.08Quarterly Payment Dates.  On each Quarterly Payment Date, the
Administrative Agent shall instruct the Depositary Bank to release and
distribute 100% of the funds then held in the Borrower Waterfall Account in
accordance with the following order of priority:

(a)First, to deposit in the Module Replacement Reserve Account an amount equal
to the Module Replacement Reserve Payment Amount in respect of such Quarterly
Payment Date;

(b)Second, on a pari passu basis, to pay (i) a portion of the accrued and unpaid
interest on each Loan in an amount equal to the Mandatory Cash Interest Amount
in respect of each such Loan as of such Quarterly Payment Date, and (ii) all
amounts payable to the Administrative Agent on such Quarterly Payment Date
pursuant to the Agent Reimbursement Letter;

(c)Third, to deposit in the Debt Reserve Account an amount equal to the Required
Debt Reserve Payment Amount in respect of such Quarterly Payment Date;

53

--------------------------------------------------------------------------------

(d)Fourth, to pay all remaining accrued and unpaid interest on each Loan in an
amount equal to the total accrued PIK Interest Amount in respect of each such
Loan as of such Quarterly Payment Date;

(e)Fifth, to deposit in the ECF Offer Account an amount, which shall not be less
than zero, equal to (i) the outstanding principal amount of the Loans as of such
Quarterly Payment Date, minus (ii) the Target Debt Balance for such Quarterly
Payment Date;

(f)Sixth, to deposit in the Preferred Reserve Account an amount equal to the
Required Preferred Reserve Payment Amount in respect of such Quarterly Payment
Date; and

(g)Seventh, to deposit all remaining amounts in such Business Unit Accounts as
directed by the Borrower.

In the event that, on any Quarterly Payment Date, the amount of funds in the
Borrower Waterfall Account are, in the aggregate, insufficient to pay in full
the maximum amounts payable on such Quarterly Payment Date under clause (b), (d)
or (e) above (the aggregate shortfall amount under clauses (b), (d) or (e) above
on any such Quarterly Payment Date is herein referred to as the “Shortfall
Amount”) in respect of such Quarterly Payment Date, then, on such Quarterly
Payment Date, the Administrative Agent shall instruct the Depositary Bank to
release funds from the Preferred Reserve Account in an amount equal to the
lesser of (A) the Shortfall Amount and (B) the aggregate amount then held in the
Preferred Reserve Account and shall apply the proceeds thereof in accordance
with the following order of priority:

(i)First, on a pari passu basis, to pay (i) a portion of the accrued and unpaid
interest on each Loan in an amount equal to the Mandatory Cash Interest Amount
in respect of each such Loan as of such Quarterly Payment Date to the extent
remaining unpaid, and (ii) all amounts payable to the Administrative Agent on
such Quarterly Payment Date pursuant to the Agent Reimbursement Letter to the
extent remaining unpaid;

(ii)Second, to pay all remaining accrued and unpaid interest on each Loan in an
amount equal to the total accrued PIK Interest Amount in respect of each such
Loan as of such Quarterly Payment Date; and

(iii)Third, to deposit in the ECF Offer Account an amount, which shall not be
less than zero, equal to (i) the outstanding principal amount of the Loans as of
such Quarterly Payment Date, minus (ii) the Target Debt Balance for such
Quarterly Payment Date.

In the event that, on any Quarterly Payment Date, after giving effect to the
preceding paragraph, a portion of the Shortfall Amount shall remain unpaid,
then, on such Quarterly Payment Date, the Administrative Agent shall instruct
the Depositary Bank to release funds from the Debt Reserve Account in an amount
equal to the lesser of (A) the remaining portion of the Shortfall Amount and (B)
the aggregate amount then held in the Debt Reserve Account and shall apply the
proceeds thereof in accordance with the following order of priority:

(i)First, on a pari passu basis, to pay (i) a portion of the accrued and unpaid
interest on each Loan in an amount equal to the Mandatory Cash Interest Amount
in respect of each such Loan as of such Quarterly Payment Date to the extent
remaining unpaid, and (ii) all amounts

54

--------------------------------------------------------------------------------

payable to the Administrative Agent on such Quarterly Payment Date pursuant to
the Agent Reimbursement Letter to the extent remaining unpaid;

(ii)Second, to pay all remaining accrued and unpaid interest on each Loan in an
amount equal to the total accrued PIK Interest Amount in respect of each such
Loan as of such Quarterly Payment Date; and

(iii)Third, to deposit in the ECF Offer Account an amount, which shall not be
less than zero, equal to (i) the outstanding principal amount of the Loans as of
such Quarterly Payment Date, minus (ii) the Target Debt Balance for such
Quarterly Payment Date.

Section 2.09Taxes.

(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Financing Document
shall be made free and clear of and without withholding or deduction for any
Taxes; provided that if any Loan Party or Agent shall be required by Applicable
Law (as determined in the good faith discretion of the applicable withholding
agent) to withhold or deduct any Taxes from such payments, then (i) to the
extent such Taxes are Indemnified Taxes, the sum payable shall be increased as
necessary so that after making all required withholdings and deductions
(including withholdings and deductions applicable to additional sums payable
under this Section) the Administrative Agent, the Collateral Agent or the Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such withholdings or deductions been made, (ii) such Loan Party or Agent
shall make or shall cause to be made such withholdings and deductions and (iii)
such Loan Party or Agent shall pay or shall cause to be paid the full amount
withheld and deducted to the relevant Governmental Authority in accordance with
Applicable Law.

(b)Payment of Other Taxes by the Borrower.  In addition, the Loan Parties shall
pay or cause to be paid any Other Taxes to the relevant Governmental Authority
in accordance with Applicable Law.

(c)Indemnification by Borrower.  The Loan Parties shall jointly and severally
indemnify, or cause to be indemnified, the Administrative Agent, the Collateral
Agent and each Lender, within thirty (30) days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid or payable by the Administrative Agent, the Collateral Agent or such
Lender, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Collateral Agent or a Lender, or by the Administrative Agent on
its own behalf or on behalf of the Collateral Agent or a Lender, shall be
conclusive absent manifest error.

(d)Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the relevant Loan Party shall deliver or cause to be delivered to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return

55

--------------------------------------------------------------------------------

reporting such payment or other evidence of such payment satisfactory to the
Administrative Agent.

(e)Forms.

(i) Any of the Administrative Agent, the Collateral Agent or any Lender
(including any assignee Lender) that is legally entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any Loan
Party is located with respect to payments under any Transaction Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times reasonably requested by the Borrower or Administrative Agent, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without or at a reduced rate of,
withholding.  In addition, any of the Administrative Agent, the Collateral Agent
or any Lender, if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to any withholding tax or information reporting requirements.  Upon
the reasonable written request of the Borrower or the Administrative Agent, or
if any form or certification previously delivered expires or becomes obsolete or
inaccurate, any Lender shall update any such form or certification previously
delivered pursuant to this Section 2.09(e).  Notwithstanding anything to the
contrary in the preceding three sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.09(e)(ii)(A), (B) and Section 2.09(g)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a US Person,

(A)any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Lender who is not a US Person shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

56

--------------------------------------------------------------------------------

(I)in the case of a Lender who is not a US Person claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under this Agreement or any Transaction Document, executed
copies of IRS Form W-8BEN or W‑8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under this
Agreement or any Transaction Document, IRS Form W-8BEN or W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Lender who is not a US Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit B-1 to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN‑E; or

(IV)to the extent a Lender who is not a US Person is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax compliance certificate substantially in the form
of Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Lender is a partnership and one or more direct or indirect partners of such
Lender are claiming the portfolio interest exemption, such Lender may provide a
U.S. Tax compliance certificate substantially in the form of Exhibit B-4 on
behalf of each such direct and indirect partner.

(f)If the Administrative Agent, the Collateral Agent or any Lender determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Loan Party or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 2.09, it shall pay over such refund to the Borrower,
net of all of its out-of-pocket expenses (including Taxes with respect to such
refund) and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent, the Collateral Agent or any
Lender, as the case may be, agrees to repay as soon as reasonably practicable
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, the Collateral Agent or any Lender, as the case may be, in the event the
Administrative Agent, the Collateral Agent or any Lender, as the case may be, is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent, the Collateral Agent or any Lender be required to pay any
amount to the Borrower pursuant to this paragraph (f) the payment of which would
place the Administrative Agent, the Collateral Agent or the Lender, as the case
may be, in a less favorable net after-Tax position than it would have been in if
the Tax subject to indemnification and giving rise to such

57

--------------------------------------------------------------------------------

refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g)If a payment made to the Administrative Agent, the Collateral Agent or any
Lender under this Agreement would be subject to U.S. federal withholding Tax
imposed by FATCA if such Administrative Agent, Collateral Agent or Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Administrative Agent, Collateral Agent or Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Person’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

Section 2.10Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)Payments by Borrower.  Unless otherwise specified, the Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, reimbursements, fees, or under Section 2.09 or otherwise) or under any
other Financing Document (except to the extent otherwise provided therein) prior
to 1:00 p.m., New York City time, on the date when due, in immediately available
funds, without setoff or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at Orion Energy Partners Investment Agent, LLC (payment
instructions:  Bank Name: JPMorgan Chase Bank, N.A., Bank Address: 270 Park
Avenue, New York, New York 10017, ABA/Routing No.: 021000021, Account Name:
ORION ENERGY PARTNERS INVESTMENT AGENT, LLC, Account No.: 700846822, Swift No.:
CHASUS33, Reference: “FuelCell” + [purpose of the payment]) except as otherwise
expressly provided in the relevant Financing Document and payments pursuant to
Sections 2.09 and 10.03, which shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be set to the immediately
preceding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period up to and including such
immediately preceding Business Day, with the day(s) following such immediately
preceding Business Day to be included in the calculation of interest for the
following quarterly period in accordance with the terms hereof.  All amounts
owing under this Agreement or under any other Financing Document are payable in
Dollars.

58

--------------------------------------------------------------------------------

(b)Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest, reimbursements, fees and other amounts then due
hereunder, such funds shall be applied (i) first, to pay interest,
reimbursements, fees and other amounts (except for the amounts required to be
paid pursuant to the following clause (ii)) then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest,
reimbursements, fees and such other amounts then due to such parties, and (ii)
second, to pay principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(c)Pro Rata Treatment.  Except to the extent otherwise provided herein:  (i) the
Loans shall be made from the Lenders, and each termination or reduction of the
amount of the Commitments under Section 2.03 shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective applicable Commitments; (ii) each payment or prepayment of principal
of the Loans by the Borrower shall be made for account of the Lenders pro rata
in accordance with the respective unpaid principal amounts of the Loans held by
them being paid or prepaid; and (iii) each payment of interest on the Loans by
the Borrower shall be made for account of the Lenders pro rata in accordance
with the amounts of interest on the Loans then due and payable to the respective
Lenders.

(d)Sharing of Payments by Lenders.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment or recover any amount in
respect of any principal of or interest on any of its Loan resulting in such
Lender receiving a greater proportion of the aggregate amount of the Loans and
accrued interest thereon then due than the proportion received by any other
Lender, then, unless otherwise agreed in writing by the Lenders, the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
Participant, other than to the Borrower or any Affiliate thereof (as to which
the provisions of this paragraph shall apply).  Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

(e)Presumptions of Payment.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so

59

--------------------------------------------------------------------------------

distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f)Certain Deductions by the Administrative Agent.  If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.02, 2.10(e) or
10.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

Section 2.11Mitigation Obligations; Replacement of Lenders.  If the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.09 then
such Lender shall (i) file any certificate or document reasonably requested in
writing by the Borrower and/or (ii) use reasonable efforts to designate a
different lending office for funding or booking its Loan hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender exercised in good faith,
such designation or assignment (x) would eliminate or reduce amounts payable
pursuant to Section 2.09 in the future and (y) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender in any material respect.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 2.12Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Financing
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(c)a reduction in full or in part or cancellation of any such liability;

(d)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or

(e)the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

60

--------------------------------------------------------------------------------

Section 2.13Incremental Facilities.  The Borrower may, by written notice to the
Administrative Agent from time to time during the Incremental Availability
Period, request the establishment of one or more incremental term loan
facilities, for the purposes of funding a Permitted Subsequent Funding Use, in
an aggregate principal amount not to exceed the Incremental Facility Amount to
be documented as an increase in the total amount of the Loans under this
Agreement; provided that (i) there shall not be more than three incremental term
loan facilities per calendar year and (ii) each incremental term loan facility
shall be in a minimum amount of $10,000,000, in each case, unless otherwise
agreed to by the Lenders.  Each Lender shall participate in such incremental
term loan facilities if each of the following conditions have been satisfied:

(a)to the extent that the proceeds of such incremental term loan facility are to
be used to finance an Additional Covered Project, (w) such Additional Covered
Project shall have been approved by the Lenders in their sole discretion, (x)
the applicable Restricted Project Company and the Administrative Agent shall
have agreed in writing that such Restricted Project Company shall be an
Additional Covered Project Company hereunder, (y) the Borrower or the applicable
Additional Project Company shall have entered into Project Documents in respect
of such Additional Covered Project in form and substance acceptable to the
Administrative Agent in its sole discretion, and (z) the Borrower and the
Administrative Agent shall have agreed in writing as to the Project Payoff
Amount with respect to such Additional Covered Project;

(b)no Default or Event of Default exists as of the effective date of such
incremental term loan facilities or would exist after giving effect thereto;

(c)no development, event or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect shall have occurred and be
continuing, or shall occur as a result thereof as of the effective date of such
incremental term loan facilities;

(d)the representations and warranties of each Loan Party set forth in the
Financing Documents shall be true and correct in all material respects on and as
of the effective date of such incremental term loan facilities (except where
already qualified by materiality or Material Adverse Effect, in which case, in
all respects);

(e)the Lenders shall have received Investment Committee approval for such
incremental term loan facilities;

(f)the other applicable conditions set forth in Section 4.04 shall have been
satisfied as of the effective date of such incremental term loan facilities; and

(g)the terms of any such incremental facility shall be identical to those of the
existing Loans, unless otherwise agreed by the Administrative Agent and the
Lenders.

For the avoidance of doubt, no Lender shall be required to fund any incremental
term loan facility under this Section 2.13 unless each of the foregoing
conditions shall have been satisfied and the Lenders shall have otherwise
approved such incremental term loan facility.  In connection with any such
incremental term loan facility, this Agreement and the other Financing Documents
shall be amended as necessary to effectuate such increase, such amendments to be
acceptable to the Lenders and the Administrative Agent in their reasonable
discretion.

61

--------------------------------------------------------------------------------

Section 2.14Secondary Facility Matters.

(a)Notwithstanding anything in Section 2.01 or 2.02 to the contrary (but subject
to the satisfaction of the conditions set forth in Sections 4.04 and 4.05 on the
applicable Funding Date or Reserve Release Date, as applicable), in the event
that the Borrower shall deliver a Borrowing Request with respect to a Secondary
Facility Loan during the Secondary Facility Availability Period (a “Secondary
Facility Borrowing Request”), the Administrative Agent shall have the right to
elect to either (i) implement such Secondary Facility Borrowing Request through
the funding of such Secondary Facility Loan by the applicable Lenders in
accordance with, and subject to the conditions and limitations set forth in,
Sections 2.01(a)(iii), 2.01(c), 2.02, 4.04 and 4.05 or (ii) in lieu of
implementing such Secondary Facility Borrowing Request through the funding of
such Secondary Facility Loan, cause a Reserve Release in an amount equal to the
principal amount of the Secondary Facility Loan requested in such Secondary
Facility Borrowing Request to be consummated in accordance with, and subject to
the conditions and limitations set forth in, Section 5.18(l); provided, that, in
the event that such Secondary Facility Borrowing Request is a Reserve
Replenishment Borrowing Request, the Administrative Agent may not elect to
implement such Secondary Facility Borrowing Request in the manner specified in
clause (ii) above and, accordingly, subject to the conditions and limitations
set forth in Sections 2.01(a)(iii), 2.01(c), 2.02, 4.04 and 4.05, the
Administrative Agent shall implement such Secondary Facility Borrowing Request
through the funding of such Secondary Facility Loan by the applicable Lenders in
accordance with clause (i) above.  The Administrative Agent shall notify the
Borrower of its determination to implement any such Secondary Facility Borrowing
Request in the manner specified in clause (i) or clause (ii) of the previous
sentence within two Business Days after the Administrative Agent’s receipt of
such Secondary Facility Borrowing Request.

(b)In the event that the Administrative Agent shall elect to implement a
Secondary Facility Borrowing Request in the manner specified in clause (a)(i)
above, then, subject to the satisfaction of the conditions and limitations set
forth in, Sections 2.01(a)(iii), 2.01(c), 2.02, 4.04 and 4.05, the Lenders that
have a Secondary Facility Commitment shall fund the Secondary Facility Loan
requested in such Secondary Facility Borrowing Request on the requested Funding
Date specified therein (which shall be no earlier than twelve (12) Business Days
after the delivery of such Secondary Facility Borrowing Request) in accordance
with, and subject to the conditions and limitations set forth in, Sections
2.01(a)(iii), 2.01(c), 2.02, 4.04 and 4.05.

(c)In the event that the Administrative Agent shall elect to implement a
Secondary Facility Borrowing Request in the manner specified in clause (a)(ii)
above, then, subject to the satisfaction of the conditions and limitations set
forth in, Sections 4.04, 4.05 and 5.18(l), the Administrative Agent shall cause
a Reserve Release in an amount equal to the principal amount of the Secondary
Facility Loan requested in such Secondary Facility Borrowing Request to be
consummated in accordance with, and subject to the conditions and limitations
set forth in, Sections 4.04, 4.05 and 5.18(l) within two Business Days after the
delivery of such Secondary Facility Borrowing Request.

(d)Notwithstanding anything to the contrary set forth herein, in no event shall
(i) any Lender be required to make any Secondary Facility Loan on any Secondary
Facility Funding Date, or (ii) the Administrative Agent be required to effect
any Reserve Release on any Reserve Release Date if either (x) any of the
conditions specified in Sections 4.04 or 4.05 shall have not been

62

--------------------------------------------------------------------------------

satisfied in full on such Secondary Facility Funding Date or Reserve Release
Date, as applicable, or (y) immediately after giving effect to the making of
such Secondary Facility Loan (and any contemporaneous Reserve Replenishment in
respect thereof) or the consummation of such Reserve Release, as applicable, the
Aggregate Secondary Facility Usage Amount would exceed the Aggregate Secondary
Facility Commitment Amount. In the event that the Lenders shall not be required
to make any Secondary Facility Loan or the Administrative Agent shall not be
required to effect any Reserve Release, in either case, as a result of the
foregoing sentence, the Secondary Facility Borrowing Request to which such
Secondary Facility Loan or Reserve Release shall relate shall be deemed null and
void.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to each Agent and the Lenders that:

Section 3.01Due Organization, Etc.

(a)Each Borrower Group Company is a corporation or limited liability company,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each Borrower Group Company has all requisite
corporate or limited liability company power and authority to own or lease and
operate its assets and to carry on its business as now conducted and as proposed
to be conducted and each Borrower Group Company is duly qualified to do business
and is in good standing in each jurisdiction where necessary in light of its
business as now conducted and as proposed to be conducted (including performance
of each Material Agreement to which it is party), except where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect.  No
filing, recording, publishing or other act by any Borrower Group Company, that
has not been made or done, is necessary in connection with the existence or good
standing of any Borrower Group Company.

(b)The only holders of Capital Stock of each direct and indirect Subsidiary of
the Borrower are the Borrower and the Subsidiaries of the Borrower as set forth
on Schedule 3.01.  All of outstanding Capital Stock of each of each direct and
indirect Subsidiary of the Borrower are held by the Borrower or a Subsidiary of
the Borrower as set forth on Schedule 3.01 free and clear of all Liens other
than Permitted Liens.

Section 3.02Authorization, Etc.  Each of the Loan Parties has full corporate,
limited liability company or other organizational powers, authority and legal
right to enter into, deliver and perform its respective obligations under each
of the Transaction Documents to which it is a party, to consummate each of the
transactions contemplated herein and therein, and, in the case of the Borrower,
to issue the Warrants and reserve for issuance and issue the Warrant Shares in
accordance with the terms hereof and thereof, and has taken all necessary
corporate, limited liability company or other organizational action to authorize
the execution, delivery and performance by it of each of the Transaction
Documents to which it is a party, including, in the case of the Borrower, the
issuance of the Warrants and the reservation for issuance and issuance of the
Warrant Shares in accordance with the terms hereof and thereof.  Each of the
Transaction Documents to which a Loan Party is a party has been duly executed
and delivered by such Loan

63

--------------------------------------------------------------------------------

Party and is in full force and effect and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited (i) by
Bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) by implied covenants of good faith
and fair dealing.

Section 3.03No Conflict.  The execution, delivery and performance by each Loan
Party of each of the Transaction Documents to which it is a party and all other
documents and instruments to be executed and delivered hereunder by it, the
consummation of the transactions contemplated herein and therein, and, in the
case of the Borrower, the issuance of the Warrants and the reservation for
issuance and issuance of the Warrant Shares in accordance with the terms hereof
and thereof do not and will not, as applicable, (i) conflict with the
Organizational Documents of such Loan Party or any other Borrower Group Company
(except, in the case of any Excluded Project Company, where such conflict could
not reasonably be expected to have a Material Adverse Effect), (ii) conflict
with or result in a breach of, or constitute a default under, any indenture,
loan agreement, mortgage, deed of trust or other material instrument or
agreement to which any Loan Party or any other Borrower Group Company is a party
or by which it is bound or to which any Loan Party’s or any other Borrower Group
Company’s property or assets are subject (except, in the case of any Excluded
Project Company, where such conflict, breach or default could not reasonably be
expected to have a Material Adverse Effect), (iii) conflict with or result in a
breach of, or constitute a default under, in any material respect, any
Applicable Law (except, in the case of any Excluded Project Company, where such
conflict, breach or default could not reasonably be expected to have a Material
Adverse Effect) or (iv) with respect to any Loan Party, result in the creation
or imposition of any Lien (other than a Permitted Lien) upon any of such Loan
Party’s property or the Collateral, except as otherwise set forth on Schedule
3.03.  The Borrower is not in violation of the listing requirements of the
Trading Market and has no knowledge of any facts that would reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future. The
issuance by the Borrower of the Warrants and the reservation for issuance and
issuance of the Warrant Shares in accordance with the terms of the Warrants
shall not have the effect of delisting or suspending the Common Stock from the
Trading Market.

Section 3.04Approvals, Etc.  

(a)Except as otherwise set forth on Schedule 3.04, each Borrower Group Company
has obtained all material Authorizations required by any Governmental Authority
or Trading Market under existing Applicable Law or stock exchange regulations or
listing requirements to be issued to, assigned to, or otherwise assumed by, such
Borrower Group Company and necessary for (i) the Business, the Covered Projects
and the Excluded Projects or (ii) in the case of a Loan Party, the execution,
delivery and performance by such Loan Party of the Transaction Documents to
which it is a party, including, in the case of the Borrower, the issuance of the
Warrants and the reservation for issuance and issuance of the Warrant Shares in
accordance with the terms hereof and thereof, other than in each case (x)
Authorizations that are not currently necessary and are obtainable in the
ordinary course of business, or (y) in the case of any Excluded Project Company,
where such failure to so obtain, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

64

--------------------------------------------------------------------------------

(b)Except as otherwise set forth on Schedule 3.04, Each Borrower Group Company
is in compliance with each Authorization by a Governmental Authority or Trading
Market currently in effect except where such failure to be in compliance could
not reasonably be expected to have a Material Adverse Effect.

Section 3.05SEC Reports; Financial Statements.  

(a)The Borrower has filed all reports, schedules, forms, statements and other
documents required to be filed by it under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve months preceding the date
hereof (the “SEC Reports”).  As of their respective dates (or, if amended or
superseded by a filing prior to the Closing Date, then on the date of such
filing), the SEC Reports filed by the Borrower complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder, and none of the SEC Reports, when filed by the
Borrower, contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The financial statements of the Borrower and its
consolidated Subsidiaries included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP or may be condensed or summary statements, and fairly present
in all material respects the consolidated financial position of the Borrower and
its consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. All material
contracts (as defined in Item 601 of Regulation S-K under the Securities Act) to
which the Borrower or any Subsidiary of the Borrower is a party or to which the
property or assets of the Borrower or any Subsidiary of the Borrower are subject
are included as part of or identified in the SEC Reports.  

(b)Except for (x) the transactions contemplated by the Transaction Documents,
including the issuance of the Warrant and the Warrant Shares, and (y) the
transactions set forth on Schedule 3.05, no event, liability, fact,
circumstance, occurrence or development has occurred or exists with respect to
the Borrower or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Borrower on a Current Report on Form 8-K at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Business Day prior to the date that this representation is made.

(c)As of the Closing Date, the unaudited consolidated pro forma balance sheet of
the Borrower and its consolidated Subsidiaries dated the Closing Date and
delivered to the Administrative Agent pursuant to Section 4.01(e)(iv) (i)
presents fairly in all material respects the financial condition of the Borrower
and its consolidated Subsidiaries, (ii) discloses all material liabilities
(contingent or otherwise) of the Borrower and its consolidated Subsidiaries to
the extent required by GAAP and (iii) was prepared in accordance with GAAP.  As
of the Closing Date, there are no liabilities or obligations of the Borrower or
any of its Subsidiaries, whether accrued, contingent, absolute, determined,
determinable or otherwise, other than (A) liabilities or

65

--------------------------------------------------------------------------------

obligations set forth in such pro forma balance sheet, (B) liabilities or
obligations not required under GAAP to be disclosed and provided for in a
consolidated balance sheet of the Borrower and its Subsidiaries, and (C)
liabilities or obligations arising in the ordinary course of business of the
Borrower and its Subsidiaries, consistent with past practices, since September
30, 2019, which could not reasonably be expected to result in a Material Adverse
Effect.

(d)As of the Second Funding Date, the unaudited consolidated pro forma balance
sheet of the Borrower and its consolidated Subsidiaries dated the Second Funding
Date and delivered to the Administrative Agent pursuant to Section 4.03(f) (i)
presents fairly in all material respects the financial condition of the Borrower
and its consolidated Subsidiaries, (ii) discloses all material liabilities
(contingent or otherwise) of the Borrower and its consolidated Subsidiaries to
the extent required by GAAP and (iii) was prepared in accordance with GAAP.  As
of the Second Funding Date, there are no liabilities or obligations of the
Borrower or any of its Subsidiaries, whether accrued, contingent, absolute,
determined, determinable or otherwise, other than (A) liabilities or obligations
set forth in such pro forma balance sheet, (B) liabilities or obligations not
required under GAAP to be disclosed and provided for in a consolidated balance
sheet of the Borrower and its Subsidiaries, and (C) liabilities or obligations
arising in the ordinary course of business of the Borrower and its Subsidiaries,
consistent with past practices, since September 30, 2019, which could not
reasonably be expected to result in a Material Adverse Effect.

(e)As of any date after the Closing Date, (x) the financial statements delivered
to the Lenders pursuant to this Agreement present fairly in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such
periods, (y) such balance sheets and the notes thereto disclose all material
liabilities (contingent or otherwise) of the Borrower and its consolidated
Subsidiaries as of the dates thereof to the extent required by GAAP and (z) such
financial statements were prepared in accordance with GAAP.    

(f)No event, change or condition has occurred that has caused, or could be
reasonably expected to cause, a Material Adverse Effect.

(g)The Borrower and each other Borrower Group Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(h)The Borrower is in compliance in all material respects with applicable
requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and
applicable rules and regulations promulgated by the SEC thereunder.  The
Borrower maintains disclosure controls and procedures (as such term is defined
in Rule 13a-15(e) and Rule 15d-15(e) under the Exchange Act).

66

--------------------------------------------------------------------------------

(i)The Independent Auditor, whose report on the consolidated financial
statements of the Borrower is filed with the SEC as part of the Borrower’s most
recent Annual Report on Form 10-K filed with the SEC, is and, during the periods
covered by their report, was an independent registered public accounting firm
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States). To the Borrower’s knowledge, the Independent
Auditor is not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act with respect to the Borrower.

Section 3.06Litigation.  

(a)There is no pending or, to the knowledge of any Authorized Representative of
any Loan Party, threatened (in writing) litigation, investigation, action or
proceeding of or before any court, arbitrator or Governmental Authority (in the
case of any of the foregoing not involving any Borrower Group Company, to the
knowledge of any Authorized Representative of any Loan Party) (i) seeking to
restrain or prohibit the consummation of the transactions contemplated by the
Transaction Documents or (ii) purporting to affect the legality, validity or
enforceability of any of the Transaction Documents.

(b)There is no pending or, to the knowledge of any Authorized Representative of
any Loan Party, threatened (in writing) litigation, investigation, action or
proceeding of or before any court, arbitrator or Governmental Authority against
any Borrower Group Company that affects the Business, any Covered Project or any
Excluded Project which (either individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.

Section 3.07Environmental Matters.  Except as set forth on Schedule 3.07 (and
except, in the case of any Excluded Project Company, as could not reasonably be
expected to have a Material Adverse Effect):

(a)each of the Borrower Group Companies, the Business, each Covered Project and
each Excluded Project is in compliance in all material respects with all
applicable Environmental Laws;

(b)each of the Borrower Group Companies, the Business, each Covered Project and
each Excluded Project, as applicable, (i) holds or has applied for all material
Authorizations required under Environmental Laws (each of which is in full force
and effect) required for any of its current operations or for any property
owned, leased or otherwise operated by it; and (ii) is in compliance in all
material respects with all Authorizations required under Environmental Law;

(c)(x) to the knowledge of any Loan Party, there are no material pending
Environmental Claims asserted against any Borrower Group Company, the Business,
any Covered Project or any Excluded Project and (y) no Borrower Group Company
has received any written notice, claim or information regarding, or otherwise
has knowledge of, a past or threatened material Environmental Claim asserted
against any Borrower Group Company, the Business, any Covered Project or any
Excluded Project, except for such Environmental Claims that have been fully
resolved;

67

--------------------------------------------------------------------------------

(d)except as set forth on Schedule 3.07, there are no outstanding consent
decrees, orders, settlements or other agreements concerning any Borrower Group
Company, the Business, any Covered Project or any Excluded Project relating to
compliance with or liability under Environmental Law;

(e)no Borrower Group Company has, to the knowledge of any Loan Party, no other
Person has Released Hazardous Materials at, on, from or under any real property
currently or formerly owned, leased or operated by any Borrower Group Company in
a manner that would reasonably be expected to result in a material liability of
any Borrower Group Company pursuant to Environmental Laws; and

(f)each Loan Party has made available copies of all significant reports,
correspondence and other documents in its possession, custody or control
regarding compliance by any of the Borrower Group Companies, or potential
liability of any of the Borrower Group Companies under Environmental Laws or
Authorizations required under Environmental Law.

Section 3.08Compliance with Laws and Obligations.  Subject to Section 3.07, each
Borrower Group Company, the Business, each Covered Project and each Excluded
Project are in compliance with all Applicable Laws applicable to the Borrower
Group Companies, the Business, the Covered Projects and the Excluded Projects,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  

Section 3.09Material Agreements.  As of the Closing Date, each Material
Agreement of the Borrower Group Companies (other than the Excluded Project
Companies) is listed on Schedule 3.09.  The copies of each of the Material
Agreements, and any amendments thereto provided or to be provided by the
Borrower to the Administrative Agent are, or when delivered will be, true and
complete copies of such agreements and documents.  Each of the Material
Agreements has been duly executed and delivered by the applicable Borrower Group
Company party thereto and the applicable Borrower Group Company party thereto
has taken all necessary corporate, limited liability company or other
organizational action to authorize the execution, delivery and performance by it
of each of such Material Agreement.  No termination event has occurred under any
Material Agreement, each Material Agreement is in full force and effect and
enforceable against the parties thereto in accordance with its respective terms
(except as enforcement may be limited (i) by Bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) by implied covenants of good faith and fair
dealing), and no Borrower Group Company has received any material default,
expiration, breach or termination notice pursuant to any Material Agreement that
has not been cured (except, in the case of any Excluded Project Company, where
such default, expiration, breach or termination could not reasonably be expected
to have a Material Adverse Effect).  The execution, delivery and performance by
each Borrower Group Party of each of the Material Agreements to which it is a
party and all other documents and instruments executed and delivered thereunder
by it and the consummation of the transactions contemplated therein do not and
will not, as applicable, (i) conflict with the Organizational Documents of such
Borrower Group Company, (ii) conflict with or result in a breach of, or
constitute a default under, any indenture, loan agreement, mortgage, deed of
trust or other material instrument or agreement to which any Borrower Group
Company is a party or by which it is bound or to which any Borrower Group

68

--------------------------------------------------------------------------------

Company’s property or assets are subject, or (iii) conflict with or result in a
breach of, or constitute a default under, in any material respect, any
Applicable Law. There is no pending or, to the knowledge of any Authorized
Representative of any Loan Party, threatened (in writing) litigation,
investigation, action or proceeding of or before any court, arbitrator or
Governmental Authority (in the case of any of the foregoing not involving any
Borrower Group Company, to the knowledge of any Authorized Representative of any
Loan Party) (i) seeking to restrain or prohibit the consummation of the
transactions contemplated by any Material Agreement or (ii) purporting to affect
the legality, validity or enforceability of any of the Material Agreements. Each
Borrower Group Company is in compliance in all material respects with the terms
of the Material Agreements to which it is a party (except, in the case of any
Excluded Project Company, where the failure to be in compliance could not
reasonably be expected to have a Material Adverse Effect). To the knowledge of
any Authorized Representative of any Loan Party, no Material Counterparty is in
default of any of its obligations under any Material Agreement other than (x)
defaults which have been previously disclosed in a writing acknowledged by the
Administrative Agent and (y) defaults which, individually or in the aggregate,
could not reasonably be expected to be materially adverse to the Borrower Group
Companies and/or the Lenders.  

Section 3.10Intellectual Property; Licenses.

(a)Each Borrower Group Company owns, or is licensed to use, free and clear of
all Liens except for Permitted Liens, all Intellectual Property necessary for
its business and, in the case of a Loan Party, that are necessary for the
performance by it of its obligations under the Transaction Documents and
Material Agreements to which it is a party, in each case, as to which the
failure of such Borrower Group Company to so own or be licensed could reasonably
be expected to have a Material Adverse Effect, and the use thereof by such
Borrower Group Company does not, to the knowledge of any Loan Party, infringe in
any material respect upon the rights of any other Person (except, in the case of
any Excluded Project Company, where such infringement could not reasonably be
expected to have a Material Adverse Effect).  All registered Intellectual
Property owned, used or licensed by, or otherwise subject to any interests of,
any Borrower Group Company (other than any Excluded Project Company) is set
forth on Schedule 3.10.  No Loan Party has received any claim or assertion
(whether in writing, by suit or otherwise) that any Loan Party’s ownership, use,
marketing, sale or distribution of any inventory, equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.  To
such Loan Party’s knowledge, no Person has been or is infringing,
misappropriating, diluting, violating or otherwise impairing any Intellectual
Property of any Borrower Group Company (except, in the case of any Excluded
Project Company, where such infringement, misappropriation, dilution, violation
or impairment could not reasonably be expected to have a Material Adverse
Effect).

(b)All Intellectual Property owned, used or licensed by any Borrower Group
Company is valid, enforceable and subsisting and no event has occurred, and
nothing has been done or omitted to have been done, that would affect the
validity or enforceability of such Intellectual Property (except, in the case of
any Excluded Project Company, where such lack of validity, enforceability or
subsistence could not reasonably be expected to have a Material Adverse Effect).
All Intellectual Property owned, used or licensed by any Borrower Group Company
is in full force and effect and have not lapsed, or been forfeited or cancelled
or abandoned and there are no unpaid maintenance, renewal or other fees payable
or owing by any such Borrower Group Company for any such Intellectual Property
(except, in the case of any Excluded Project Company, where lack

69

--------------------------------------------------------------------------------

of effect, lapse, forfeiture, cancelation, abandonment or unpaid fee could not
reasonably be expected to have a Material Adverse Effect).  Each Borrower Group
Company has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of its Intellectual Property, except where
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c)Except as set forth on Schedule 3.10(c), no Borrower Group Company has
licensed to, or granted any rights in, any Intellectual Property owned by any
Borrower Group Company to any other Person, other than nonexclusive licenses
granted to customers in the ordinary course of business which do not materially
interfere with the Business of the Borrower Group Companies or materially affect
the value of such Intellectual Property (except, in the case of any Excluded
Project Company, for such licenses or grants that could not reasonably be
expected to have a Material Adverse Effect).

(d)Each Borrower Group Company has obtained the necessary intellectual property
licenses that the Loan Parties reasonably believe are required for the Business,
the Covered Projects and the Excluded Projects, the absence of any of which
could reasonably be expected to have a Material Adverse Effect.

(e)With respect to each material license in or to Intellectual Property held by
any Borrower Group Company (except, in the case of any Excluded Project Company,
as could not reasonably be expected to have a Material Adverse Effect):  (i)
such license is valid and binding and in full force and effect and represents
the entire agreement between the respective licensor and licensee with respect
to the subject matter of such license; and (ii) such license will not cease to
be valid and binding and in full force and effect on terms identical to those
currently in effect as a result of the rights and interests granted herein, nor
will the grant of such rights and interests constitute a breach or default under
such license or otherwise give the licensor or sublicensor a right to terminate
such license.

Section 3.11Taxes.  Except as specified on Schedule 3.11, each Borrower Group
Company has timely filed or caused to be filed all material tax returns and
reports required to have been filed by it and has paid, or has caused to be
paid, all material taxes required to have been paid by it, other than taxes that
are being contested in accordance with the Permitted Contest Conditions. None of
the Borrower Group Companies are party to any tax sharing agreements.

Section 3.12Disclosure.  

(a)None of the written reports, financial statements, certificates or other
written information (other than Projections and information of a general
economic or industry nature) furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other written
information so furnished), taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make such statements
therein (when taken as a whole), in the light of the circumstances under which
they were made, not materially misleading.

70

--------------------------------------------------------------------------------

(b)Statements, estimates, forecasts and projections regarding the Loan Parties
and the future performance of the Business, the Covered Projects and the
Excluded Projects or other expressions of view as to future circumstances
(including the initial Operating Budgets, the Construction Budgets and the
Construction Schedules) that have been made available to any Secured Party by or
on behalf of any Loan Party or any of its representatives or Affiliates
(collectively, “Projections”) have been prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation thereof;
provided that it is understood and acknowledged that such Projections are based
upon a number of estimates and assumptions and are subject to business, economic
and competitive uncertainties and contingencies, that actual results during the
period or periods covered by any such Projections may differ from the projected
results and such differences may be material and that, accordingly, no
assurances are given and no representations, warranties or covenants are made
that any of the assumptions are correct, that such Projections will be achieved
or that the forward-looking statements expressed in such Projections will
correspond to actual results.

Section 3.13The Warrants.  

(a)No registration under the Securities Act is required for the offer and sale
of the Warrants and the Warrant Shares by the Borrower to the Lenders pursuant
to the terms of the Transaction Documents.

(b)Except as otherwise set forth on Schedule 3.04, the issuance and sale of the
Warrants and the Warrant hereunder does not contravene the rules and regulations
of the Trading Market, which, for the avoidance of doubt, as of the date hereof,
is the NASDAQ Global Market.

(c)Neither the Borrower, nor any of its Affiliates, nor any Person acting on its
or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Warrants and the Warrant Shares to be
integrated with prior offerings by the Borrower for purposes of the Securities
Act which would require the registration of any such securities under the
Securities Act.  Neither the Borrower nor any person acting on behalf of the
Borrower has offered or sold any of the Warrants or Warrant Shares by any form
of general solicitation or general advertising.

(d)Neither the Borrower nor any of its Subsidiaries has, and, to the knowledge
of the Borrower, no Person acting on their behalf has, directly or indirectly,
(i) taken any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Borrower or any of its
Subsidiaries to facilitate the sale or resale of any of the Warrants or Warrant
Shares, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Warrants or Warrant Shares, (iii) other than fees paid
to Durham Capital and Lazard Frères, paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Borrower or any of its Subsidiaries in connection with the transactions
contemplated by the Transaction Documents, or (iv) paid or agreed to pay any
Person for research services with respect to any securities of the Borrower or
any of its Subsidiaries.

(e)None of the Borrower or any Subsidiary, any of their respective predecessors,
any director, executive officer, other officer of the Borrower or any Subsidiary
participating in the offering contemplated hereby, any beneficial owner (as that
term is defined in Rule 13d-3 under

71

--------------------------------------------------------------------------------

the Exchange Act) of 20% or more of the Borrower’s outstanding voting equity
securities, calculated on the basis of voting power, any “promoter” (as that
term is defined in Rule 405 under the Securities Act) connected with the
Borrower or any of the Subsidiaries in any capacity at the time of the Initial
Funding or Second Funding, any placement agent or dealer participating in the
offering of the Warrants or Warrant Shares, any of such agents’ or dealer’s
directors, executive officers, other officers participating in the offering of
the Warrants or Warrant Shares (each, a “Covered Person” and, together, “Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”). The Borrower has exercised reasonable care to determine (i) the
identity of each person that is a Covered Person; and (ii) whether any Covered
Person is subject to a Disqualification Event.  The Borrower has complied, to
the extent applicable, with its disclosure obligations under Rule 506(e).  The
Borrower is not for any other reason disqualified from reliance upon Rule 506 of
Regulation D under the Securities Act for purposes of the offer and sale of the
Warrants and Warrant Shares.  The Borrower will notify the Lenders prior to the
Initial Funding and the Second Funding of the existence of any Disqualification
Event with respect to any Covered Person.

Section 3.14Reserved.

Section 3.15Regulatory Restrictions on the Loan.  No Loan Party is an
“investment company” within the meaning of the Investment Company Act of 1940 of
the United States (including the rules and regulations thereunder), as amended.

Section 3.16Title; Security Documents.  

(a)Each Loan Party owns and has good, legal and defensible title to the property
purported to be covered by the Security Documents to which it is party free and
clear of all Liens other than Permitted Liens; and

(b)the provisions of the Security Documents to which any Loan Party is a party
that have been delivered on or prior to the date this representation is made
are, effective to create, in favor of the Collateral Agent for the benefit of
the Secured Parties, a legal, valid and enforceable first-priority (subject to
Permitted Liens) Lien on and security interest in all of the Collateral
purported to be covered thereby, and all necessary recordings and filings have
been made in all necessary public offices, and all other necessary and
appropriate action has been taken, so that the security interest created by each
Security Document is a first-priority (subject to Permitted Liens) perfected
Lien on and security interest in all right, title and interest of such Loan
Party in the Collateral purported to be covered thereby, prior and superior to
all other Liens other than Permitted Liens.

Section 3.17ERISA.  

(a)No ERISA Event has occurred or is reasonably expected to occur which has or
could reasonably be expected to have a Material Adverse Effect.  Each Pension
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code.  No termination of a Pension Plan has occurred resulting in
any liability that has remained underfunded and no Lien

72

--------------------------------------------------------------------------------

against any Borrower Group Company or any of its ERISA Affiliates in favor of
the PBGC or a Pension Plan has arisen during the five-year period prior to the
date hereof.

(b)None of the Borrower Group Companies has incurred any obligation which has or
could reasonably be expected to have a Material Adverse Effect on account of the
termination or withdrawal from any Foreign Plan.

Section 3.18Insurance.  Except as set forth in Schedule 3.18, all insurance
policies required to be obtained by the Borrower Group Companies pursuant to
Section 5.06 and under any Material Agreement, if any, have been obtained and
are in full force and effect as required under Section 5.06 and all premiums
then due and payable thereon have been paid in full (except, in the case of any
Excluded Project Company, where the failure to so obtain or pay could not
reasonably be expected to have a Material Adverse Effect); provided, that, such
policies are being renewed with policies complying with Section 5.06 on November
1, 2019 at which time all premiums then due and payable with respect to such
renewal policies will have been paid in full.  No Borrower Group Company has
received any notice from any insurer that any insurance policy has ceased to be
in full force and effect or claiming that the insurer’s liability under any such
insurance policy can be reduced or avoided.

Section 3.19Covered Projects.  Each Covered Project has (i) except with respect
to the permits and authorizations set forth on Schedule 3.19, all federal, state
and local permits and authorizations necessary to construct and operate the
Covered Project in accordance with such Covered Project’s PPA; (ii) a fully
executed PPA that is in good standing, has not lapsed and the counterparties to
the PPA have not given written or verbal notice that there is a default under
the PPA or that it has terminated or will terminate such PPA; (iii) a fully
executed site agreement (or an adequate site license set forth in the applicable
PPA) that provides adequate land and facilities to build and operate the Covered
Project for the life of the PPA, and the counterparties to the site agreement
have not given written or verbal notice that there is a default under the site
agreement or that it has terminated or will terminate such site agreement; (iv)
except with respect to the permits and authorizations set forth on Schedule
3.19, all federal, state, local and municipal permits and authorizations
necessary to interconnect the Covered Project to an electric grid or electric
distribution system to deliver the full amount of electricity under the PPA and,
the counterparties to such interconnect agreements or arrangements have not
given written or verbal notice that there is a default under such interconnect
agreement or that it has terminated or will terminate such interconnect
agreement; and (v) except with respect to the permits and authorizations set
forth on Schedule 3.19, all other agreements, permits and authorizations
necessary to construct and operate the Covered Project for the life of the PPA.

Section 3.20Use of Proceeds.  The proceeds the Loans have been used solely in
accordance with, and solely for the purposes contemplated by, Section 5.13.  No
part of the proceeds of any Loan and other extensions of credit hereunder will
be used, either directly or indirectly, by any Loan Party to purchase or carry
any Margin Stock (as defined in Regulation U) or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock or for any purpose that
entails a violation of any of the regulations of the Board.

Section 3.21Capital Stock and Related Matters.  All of the Capital Stock in the
Borrower and each other Borrower Group Company have been duly authorized and
validly issued in accordance with its Organizational Documents, are fully paid
and non-assessable and, in the case

73

--------------------------------------------------------------------------------

of any Subsidiary of the Borrower, are free and clear of all Liens other than
Permitted Liens.  Except as set forth on Schedule 3.21, neither the Borrower nor
any other Borrower Group Company has outstanding any securities convertible into
or exchangeable for any of its Capital Stock or any rights to subscribe for or
to purchase, or any warrants or options for the purchase of, or any agreements
providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to any such Capital Stock.

Section 3.22Reserved.

Section 3.23No Agreements with Affiliates.  Schedule 3.23 sets forth any and all
agreements, transactions or series of related transactions among, on one hand,
one or more Borrower Group Companies, and on the other hand, one or more
Affiliates of a Borrower Group Company (other than (a) agreements or
transactions (i) solely among Loan Parties, or (ii) solely among Existing
Foreign Subsidiaries, (b) dividends, distributions or other payments by any
Excluded Project Company or any Existing Foreign Subsidiary to any Loan Party
and (c) agreements and transactions entered into in the ordinary course of such
Borrower Group Company’s (and such Affiliate’s) business and upon fair and
reasonable terms no less favorable to such Borrower Group Company than it would
obtain in comparable arm’s-length transactions with a Person acting in good
faith which is not an Affiliate).

Section 3.24No Bank Accounts.  No Loan Party maintains, or will cause the
Depositary Bank or any other Person to maintain, any accounts other than (x) the
Collateral Accounts, and (y) the Excluded Accounts.

Section 3.25No Default or Event of Default.  No Default or Event of Default has
occurred and is continuing.

Section 3.26Foreign Assets Control Regulations.

(a)None of the Borrower Group Companies nor any of their respective, principals,
owners, officers or directors, nor, to Borrower’s knowledge, any of their
respective Affiliates or agents (i) is a Sanctioned Person; or (ii) engages in
any dealings or transactions in or with a Sanctioned Country or that are
otherwise prohibited by Sanctions.

(b)Each of the Borrower Group Companies maintains reasonable policies and
procedures to ensure compliance with Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws (as such compliance is required under this
Agreement).

(c)Each of the Borrower Group Companies and their respective officers,
directors, employees and, to the Borrower’s knowledge, agents are in compliance
with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

(d)No part of the proceeds of the Loans will be used, directly or indirectly (i)
in violation of the FCPA, Anti-Money Laundering Laws or Sanctions or (ii) to
offer or make payments or to take any other action that would constitute a
violation, or implicate any Lender, Administrative Agent, Collateral Agent or
their respective Affiliates in a violation, of Anti-Corruption Laws.

74

--------------------------------------------------------------------------------

(e)Each of the Loan Parties has disclosed all facts known to it regarding (a)
all claims, damages, liabilities, obligations, losses, penalties, actions,
judgment, and/or allegations of any kind or nature that are asserted against,
paid or payable by such Person, any of its Affiliates or any of its
representatives in connection with non-compliance with Anti-Corruption Laws,
Sanctions or Anti-Money Laundering Laws by such Person, and (b) any
investigations involving possible non‑compliance with Anti-Corruption Laws,
Sanctions or Anti-Money Laundering Laws by such Person or such Affiliate or such
representative.  No proceeding by or before any Governmental Authority involving
any Loan Party with respect to Anti-Corruption Laws, Sanctions or Anti‑Money
Laundering Laws is pending or, to the knowledge of the Borrower, threatened.

Section 3.27Commercial Activity; Absence of Immunity.  The Loan Parties are
subject to civil and commercial law with respect to its obligations under the
Transaction Documents, and the making and performance of the Transaction
Documents by the Loan Parties constitute private and commercial acts rather than
public or governmental acts.  The Loan Parties are not entitled to any immunity
on the ground of sovereignty or the like from the jurisdiction of any court or
from any action, suit, setoff or proceeding, or the service of process in
connection therewith, arising under the Financing Documents.

Section 3.28Acknowledgement Regarding Trading Activities.  It is understood and
acknowledged by the Borrower that, except as otherwise specifically set forth in
any written agreement between the Borrower and the applicable Lender, (i)
following the public disclosure of the transactions contemplated by the
Transaction Documents, in accordance with the terms thereof, none of the Lenders
have been asked by the Borrower or any of its Subsidiaries to agree, nor has any
Lender agreed with the Borrower or any of its Subsidiaries, to refrain from
effecting any transactions in or with respect to any securities of the Borrower,
or “derivative” securities based on securities issued by the Borrower or to hold
any of the Warrants or Warrant Shares for any specified term; (ii) each Lender
shall not be deemed to have any affiliation with or control over any arm’s
length counterparty in any “derivative” transaction; and (iv) each Lender may
rely on the Borrower’s obligation to timely deliver shares of Common Stock upon
exercise of the Warrants as and when required pursuant to the Transaction
Documents for purposes of effecting trading in the Common Stock of the Borrower.
The Borrower further understands and acknowledges that, except as otherwise
specifically set forth in any written agreement between the Borrower and the
applicable Lender, following the public disclosure of the transactions
contemplated by the Transaction Documents one or more Lenders may engage in
hedging and/or trading activities (including, without limitation, the location
and/or reservation of borrowable shares of Common Stock) at various times during
the period that the Warrants and Warrant Shares are outstanding, including,
without limitation, during the periods that the value and/or number of the
Warrant Shares deliverable with respect to the Warrants are being determined and
such hedging and/or trading activities (including, without limitation, the
location and/or reservation of borrowable shares of Common Stock), if any, can
reduce the value of the existing stockholders’ equity interest in the Borrower
both at and after the time the hedging and/or trading activities are being
conducted. The Borrower acknowledges that, except as otherwise specifically set
forth in any written agreement between the Borrower and the applicable Lender,
such aforementioned hedging and/or trading activities do not constitute a breach
of this Agreement or any other Transaction Document or any of the documents
executed in connection herewith or therewith.

75

--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

Section 4.01Conditions to the Closing Date.  The occurrence of the Closing Date,
the effectiveness of this Agreement and the obligations of each Agent and each
Lender hereunder are subject to the receipt by the Administrative Agent (except
as set forth otherwise below) of each of the following documents, and the
satisfaction of the conditions precedent set forth below, each of which must be
satisfied to the reasonable satisfaction of the Administrative Agent and each
Lender (unless waived in accordance with Section 10.02):

(a)Execution of this Agreement.  This Agreement shall have been duly executed
and delivered by each Loan Party and shall be in full force and effect.

(b)Corporate Documents.  The following documents, each certified as of the
Closing Date as indicated below:

(i)copies of the Organizational Documents, together with any amendments thereto,
of each Loan Party and a certificate of good standing or its equivalent (if any)
for the applicable jurisdiction for each such party (in each case such good
standing certificate or its equivalent dated no more than thirty five (35) days
prior to the Closing Date);

(ii)an Officer’s Certificate of each Loan Party dated as of the Closing Date,
certifying:

(A)that attached to such certificate is a true and complete copy of the
Organizational Documents referred in clause (i) above for such Loan Party;

(B)that attached to such certificate is a true and complete copy of resolutions
duly adopted by the board of directors, member(s), partner(s) or other
authorized governing body of such Loan Party authorizing the transactions
contemplated by the Financing Documents, and that such resolutions or other
evidence of authority have not been modified, rescinded or amended and are in
full force and effect;

(C)that the certificate of incorporation, certificate of formation, charter or
other Organizational Documents (as the case may be) referred in clause (i) above
for such Loan Party has not been amended since the date of the certification
furnished pursuant to clause (i) above;

(D)as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of such Loan Party executing the Financing Documents to
which such Loan Party is or is intended to be a party (and each Lender may
conclusively rely on such certificate until it receives notice in writing from
such Loan Party); and

(E)as to the qualification of such Loan Party to do business in each
jurisdiction where its operations require qualification to do business and as to
the

76

--------------------------------------------------------------------------------

absence of any pending proceeding for the dissolution or liquidation of such
Loan Party.

(c)Material Agreements.  A copy of each of the Material Agreements executed as
of the Closing Date and any amendments thereto shall have been made available to
the Administrative Agent and the Lenders for their review.

(d)Authorizations.  All material Authorizations required by any Governmental
Authority or Trading Market under existing Applicable Law or stock exchange
regulations or listing requirements to be issued to, assigned to, or otherwise
assumed by any Borrower Group Company and necessary for (i) the Business, the
Covered Projects and the Excluded Projects (except, in the case of the Projects,
the permits and authorizations set forth on Schedule 3.19) or (ii) in the case
of a Loan Party, except as otherwise set forth on Schedule 3.04, the execution,
delivery and performance by such Loan Party of the Transaction Documents to
which it is a party, including the issuance of the Warrants and the reservation
for issuance and issuance of the Warrant Shares in accordance with the terms
hereof and thereof, other than, in each case, Authorizations that are not
currently necessary and are obtainable in the ordinary course of business, (A)
have been duly obtained and, to the knowledge of Borrower, validly issued, (B)
are in full force and effect and not subject to any pending or, to the knowledge
of Borrower, threatened, appeal or legal proceeding that could reasonably be
expected to result in a material adverse modification to or withdrawal,
cancellation, suspension or revocation of such Authorization, (C) are issued to,
assigned to, or otherwise assumed by, a Loan Party (or such Loan Party is
entitled to the benefit thereof), (D) are free from any unsatisfied condition
the failure of which to satisfy could reasonably be expected to have a Material
Adverse Effect and (E) with respect to such Authorizations, all applicable
statutory, judicial and administrative review periods have expired.

(e)Construction Budgets, Construction Schedules, Operating Budgets and Financial
Statements.  The Borrower shall have delivered to the Administrative Agent:

(i)A copy of the Construction Budget in respect of each Covered Project in form
and substance satisfactory to the Administrative Agent.

(ii)A copy of the Construction Schedule in respect of each Covered Project in
form and substance satisfactory to the Administrative Agent.

(iii)A copy of the Operating Budget in respect of each Covered Project in form
and substance satisfactory to the Administrative Agent.

(iv)An unaudited consolidated pro forma balance sheet of the Borrower and its
consolidated Subsidiaries dated the Closing Date in form and substance
satisfactory to the Administrative Agent.  

(f)Regulatory Information.  Each Lender shall have received all documentation
and other written information required by under applicable anti-money laundering
rules and regulations, including the USA PATRIOT Act.

(g)Representations and Warranties.  The representations and warranties of each
Loan Party set forth in the Financing Documents shall be true and correct in all
material respects on and

77

--------------------------------------------------------------------------------

as of the Closing Date (except where already qualified by materiality or
Material Adverse Effect, in which case, in all respects).

(h)No Default or Event of Default; No Material Adverse Effect.  No Default or
Event of Default shall have occurred and be continuing on, or shall result as a
result of the transactions contemplated to occur on, the Closing Date.  As of
the Closing Date, no development, event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect shall have occurred and
be continuing, or shall result as a result of the transactions contemplated to
occur on the Closing Date.

(i)Lien Searches.  Copies of UCC, judgment lien, tax lien and litigation lien
search reports, which reports will be dated a recent date reasonably acceptable
to the Administrative Agent, listing all effective financing statements that
name any Loan Party as debtor and that are filed in the jurisdictions in which
the UCC-1 financing statements will be filed in respect of the Collateral, none
of which shall cover the Collateral except to the extent evidencing Permitted
Liens.

(j)Borrowing Request.  A Borrowing Request in accordance with Section 2.01.

(k)Officer’s Certificate.  An Officer’s Certificate of the Borrower dated as of
the Closing Date certifying that each of the conditions set forth in this
Section 4.01 have been satisfied.

Section 4.02Conditions to the Initial Funding Date.  The occurrence of the
Initial Funding Date and each Lender’s obligations to make the Initial Loans
pursuant to Section 2.01 are subject to the receipt by the Administrative Agent
(to the extent not already supplied pursuant to Section 4.01 and except as set
forth otherwise below) of each of the following documents, and the satisfaction
of the conditions precedent set forth below, each of which must be satisfied to
the reasonable satisfaction of the Administrative Agent and each Lender (unless
waived in accordance with Section 10.02):

(a)Payoff and Releases; Security Documents; Collateral Perfection Matters.

(i)The Borrower shall have delivered to the Administrative Agent evidence to the
reasonable satisfaction of Administrative Agent demonstrating that, as of the
First Funding Date (after giving effect to the use of the proceeds of the Loans
made on the First Funding Date), all Prior Indebtedness of the Project Companies
in respect of the Tulare Project and Bolthouse Project shall have been repaid in
full and, after giving effect thereto, neither of such Project Companies shall
have any third party indebtedness for borrowed money that will survive after the
First Funding Date other than the Obligations hereunder.  The Administrative
Agent shall have received customary pay-off letters and lien termination
documentation (which shall release the applicable lender’s Lien’s on all assets
of the Borrower Group Companies) relating to all such Prior Indebtedness.

(ii)The Security Documents shall have been duly executed and delivered by the
Persons intended to be parties thereto and shall be in full force and effect.

(iii)The security interests in and to the Collateral intended to be created
under the Security Documents shall have been created in favor of the Collateral
Agent for the

78

--------------------------------------------------------------------------------

benefit of the Secured Parties, are in full force and effect and the necessary
notices, consents, acknowledgments, filings, registrations and recordings to
preserve, protect and perfect the security interests in the Collateral have been
made immediately prior to the Initial Funding Date such that the security
interests granted in favor of the Collateral Agent for the benefit of the
Secured Parties are filed, registered and recorded and will constitute a first
priority, perfected security interest in the Collateral free and clear of any
Liens, other than Permitted Liens, and all related recordation, registration
and/or notarial fees of such Collateral have been paid to the extent required.

(iv)Appropriately completed UCC financing statements (Form UCC‑1) or UCC
financing statement amendments (Form UCC-3), which have been duly authorized for
filing by the appropriate Person, naming the Loan Parties as debtors and
Collateral Agent as secured party, in form appropriate for filing under each
jurisdiction as may be necessary to perfect the security interests purported to
be created by the Security Documents, covering the applicable Collateral.

(v)Copies of UCC, judgment lien, tax lien and litigation lien search reports,
which reports will be for the period between the Closing Date and a recent date
acceptable to the Administrative Agent in its sole and absolute discretion,
listing all effective financing statements that name any Loan Party as debtor
and that are filed in the jurisdictions in which the UCC-1 financing statements
will be filed in respect of the Collateral, none of which shall cover the
Collateral except to the extent evidencing Permitted Liens.

(vi)Appropriately completed copies of all other recordings and filings of, or
with respect to, the Security Documents as may be requested by Collateral Agent
and necessary to perfect the security interests purported to be created by the
Security Documents.

(vii)Evidence that the Collateral Agent shall have received the certificates
representing the shares of Capital Stock constituting “certificated securities”
under the UCC that are pledged pursuant to the Security Agreement, as
applicable, together with an undated stock power for each such certificate
executed in blank by a duly Authorized Representative of the applicable Loan
Party.

(viii)Evidence that all other actions requested by Collateral Agent and
necessary to perfect and protect the security interests purported to be created
by the Security Documents entered into on or prior to the Initial Funding Date
have been taken immediately prior to the Initial Funding Date.

(b)Opinions of Counsel.  Written opinions (dated the Initial Funding Date and
addressed to the Administrative Agent, the Lenders and the Collateral Agent) of
Foley & Lardner LLP, counsel to the Loan Parties, in form and substance
acceptable to the Administrative Agent and covering such matters as reasonably
requested by the Administrative Agent.

(c)Initial Funding Warrants; VCOC Matters; Other Transaction Documents.

79

--------------------------------------------------------------------------------

(i)The Borrower shall have issued and delivered to each Orion Energy Warrant
Holder an executed Initial Funding Warrant, representing the right to initially
purchase such number of shares of Common Stock set forth opposite such Orion
Energy Warrant Holder’s name on Annex I under the heading “Initial Funding
Warrants”.

(ii)A board observer rights agreement containing such terms as will permit each
of the Lenders to qualify as a “venture capital operating company” within the
meaning of Department of Labor Regulation 29 C.F.R. Section 2510.3-101, dated as
of the Initial Funding Date, in form and substance satisfactory to the
Administrative Agent (the “Observer Rights Agreement”).  

(iii)The Loan Discount Letter and the Agent Reimbursement Letter, in each case,
executed by the parties thereto.

(d)[Reserved].

(e)No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the SEC or any Trading Market at any time
since the date of execution of this Agreement and, at any time prior to the
Initial Funding Date, trading in securities generally as reported by Bloomberg
L.P. shall not have been suspended or limited, or minimum prices shall not have
been established on securities whose trades are reported by such service, or on
any Trading Market, nor shall a banking moratorium have been declared either by
the United States or New York State authorities nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity which, in each case, makes it impracticable to acquire
the Initial Funding Warrants on the Initial Funding Date.

(f)Authorizations.  All material Authorizations required by any Governmental
Authority or Trading Market under existing Applicable Law or stock exchange
regulations or listing requirements to be issued to, assigned to, or otherwise
assumed by any Borrower Group Company and necessary for (i) the Business, the
Covered Projects and the Excluded Projects (except, in the case of the Projects,
the permits and authorizations set forth on Schedule 3.19) or (ii) in the case
of a Loan Party, except as otherwise set forth on Schedule 3.04, the execution,
delivery and performance by such Loan Party of the Transaction Documents to
which it is a party, including the issuance of the Warrants and the reservation
for issuance and issuance of the Warrant Shares in accordance with the terms
hereof and thereof, other than, in each case, Authorizations that are not
currently necessary and are obtainable in the ordinary course of business, (A)
have been duly obtained and, to the knowledge of Borrower, validly issued, (B)
are in full force and effect and not subject to any pending or, to the knowledge
of Borrower, threatened, appeal or legal proceeding that could reasonably be
expected to result in a material adverse modification to or withdrawal,
cancellation, suspension or revocation of such Authorization, (C) are issued to,
assigned to, or otherwise assumed by, a Loan Party (or such Loan Party is
entitled to the benefit thereof), (D) are free from any unsatisfied condition
the failure of which to satisfy could reasonably be expected to have a Material
Adverse Effect and (E) with respect to such Authorizations, all applicable
statutory, judicial and administrative review periods have expired.

(g)Funds Flow Memorandum.  The Funds Flow Memorandum, which shall be in form and
substance satisfactory to the Administrative Agent in its sole and absolute
discretion.

80

--------------------------------------------------------------------------------

(h)Insurance Deliverables.

(i)The Borrower shall have obtained the insurance required to be in effect under
Section 5.06 to the extent required as of the Initial Funding Date and such
insurance shall be in full force and effect, and the Borrower shall have
furnished the Administrative Agent with certificates signed by the insurer or an
agent authorized to bind the insurer, together with loss payee endorsements in
favor of the Collateral Agent, evidencing such insurance, identifying
underwriters, the type of insurance, the insurance limits and the policy terms,
and stating that such insurance (x) is, in each case, in full force and effect
and (y) complies with Section 5.06 and that all premiums then due and payable on
such insurance have been paid.

(ii)Reasonably satisfactory evidence that the Borrower has in place insurance
required to be in effect under Section 5.06.

Section 4.03Conditions to Second Funding Date.  The occurrence of the Second
Funding Date and each Lender’s obligations to make the Loans on the Second
Funding Date pursuant to Section 2.01 are subject to the receipt by the
Administrative Agent (to the extent not already supplied pursuant to Section
4.01 or Section 4.02 and except as set forth otherwise below) of each of the
following documents, and the satisfaction of the conditions precedent set forth
below, each of which must be satisfied to the reasonable satisfaction of the
Administrative Agent and each Lender (unless waived in accordance with Section
10.02):

(a)Second Funding Project Company.  Evidence, in form and substance acceptable
to the Administrative Agent, that each Project Company in respect of the Second
Funding Covered Projects shall have become a Loan Party and Guarantor hereunder
for all purposes of the Financing Documents.

(b)Payoff and Releases; Security Documents; Collateral Perfection Matters.

(i)The Borrower shall have delivered to the Administrative Agent evidence to the
reasonable satisfaction of Administrative Agent demonstrating that, as of the
Second Funding Date (after giving effect to the use of the proceeds of the Loans
made on the Second Funding Date), all Prior Indebtedness of the Project
Companies in respect of the Groton Project and CCSU Project shall have been
repaid in full and, after giving effect thereto, neither of such Project
Companies shall have any third party indebtedness for borrowed money (other than
such indebtedness set forth on Schedule 4.03(b)) that will survive after the
Second Funding Date other than the Obligations hereunder.  The Administrative
Agent shall have received customary pay-off letters and lien termination
documentation (which shall release the applicable lender’s Lien’s on all assets
of the Borrower Group Companies) relating to all such Prior Indebtedness.

(ii)The Security Documents shall have been duly executed and delivered by the
Persons intended to be parties thereto and shall be in full force and effect.

(iii)The security interests in and to the Collateral intended to be created
under the Security Documents shall have been created in favor of the Collateral
Agent for the benefit of the Secured Parties, are in full force and effect and
the necessary notices, consents, acknowledgments, filings, registrations and
recordings to preserve, protect and

81

--------------------------------------------------------------------------------

perfect the security interests in the Collateral have been made immediately
prior to the Second Funding Date such that the security interests granted in
favor of the Collateral Agent for the benefit of the Secured Parties are filed,
registered and recorded and will constitute a first priority, perfected security
interest in the Collateral free and clear of any Liens, other than Permitted
Liens, and all related recordation, registration and/or notarial fees of such
Collateral have been paid to the extent required.

(iv)Appropriately completed UCC financing statements (Form UCC‑1) or UCC
financing statement amendments (Form UCC-3), which have been duly authorized for
filing by the appropriate Person, naming the Loan Parties as debtors and
Collateral Agent as secured party, in form appropriate for filing under each
jurisdiction as may be necessary to perfect the security interests purported to
be created by the Security Documents, covering the applicable Collateral.

(v)Copies of UCC, judgment lien, tax lien and litigation lien search reports,
which reports will be for the period between the Closing Date and a recent date
acceptable to the Administrative Agent in its sole and absolute discretion,
listing all effective financing statements that name any Loan Party as debtor
and that are filed in the jurisdictions in which the UCC-1 financing statements
will be filed in respect of the Collateral, none of which shall cover the
Collateral except to the extent evidencing Permitted Liens.

(vi)Appropriately completed copies of all other recordings and filings of, or
with respect to, the Security Documents as may be requested by Collateral Agent
and necessary to perfect the security interests purported to be created by the
Security Documents.

(vii)Evidence that the Collateral Agent shall have received the certificates
representing the shares of Capital Stock constituting “certificated securities”
under the UCC that are pledged pursuant to the Security Agreement, as
applicable, together with an undated stock power for each such certificate
executed in blank by a duly Authorized Representative of the applicable Loan
Party.

(viii)Evidence that all other actions requested by Collateral Agent and
necessary to perfect and protect the security interests purported to be created
by the Security Documents entered into on or prior to the Second Funding Date
have been taken immediately prior to the Second Funding Date.

(c)Opinions of Counsel.  Written opinions (dated the Second Funding Date and
addressed to the Administrative Agent, the Lenders and the Collateral Agent) of
Foley & Lardner LLP, counsel to the Loan Parties, in form and substance
acceptable to the Administrative Agent and covering such matters as reasonably
requested by the Administrative Agent.

(d)Second Funding Warrants.  The Borrower shall have issued and delivered to
each Orion Energy Warrant Holder an executed Second Funding Warrant,
representing the right to initially purchase such number of shares of Common
Stock set forth opposite such Orion Energy Warrant Holder’s name on Annex I
under the heading “Second Funding Warrants”.

82

--------------------------------------------------------------------------------

(e)No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the SEC or any Trading Market at any time
since the date of execution of this Agreement and, at any time prior to the
Second Funding Date, trading in securities generally as reported by Bloomberg
L.P. shall not have been suspended or limited, or minimum prices shall not have
been established on securities whose trades are reported by such service, or on
any Trading Market, nor shall a banking moratorium have been declared either by
the United States or New York State authorities nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity which, in each case, makes it impracticable to acquire
the Second  Funding Warrants on the Second  Funding Date.

(f)Operating Budgets; Pro Forma Balance Sheet.

(i)A copy of the Operating Budget in respect of each Business Unit that the
Borrower plans to submit to its Board of Directors for approval.

(ii)The Borrower shall have delivered to the Administrative Agent an unaudited
consolidated pro forma balance sheet of the Borrower and its consolidated
Subsidiaries dated the Second Funding Date in form and substance satisfactory to
the Administrative Agent.  

(g)Authorizations.  All material Authorizations required by any Governmental
Authority or Trading Market under existing Applicable Law or stock exchange
regulations or listing requirements to be issued to, assigned to, or otherwise
assumed by any Borrower Group Company and necessary for (i) the Business, the
Covered Projects and the Excluded Projects or (ii) in the case of a Loan Party,
except as otherwise set forth on Schedule 3.04, the execution, delivery and
performance by such Loan Party of the Transaction Documents to which it is a
party, including the issuance of the Warrants and the reservation for issuance
and issuance of the Warrant Shares in accordance with the terms hereof and
thereof, other than, in each case, Authorizations that are not currently
necessary and are obtainable in the ordinary course of business, (A) have been
duly obtained and, to the knowledge of Borrower, validly issued, (B) are in full
force and effect and not subject to any pending or, to the knowledge of
Borrower, threatened, appeal or legal proceeding that could reasonably be
expected to result in a material adverse modification to or withdrawal,
cancellation, suspension or revocation of such Authorization, (C) are issued to,
assigned to, or otherwise assumed by, a Loan Party (or such Loan Party is
entitled to the benefit thereof), (D) are free from any unsatisfied condition
the failure of which to satisfy could reasonably be expected to have a Material
Adverse Effect and (E) with respect to such Authorizations, all applicable
statutory, judicial and administrative review periods have expired.

(h)Insurance Deliverables.

(i)The Borrower shall have obtained the insurance required to be in effect under
Section 5.06 to the extent required as of the Initial Funding Date and such
insurance shall be in full force and effect, and the Borrower shall have
furnished the Administrative Agent with certificates signed by the insurer or an
agent authorized to bind the insurer, together with loss payee endorsements in
favor of the Collateral Agent, evidencing such insurance, identifying
underwriters, the type of insurance, the insurance limits and the policy terms,
and stating that such insurance (x) is, in each case, in full force and effect
and

83

--------------------------------------------------------------------------------

(y) complies with Section 5.06 and that all premiums then due and payable on
such insurance have been paid.

(ii)Reasonably satisfactory evidence that the Borrower has in place insurance
required to be in effect under Section 5.06.

(i)Establishment of Accounts; Depositary Agreement.

(i)Evidence that each of the Collateral Accounts described in clause (a) of the
definition thereof has been established in accordance with the terms thereof.

(ii)If requested by the Administrative Agent, a depositary agreement in form and
substance acceptable to the Administrative Agent (the “Depositary Agreement”),
executed by the Loan Parties, the Depositary Bank and the Collateral Agent,
reflecting the provisions described in Section 5.18.

(j)Satisfactory Completion of Diligence.  The Administrative Agent shall be
satisfied, in its sole discretion, with the results of its due diligence with
respect to the Borrower, the other Borrower Group Companies and the Projects.

(k)Agent Approval.  The Administrative Agent shall have approved, in its sole
discretion, the occurrence of the Second Funding Date.

(l)Investment Committee Approval.  The Lenders shall have received Investment
Committee approval for the making the Loans on the Second Funding Date.

(m)Fully Funded Third Party Advanced Technology Contract. The Borrower and the
counterparty previously identified to the Administrative Agent in writing shall
have executed and delivered the Fully Funded Third Party Advanced Technology
Contract and the Fully Funded Third Party Advanced Technology Contract shall
have become effective.

Section 4.04Conditions to Each Funding Date and Each Reserve Release Date.  The
occurrence of each Funding Date (including the Initial Funding Date and each
Secondary Facility Funding Date) and each Lender’s obligations to make the Loans
pursuant to Section 2.01 are2.01, and the occurrence of each Reserve Release
Date and the Administrative Agent’s obligation to consummate a Reserve Release
in respect thereof, are, in each such case, subject to the receipt by the
Administrative Agent (except as set forth otherwise below) of each of the
following documents, and the satisfaction of the conditions precedent set forth
below, each of which must be satisfied to the reasonable satisfaction of the
Administrative Agent and each Lender (unless waived in accordance with Section
10.02):

84

--------------------------------------------------------------------------------

(a)Fees and Expenses.  The Borrower has arranged for payment on such Funding
Date (including arrangement for payment out of the proceeds of Loan to be made
on such Funding Date in accordance with Section 5.13) or such Release Date of
all reasonable and documented out-of-pocket fees, reimbursements and expenses
then due and payable pursuant to the Financing Documents.

(b)Borrowing Request.  Agent and the Lenders shall have received a Borrowing
Request in accordance with Section 2.01(c), executed and delivered by an
Authorized Representative of the Borrower.

(c)Representations and Warranties.  The representations and warranties of each
Loan Party set forth in the Financing Documents shall be true and correct in all
material respects on and as of such Funding Date or such Release Date (except
where already qualified by materiality or Material Adverse Effect, in all
respects).

(d)No Default or Event of Default; No Material Adverse Effect.  No Default or
Event of Default shall have occurred and be continuing on, or shall result as a
result of the transactions contemplated to occur on, such Funding Date or such
Release Date.  As of such Funding Date or such Release Date, no development,
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect shall have occurred and be continuing, or shall result
from the transactions contemplated to occur on such Funding Date.  

(e)Notes.  Each Lender that has requested a Note or Notes, as applicable, prior
to such Funding Date pursuant to Section 2.04(b) shall have received a duly
executed Note or Notes, as applicable, dated such Funding Date, payable to such
Lender in a principal amount equal to such Lender’s Loan.

(f)Construction Budget.  Each of the Covered Project Companies and the Covered
Projects shall be in compliance with the applicable Construction Budget.

(g)Construction Schedule.  Each of the Covered Project Companies and the Covered
Projects shall be in compliance with the applicable Construction Schedule.

Section 4.05Conditions to Each Secondary Facility Funding Date and Each Reserve
Release Date.  The occurrence of each Secondary Facility Funding Date and each
Lender’s obligations to make the Secondary Facility Loans on each Secondary
Facility Funding Date pursuant to Section 2.01, and the occurrence of each
Reserve Release Date and the Administrative Agent’s obligation to consummate a
Reserve Release in respect thereof, are, in each such case, subject to the
receipt by the Administrative Agent of each of the following documents, and the
satisfaction of the conditions precedent set forth below, each of which must be
satisfied to the reasonable satisfaction of the Administrative Agent and each
Lender (unless waived in accordance with Section 10.02):

(a)Secondary Facility IP Collateral Documents.  The Loan Parties shall have
executed and delivered to the Administrative Agent the Secondary Facility IP
Collateral Documents, in each case, in form and substance acceptable to the
Administrative Agent.

85

--------------------------------------------------------------------------------

(b)Secondary Facility Availability Period. Such Secondary Facility Funding Date
or such Reserve Release Date, as applicable, shall occur during the Secondary
Facility Availability Period.

(c)Usage Amounts and Commitments.  In the case of a Secondary Facility Funding
Date, immediately after giving effect to the making of the Secondary Facility
Loans on such Secondary Facility Funding Date (and any contemporaneous Reserve
Replenishment in respect thereof), (i) the Aggregate Secondary Facility Usage
Amount would not exceed the Aggregate Secondary Facility Commitment Amount, and
(ii) the aggregate principal amount of all Secondary Facility Loans made by each
Lender would not exceed such Lender’s Secondary Facility Commitment Amount.  In
the case of a Reserve Release Date, immediately after giving effect to the
consummation of the Reserve Release on such Reserve Release, the Aggregate
Secondary Facility Usage Amount would not exceed the Aggregate Secondary
Facility Commitment Amount.

(d)Minimum Amounts. The aggregate amount of Secondary Facility Loans to be made
on such Secondary Facility Funding Date or the amount of the Reserve Release to
be consummated on such Reserve Release Date, as applicable, shall not be less
than $5,000,000.

(e)Maximum Amounts.  Except to the extent that (i) the Secondary Facility
Funding Date or Reserve Release Date, as applicable, shall be on or after August
15, 2020 and (ii) after giving effect to the Secondary Facility Loans to be made
on such Secondary Facility Funding Date or the amount of the Reserve Release to
be consummated on such Reserve Release Date, the Aggregate Secondary Facility
Usage Amount shall equal the Aggregate Secondary Facility Commitment Amount, the
aggregate amount of Secondary Facility Loans to be made on such Secondary
Facility Funding Date or the amount of the Reserve Release to be consummated on
such Reserve Release Date, as applicable, when aggregated with the total amount
of Secondary Facility Loans made and Reserve Releases consummated during the 30
day period immediately prior to such Secondary Facility Funding Date or Reserve
Release Date, as applicable, shall not exceed $15,000,000.

(f)Initial Secondary Facility Funding Date.  Solely in the case of the initial
Secondary Facility Funding Date (but not with respect to any Reserve Release
Date) occurring after the Fifth Amendment Effective Date, the Administrative
Agent shall have received (i) such certificates and documents of the type
specified in Section 4.01(b) that shall be reasonably requested by the
Administrative Agent, and (ii) written opinions (dated the date of such initial
Secondary Facility Funding Date and addressed to the Administrative Agent, the
Lenders and the Collateral Agent) of Foley & Lardner LLP, counsel to the Loan
Parties, in form and substance acceptable to the Administrative Agent and
covering such matters as reasonably requested by the Administrative Agent.

Section 4.06Section 4.05 Satisfaction of Conditions.  Except to the extent that
Borrower has disclosed in the Borrowing Request that an applicable condition
specified in Section 4.01, Section 4.02, Section 4.034.03, Section 4.04 or
Section 4.04,4.05, as applicable, will not be satisfied as of the Closing Date
or, the applicable Funding Date or the applicable Release Date, as applicable,
Borrower shall be deemed to have made a representation and warranty as of such
time that the conditions specified in Section 4.01, Section 4.02, Section
4.034.03, Section 4.04 or Section 4.04,4.05, as applicable, have been
satisfied.  No such disclosure by Borrower that a

86

--------------------------------------------------------------------------------

condition specified in Section 4.01, Section 4.02, Section 4.034.03, Section
4.04 or Section 4.04,4.05, as applicable, will not be satisfied as of Closing
Date or, the applicable Funding Date or the applicable Release Date, as
applicable, shall affect the right of (x) each Lender not to make the Loans
requested to be made by it if such condition has not been satisfied at such time
or (y) the Administrative Agent not to consummate the applicable Reserve Release
if such condition has not been satisfied at such time.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party hereby agrees that, from and after the Closing Date until the
Discharge Date:

Section 5.01Corporate Existence; Etc.  Each Loan Party shall, and shall cause
each of its Subsidiaries that is not a Loan Party to, at all times preserve and
maintain in full force and effect its existence as a corporation or a limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its organization and its qualification to do business and its
good standing in each jurisdiction in which the character of properties owned by
it or in which the transaction of its business as conducted or proposed to be
conducted makes such qualification necessary.

Section 5.02Conduct of Business.  Each Loan Party shall, and shall cause each of
its Subsidiaries that is not a Loan Party to, operate, maintain and preserve or
cause to be operated, maintained and preserved, the Business, the Covered
Projects and the Excluded Projects in accordance in all material respects with
the requirements of the Material Agreements to which it is a party and in
compliance, in all material respects, with Applicable Laws and Authorizations by
Governmental Authorities and the terms of its insurance policies (except, in the
case of any Excluded Project Company, where such failure could not reasonably be
expected to have a Material Adverse Effect).

Section 5.03Compliance with Laws and Obligations.  Each Loan Party shall, and
shall cause each of its Subsidiaries that is not a Loan Party to, comply in all
material respects with (i) applicable Environmental Laws and occupational health
and safety regulations and (ii) all other Applicable Laws and Authorizations by
Governmental Authorities (except, with respect to clause (ii), in the case of
any Excluded Project Company, where a failure to so comply could not reasonably
be expected to have a Material Adverse Effect).  Each Loan Party shall, and
shall cause each of its Subsidiaries that is not a Loan Party to, comply with
and perform its respective contractual obligations in all material respects, and
enforce against other parties their respective contractual obligations in all
material respects, under each Material Agreement to which it is a party.  Each
Loan Party shall, and shall cause each of its Subsidiaries that is not a Loan
Party to, comply with and not violate applicable Sanctions, Anti-Money
Laundering Laws, the FCPA or any other Anti-Corruption Laws and shall not
undertake or cause to be undertaken any Anti-Corruption Prohibited Activity.

87

--------------------------------------------------------------------------------

Section 5.04Governmental Authorizations.  Each Loan Party shall, and shall cause
each of its Subsidiaries that is not a Loan Party to, obtain, preserve and
maintain in full force and effect (or where appropriate, promptly renew in a
timely manner), or cause to be obtained and maintained in full force and effect
all material Authorizations (including all material Authorizations required by
Environmental Law) required by any Governmental Authority under any Applicable
Law for (i) the Business, the Covered Projects and the Excluded Projects
(except, in the case of any Excluded Project Company, where a failure to so
obtain, preserve and maintain could not reasonably be expected to have a
Material Adverse Effect) or (ii) the execution, delivery and performance by such
Loan Party of the Transaction Documents to which it is a party, in each case, at
or before the time the relevant Authorization becomes necessary for such
purposes.

Section 5.05Maintenance of Title.  Each Loan Party shall, and shall cause each
of its Subsidiaries that is not a Loan Party to, maintain (a) good title to the
property owned by such Person necessary for the conduct of the Business, the
Covered Projects and the Excluded Projects free and clear of Liens, other than
Permitted Liens; (b) legal and valid and subsisting leasehold interests to the
properties leased by such Person necessary for the conduct of the Business, the
Covered Projects and the Excluded Projects free and clear of Liens, other than
Permitted Liens and (c) legal and valid possessory rights to the properties
possessed and not otherwise held in fee or leased by such Person necessary for
the conduct of the Business, the Covered Projects and the Excluded Projects.

Section 5.06Insurance.

(a)Each Loan Party shall, and shall cause each of its Subsidiaries that is not a
Loan Party to, maintain insurance with insurance companies rated A- (or the then
equivalent grade) or better, with a minimum size rating of VII (or the then
equivalent grade) by A.M. Best Company (or an equivalent rating by another
nationally recognized insurance rating agency of similar standing if A.M. Best
Company shall no longer publish its Best’s Credit Ratings or if S&P shall no
longer publish its ratings for insurance companies, as the case may be) or other
insurance companies of recognized responsibility satisfactory to the
Administrative Agent against at least such risks and in at least such amounts as
are customarily maintained by prudent similar businesses and as may be required
by Applicable Law and as are required by the Material Agreements and/or Security
Documents. Coverage at a minimum shall include such insurance as is
substantially similar to the insurance as in effect at the Initial Funding Date.
All such insurance, to the extent covering any Loan Party, Covered Project or
any of their respective assets or properties, shall (a) provide that no
cancellation or material modification thereof shall be effective until at least
thirty (30) days (or, in the case of cancellation for non-payment of premiums,
ten (10) days) after receipt by the Administrative Agent of written notice
thereof, (b) name the Collateral Agent, on behalf of the Lenders and the Agents,
as an additional insured party thereunder, (c) in respect of any such policy
relating to the Property of the Loan Parties, in the case of each casualty (i.e.
property) insurance policy, name the Administrative Agent as lender’s loss payee
and (d) waive subrogation in favor of all additional insured parties.  On the
Closing Date and from time to time thereafter deliver to the Administrative
Agent upon its reasonable request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

88

--------------------------------------------------------------------------------

(b)Each Loan Party shall, and shall cause each of its Subsidiaries that is not a
Loan Party to, maintain (or cause to be maintained) the insurance required to be
maintained pursuant to the Material Agreements in accordance with the terms of
the same.  

(c)Loss Proceeds of the insurance policies provided or obtained by or on behalf
of the Loan Parties or any of the Covered Projects shall be required to be paid
by the respective insurers directly to the Mandatory Prepayment Account, as
applicable.  If any Loss Proceeds that are required under the preceding sentence
to be paid to the Mandatory Prepayment Account are received by any other Loan
Party or any other Person, such Loss Proceeds shall be received in trust for the
Collateral Agent, shall be segregated from other funds of the recipient, and
shall be forthwith paid into the Mandatory Prepayment Account in the same form
as received (with any necessary endorsement).  

Section 5.07Keeping of Books.  Each Loan Party shall, and shall cause each of
its Subsidiaries that is not a Loan Party to, maintain an accounting and control
system, management information system and books of account and other records,
which together adequately reflect truly and fairly the financial condition of
such Person and the results of operations in accordance with GAAP and all
Applicable Laws.

Section 5.08Access to Property/Records.  Each Loan Party shall, and shall cause
each of its Subsidiaries that is not a Loan Party to, permit (i) officers and
designated representatives of the Administrative Agent to visit and inspect any
of its properties accompanied by executive officers or designated
representatives of such Person and (ii) officers and designated representatives
of the Administrative Agent to examine and make copies of the books of record
and accounts of such Person (provided that a Loan Party shall have the right to
be present) and discuss the affairs, finances and accounts of such Person with
the chief financial officer, the chief operating officer and the chief executive
officer of such Person (subject to reasonable requirements of safety and
confidentiality, including requirements imposed by Applicable Law or by
contract), in each case, with at least three (3) Business Days advance notice to
such Person and during normal business hours of such Person; provided that, the
Loan Parties shall not be required to reimburse the Administrative Agent for
more than one inspection per calendar year as long as no Event of Default has
occurred.

Section 5.09Taxes .  Each Loan Party shall, and shall cause each of its
Subsidiaries that is not a Loan Party to, pay and discharge, before the same
shall become delinquent all material Taxes imposed upon it or upon its property
to the extent required under Applicable Law that, if unpaid, might become a Lien
(other than a Permitted Lien of the type referenced in clause (a)(i) of the
definition of Permitted Lien) upon its property; provided that such Person shall
not be required to pay or discharge any such Tax for so long as such Person
satisfies the Permitted Contest Conditions in relation to such tax, assessment,
charge or claim.  The Borrower shall cause each Excluded Project Company to
reimburse the Borrower for any tax liabilities incurred or paid by the Borrower
or any other Loan Party arising out of the business, assets or operations of
such Excluded Project Company.

89

--------------------------------------------------------------------------------

Section 5.10Financial Statements; Other Reporting Requirements .  The Borrower
shall furnish to the Administrative Agent:

(a)as soon as available and in any event within thirty (30) days after the end
of each calendar month, commencing with the month in which the Closing Date
occurs, a monthly report containing such information as Borrower customarily
relies upon to monitor its performance (including commercial updates), in the
form attached hereto as Exhibit F, which shall include operational and financial
performance for the business in reasonable detail and an updated corporate
monthly liquidity forecast for the following 3 years;

(b)as soon as available and in any event within forty-five (45) days after the
end of each of the first three fiscal quarters annually, commencing with the
fiscal quarter in which the Closing Date occurs, quarterly unaudited
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for such fiscal quarter, including the unaudited consolidated
balance sheet as of the end of such quarterly period and the related unaudited
statements of income, retained earnings and cash flows for such quarterly period
and for the portion of such fiscal year ending on the last day of such period,
all in reasonable detail; provided that such reports shall be deemed provided if
filed on EDGAR;

(c)as soon as available and in any event within ninety (90) days after the end
of each fiscal year, commencing with fiscal year ending on October 31, 2019,
audited consolidated financial statements for such fiscal year for the Borrower
and its consolidated Subsidiaries, including therein the consolidated balance
sheet as of the end of such fiscal year and the related statements of income,
retained earnings and cash flows for such year, and the respective directors’
and auditors’ reports, all in reasonable detail and accompanied by an audit
opinion thereon by the Independent Auditor, which opinion shall state that said
financial statements present fairly, in all material respects, the financial
position of the Borrower and its consolidated Subsidiaries at the end of, and
for, such fiscal year in accordance with GAAP;

(d)within thirty (30) days following the end of each calendar month until each
Covered Project contemplated by a Construction Budget and/or Construction
Schedule has achieved project completion, a construction report prepared by the
Borrower on the progress of such Covered Project and achievement of milestones
(including project completion) during the immediately preceding calendar month
as compared to the applicable Construction Budget and Construction Schedule,
including (i) in the event of any material deviation from the applicable
Construction Budget and/or Construction Schedule, the reason for such material
deviation and such other information requested by the Administrative Agent in
connection therewith, (ii) any factors which have had or could reasonably be
expected to have a Material Adverse Effect on the Business or such Covered
Project, (iii) the status of any Governmental Approval by any Governmental
Authority necessary for the development of such Covered Project that has not
already been obtained, including the dates of applications submitted or to be
submitted and the anticipated dates of actions by applicable Governmental
Authorities with respect to such Governmental Approval, and (iv) an estimated
date on which project completion will be achieved for such Covered Project;

(e)at the time of the delivery of the financial statements under subsections (b)
and (c) above, a certificate of an Authorized Representative of the Borrower (i)
certifying that such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on the dates and for the periods

90

--------------------------------------------------------------------------------

indicated in accordance with GAAP, subject, in the case of interim financial
statements, to the absence of footnotes and normally recurring year-end
adjustments, and (ii) certifying that no Default or Event of Default has
occurred and is continuing, or if a Default or Event of Default has occurred and
is continuing, a statement as to the nature thereof (such certificate, the
“Compliance Certificate”);

(f)within thirty (30) days after each policy renewal date, a certificate of an
Authorized Representative of the Borrower certifying that the insurance
requirements of Section 5.06 have been implemented and are being complied with
by the Loan Parties and on or prior to the expiration of each policy required to
be maintained pursuant to Section 5.06, certificates of insurance with respect
to each renewal policy and each other insurance policy required to be in effect
under this Agreement that has not previously been furnished to the
Administrative Agent under this Agreement.  If at any time requested by the
Administrative Agent, the Borrower shall deliver to the Administrative Agent a
duplicate of any policy of insurance required to be in effect under this
Agreement;

(g)within forty-five (45) days following the end of each fiscal quarter, an
environmental, social and governance report in respect of the applicable fiscal
year in the form attached hereto as Exhibit J;

(h)within thirty (30) days after the end of each calendar month, a certificate
of an Authorized Representative of the Borrower certifying as to the compliance
(or non-compliance) of the Loan Parties with the requirements set forth in
Schedule 5.21 as of the end of such calendar month; and

(i)promptly after the Administrative Agent’s request therefor, such other
information regarding the business, assets, operations or financial condition of
the Borrower and its Subsidiaries as the Administrative Agent may request.

Section 5.11Notices .  The Borrower shall promptly (and, unless a subsection of
this Section 5.11 is expressly made subject to another time period, within ten
(10) Business Days) upon an Authorized Representative of any Loan Party
obtaining knowledge thereof (or as otherwise provided in the case of clauses (a)
and (g) below), give notice to the Administrative Agent of:

(a)within five (5) Business Days after the earlier of (i) an Authorized
Representative of any Loan Party obtaining knowledge thereof and (ii) receipt of
any notice thereof, the occurrence of any material default under any Material
Agreements;

(b)any agreement or transaction (or series of related transactions) entered into
with an Affiliate of any Borrower Group Company (other than (x) agreements or
transactions (i) solely among Loan Parties, (ii) solely among Existing Foreign
Subsidiaries, (y) dividends, distributions or other payments by any Excluded
Project Company or any Existing Foreign Subsidiary to any Loan Party, or (z)
agreements and transactions entered into in the ordinary course of such Borrower
Group Company’s (and such Affiliate’s) business and upon fair and reasonable
terms no less favorable to such Borrower Group Company than it would obtain in
comparable arm’s-length transactions with a Person acting in good faith which is
not an Affiliate) with a value in excess of $250,000 over the term of such
agreement or transaction (or series of related transactions);

91

--------------------------------------------------------------------------------

(c)any notice or communication in respect of any actual or alleged breach,
termination, violation of law, or material dispute given to or received (i) from
creditors of any Borrower Group Company generally or (ii) in connection with any
Material Agreement;

(d)notice received by it with respect to the cancellation of, adverse change in,
or default under, any insurance policy required to be maintained in accordance
with Section 5.06;

(e)the filing or commencement of any litigation, investigation, action or
proceeding (including any Environmental Claim) of or before any court,
arbitrator or Governmental Authority against or affecting any Borrower Group
Company, the Business, any Covered Project or any Excluded Project (x) in which
the amount involved is in excess of $250,000, (y) has resulted in or, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (z) which relates to a material Authorization (including all
material Authorizations required by Environmental Law) necessary for the
Business, any Covered Project or any Excluded Project;

(f)within three (3) Business Days, the occurrence of a Default or an Event of
Default;

(g)within ten (10) Business Days of such documents becoming available, true and
complete copies of any amendment of any Material Agreement and of any Material
Agreements executed after the Closing Date;

(h)the occurrence of any ERISA Event, together with a written notice setting
forth the nature thereof and the action, if any, that the applicable Borrower
Group Company or ERISA Affiliate proposes to take with respect thereto; and

(i)(x) the sale, lease, transfer or other Disposition of, in one transaction or
a series of transactions, all or any part of the property of any Borrower Group
Company in excess of $250,000 in the aggregate per calendar year and (y) the
entry of any contract contemplated by, and any Disposition pursuant to, Section
6.07(e)(iii) (including the fair market value of any such Disposition).

Section 5.12[Reserved].  

Section 5.13Use of Proceeds.

(a)The proceeds of the Loans funded on the Initial Funding Date shall be used
solely in accordance with the Funds Flow Memorandum.  The proceeds of any Loans
funded on the Second Funding Date shall be used solely as set forth in the
Second Funding Date Funds Flow Memo.  The proceeds of any Secondary Facility
Loans made on any Secondary Facility Funding Date shall be used solely (i) in
the case of any Reserve Replenishment Secondary Facility Loans, for the purposes
of being deposited into one or more Applicable Reserves pursuant to a Reserve
Replenishment in accordance with Section 5.27, and (ii) in the case of any
Secondary Facility Loans other than Reserve Replenishment Secondary Facility
Loans, for general corporate purposes of the Borrower or the Guarantors in
accordance with either (x) the then effective Operating Budget of the Borrower,
or (y) the cash use forecast delivered by the Borrower to the Administrative
Agent on June 6, 2020.

92

--------------------------------------------------------------------------------

(b)The proceeds of the Loans will not be used in violation of Anti-Corruption
Laws or applicable Sanctions.

Section 5.14Security .  The Loan Parties shall preserve and maintain the
security interests granted under the Security Documents and undertake all
actions which are necessary or appropriate to:  (a) maintain the Collateral
Agent’s security interest in the Collateral in full force and effect at all
times (including the priority thereof (subject to Permitted Liens)), and (b)
preserve and protect the Collateral and protect and enforce the Loan Parties’
rights and title and the rights of the Collateral Agent and the other Secured
Parties to the Collateral (subject to Permitted Liens), including the making or
delivery of all filings and recordations, the payment of all reimbursements,
fees and other charges and the issuance of supplemental documentation.

Section 5.15Further Assurances .  The Loan Parties shall execute, acknowledge
where appropriate, and deliver, and cause to be executed, acknowledged where
appropriate, and delivered, from time to time promptly at the reasonable request
of any Agent all such instruments and documents as are necessary or appropriate
to carry out the intent and purpose of the Financing Documents (including
filings, recordings or registrations required to be filed in respect of any
Security Document or assignment thereto) necessary to maintain, to the extent
permitted by Applicable Law, the Collateral Agent’s perfected security interest
in the Collateral (subject to Permitted Liens) to the extent and in the priority
required pursuant to the Security Documents.

Section 5.16Additional Loan Parties; Security in Newly Acquired Property and
Revenues .  

(a)The Borrower shall notify the Administrative Agent within five (5) Business
Days after it or any other Loan Party forms, creates, establishes or acquires
any Subsidiary (other than an Excluded Project Company), and promptly thereafter
(and in any event within ten (10) Business Days) cause such Person to (i) become
a Restricted Subsidiary, Guarantor and Loan Party hereunder by executing and
delivering to the Administrative Agent a joinder to this Agreement, in form and
substance acceptable to the Administrative Agent, or such other document as the
Administrative Agent shall reasonably deem appropriate for such purpose, (ii)
take all such action and execute such agreements, documents and instruments
requested by the Administrative Agent, including the execution and delivery of a
joinder to the Security Agreement, in form and substance acceptable to the
Administrative Agent, and the execution and delivery of such other Security
Documents that may be necessary to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority security interest and
Lien in any Collateral owned by such new Subsidiary and (iii) deliver to the
Administrative Agent documents of a type similar to those delivered by the Loan
Parties on the Closing Date and Initial Funding Date under Section 4.01 and 4.02
and, if reasonably requested by the Administrative Agent, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (i) and (ii) of this subsection), all in form, content and scope
satisfactory to the Administrative Agent.

93

--------------------------------------------------------------------------------

(b)In the event that any Restricted Project Company becomes an Additional
Covered Project Company hereunder, then, contemporaneously with such Restricted
Project Company becoming an Additional Covered Project Company hereunder, such
Additional Covered Project Company shall deliver to the Administrative Agent a
proposed Operating Budget for such Additional Covered Project Company and a
proposed Construction Schedule and Construction Budget for the Additional
Covered Project in respect of such Additional Covered Project Company, in each
case, in forms consistent with the then effective Operating Budgets,
Construction Schedules and Construction Budgets for the existing Covered Project
Companies and existing Covered Projects, as applicable.  No such proposed
Operating Budget, Construction Schedule and Construction Budget shall be
effective until approved by the Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed).  In the event that, pursuant to
the immediately preceding sentence, any Operating Budget, Construction Schedule
or Construction Budget for an Additional Covered Project Company and Additional
Covered Project is not approved by the Administrative Agent, such Additional
Covered Project Company shall not commence such Additional Covered Project until
such Operating Budget, Construction Schedule and Construction Budget are so
approved by the Administrative Agent.  Once so approved, such Construction
Schedule and Construction Budget shall thereupon be deemed the Additional
Covered Project Construction Schedule and Additional Covered Project
Construction Budget for such Additional Covered Project for the purposes of this
Agreement.

(c)Without limiting any other provision of any Financing Document, if any Loan
Party shall at any time acquire interests in property in a single transaction or
series of transactions, as applicable, not otherwise subject to the Lien created
by the Security Documents having a value of at least $500,000 individually,
promptly upon such acquisition, such Loan Party shall execute, deliver and
record a supplement to the Security Documents or other documents, subjecting
such interest to the Lien created by the Security Documents.

Section 5.17Material Agreements .  Each Loan Party shall, and shall cause each
of its Subsidiaries that is not a Loan Party to, (a) duly and punctually perform
and observe all of its material covenants and obligations contained in each
Material Agreement to which it is a party, (b) take all reasonable and necessary
action to prevent the termination or cancellation of any Material Agreement in
accordance with the terms of such Material Agreement or otherwise (except for
the expiration of any Material Agreement in accordance with its terms and not as
a result of a breach or default thereunder) and (c) enforce against the relevant
Material Counterparty each material covenant or obligation of such Material
Agreement, as applicable, in accordance with its terms.

Section 5.18Collateral Accounts.

(a)Account Establishment Date.  The Loan Parties shall at all times from and
after the Account Establishment Date (i) maintain the Collateral Accounts in
accordance with the Financing Documents, (ii) cause all Blocked Control
Collateral Accounts to be subject to a Blocked Account Control Agreement, and
(iii) cause all Springing Control Collateral Accounts to be subject to a
Springing Account Control Agreement.  

94

--------------------------------------------------------------------------------

(b)Borrower Funding Account.  

(i)On or prior to the Account Establishment Date, the Borrower shall open and
establish the Borrower Funding Account at the Depositary Bank.  Following the
opening and establishment of the Borrower Funding Account, the Borrower shall at
all times thereafter maintain the Borrower Funding Account and cause the
Borrower Funding Account to be subject to a Blocked Account Control Agreement.  

(ii)The Borrower shall not have any right to withdraw any amounts from the
Borrower Funding Account or to direct the Depositary Bank to release or
distribute any amounts contained in the Borrower Funding Account.

(iii)On the Second Funding Date, pursuant to the Second Funding Date Funds Flow
Memo, an aggregate amount of $5,000,000 shall be deposited into the Borrower
Funding Account (such $5,000,000 is herein referred to as the “Cash
Reserve”).  From and after the Second Funding Date, the Cash Reserve shall
remain held in the Borrower Funding Account and shall not be released or
distributed from the Borrower Funding Account for any purpose; provided, that,
upon the occurrence of the Cash Reserve Release Date, the Administrative Agent
shall instruct the Depositary Bank to release the Cash Reserve from the Borrower
Funding Account and transfer such funds to a Business Unit Account specified by
the Borrower.

(iv)On each Funding Date after the Second Funding Date (other than a Secondary
Facility Funding Date), the Administrative Agent shall deposit the proceeds of
the Loans funded on such Funding Date into the Borrower Funding Account.  With
respect to any amounts funded into the Borrower Funding Account on any Funding
Date after the Second Funding Date (other than a Secondary Facility Funding
Date), the Administrative Agent shall instruct the Depositary Bank to release
and distribute the amounts contained in the Borrower Funding Account for the
purposes, and in the amounts, as agreed in writing by the Lenders and the
Borrower in connection with such Funding Date.

(c)Borrower Waterfall Account.  On or prior to the Account Establishment Date,
the Borrower shall open and establish the Borrower Waterfall Account at the
Depositary Bank.  Following the opening and establishment of the Borrower
Waterfall Account, the Borrower shall at all times thereafter maintain the
Borrower Waterfall Account and cause the Borrower Waterfall Account to be
subject to a Blocked Account Control Agreement.  With respect to the Borrower
Waterfall Account:

(i)on each Quarterly Payment Date, amounts shall be deposited into the Borrower
Waterfall Account from (x) the Business Units Accounts pursuant to Section
5.18(d)(v), and (y) the Project Company Accounts pursuant to Section 5.18(e)(v);

(ii)neither the Borrower nor any other Borrower Group Company shall have any
right to withdraw any amounts from the Borrower Waterfall Account or to direct
the Depositary Bank to release or distribute any amounts contained in the
Borrower Waterfall Account; and

95

--------------------------------------------------------------------------------

(iii)on each Quarterly Payment Date, the Administrative Agent shall instruct the
Depositary Bank to release and distribute 100% of the funds then held in the
Borrower Waterfall Account in accordance with Section 2.08.

(d)Business Unit Accounts.  On or prior to the Account Establishment Date, the
Borrower shall cause the Specified Business Unit to open and establish the
Specified Business Unit Account at the Depositary Bank and shall cause all other
Business Units to open and establish, collectively, one or more Business Unit
Accounts at the Depositary Bank.  Following the opening and establishment of
each such Business Unit Account, the applicable Business Unit shall at all times
thereafter maintain such Business Account and cause such Business Unit Account
to be subject to a Springing Account Control Agreement.  With respect to each
Business Unit and its applicable Business Unit Account:

(i)the Borrower shall cause such Business Unit to cause all revenues or other
payments or amounts of any kind received or receivable by such Business Unit
(other than any such amounts that are specifically required to be deposited into
a separate Collateral Account pursuant to this Section 5.18) to be deposited
into such Business Unit Account;

(ii)the Borrower shall cause such Business Unit to use its commercially
reasonable efforts to instruct and cause all Persons making payments of any kind
to such Business Unit (other than any such payments that are specifically
required to be deposited into a separate Collateral Account pursuant to this
Section 5.18) to make such payments directly into such Business Unit Account;

(iii)in the event that, notwithstanding clause (ii) above, such Business Unit
shall receive payment of any amounts (other than any such amounts that are
specifically required to be deposited into a separate Collateral Account
pursuant to this Section 5.18) in any manner other than payment of such amounts
directly into such Business Unit Account, the Borrower shall cause such Business
Unit to immediately deposit such amounts into such Business Unit Account;

(iv)with respect to the Specified Business Unit Account, upon the receipt of any
funds in the Specified Business Unit Account, (x) the Borrower shall be
permitted to withdraw and transfer 60% of such amounts to a General Business
Unit Account and (y) except as set forth in clause (vi) below, neither the
Borrower nor any other Borrower Group Company shall be permitted to withdraw,
transfer or otherwise use the remaining 40% of amounts deposited into the
Specified Business Unit Account;

(v)the General Business Unit shall be permitted, from time to time, to withdraw
and apply amounts from such General Business Unit Accounts at such times, in
such amounts and for such purposes as set forth in the applicable Operating
Budget for such General Business Unit; and

(vi)on each Quarterly Payment Date, the Borrower shall cause such Business Unit
to instruct the Depositary Bank to release and distribute to the Borrower
Waterfall Account an amount contained in such Business Unit Account equal to (x)
the total aggregate amount then contained in such Business Unit Account, minus
(y) in the case of

96

--------------------------------------------------------------------------------

all Business Unit Accounts other than the Specified Business Unit Account, the
amount required to be retained in such Business Unit Account on such date as set
forth in the applicable Operating Budget in respect of such Business Unit for
the then occurring fiscal quarter (it being acknowledged and agreed that, for
the avoidance of doubt, the entire amount of funds remaining in the Specified
Business Unit Account, after the withdraw of 60% thereof referred to in clause
(iv) above, shall be transferred to the Borrower Waterfall Account on each
Quarterly Payment Date).

(e)Covered Project Accounts.  On or prior to the Account Establishment Date, the
Borrower shall cause each Initial Covered Project Company and each Second
Funding Covered Project Company to open and establish a Covered Project Account
at the Depositary Bank.  In the event that any Subsidiary of the Borrower shall
become an Additional Covered Project Company following the Account Establishment
Date, the Borrower shall cause such Subsidiary to, on or prior to the date such
Subsidiary shall become an Additional Covered Project Company, open and
establish a Covered Project Account at the Depositary Bank.  Following the
opening and establishment of each such Covered Project Account, the applicable
Covered Project Company shall at all times thereafter maintain such Covered
Project Account and cause such Covered Project Account to be subject to a
Springing Account Control Agreement.  With respect to each Covered Project
Company and its applicable Covered Project Account:

(i)such Covered Project Company shall cause all revenues or other payments or
amounts of any kind received or receivable by such Covered Project Company
(other than any such amounts that are specifically required to be deposited into
a separate Collateral Account pursuant to this Section 5.18) to be deposited
into such Covered Project Account;

(ii)such Covered Project Company shall use its commercially reasonable efforts
to instruct and cause all Persons making payments of any kind to such Covered
Project Company (other than any such payments that are specifically required to
be deposited into a separate Collateral Account pursuant to this Section 5.18)
to make such payments directly into such Covered Project Account;

(iii)in the event that, notwithstanding clause (ii) above, such Covered Project
Company shall receive payment of any amounts (other than any such amounts that
are specifically required to be deposited into a separate Collateral Account
pursuant to this Section 5.18) in any manner other than payment of such amounts
directly into such Covered Project Account, such Covered Project Company shall
immediately deposit such amounts into such Covered Project Account;

(iv)neither such Covered Project Company nor any other Borrower Group Company
shall have any right to withdraw any amounts from such Covered Project Account
or to direct the Depositary Bank to release or distribute any amounts contained
in such Covered Project Account; and

97

--------------------------------------------------------------------------------

(v)the Administrative Agent shall (i) instruct the Depositary Bank to release
and distribute the amounts contained in such Covered Project Account from time
to time in accordance with, and subject to the satisfaction of any applicable
conditions set forth in, the applicable Construction Budget and/or Operating
Budget in respect of such Covered Project Company, and (ii) on each Quarterly
Payment Date, instruct the Depositary Bank to release and distribute to the
Borrower Waterfall Account an amount contained in such Covered Project Account
equal to (x) the total aggregate amount then contained in such Covered Project
Account, minus (y) the amount required or permitted to be retained in such
Covered Project Account on such date as set forth in the applicable Construction
Budget and/or Operating Budget in respect of such Covered Project Company.

(f)Project Proceeds Account.  On or prior to the Account Establishment Date, the
Borrower shall open and establish the Project Proceeds Account at the Depositary
Bank.  Following the opening and establishment of the Project Proceeds Account,
the Borrower shall at all times thereafter maintain the Project Proceeds Account
and cause the Project Proceeds Account to be subject to a Blocked Account
Control Agreement.  With respect to the Project Proceeds Account:

(i)in the event that any Project Company shall consummate a Project
Disposition/Refinancing, the Borrower shall cause 100% of the Project
Disposition/Refinancing Proceeds in respect of such Project
Disposition/Refinancing to be immediately deposited into the Project Proceeds
Account;

(ii)in the event that, at any time that any Project Disposition/Refinancing
Proceeds are deposited into the Project Proceeds Account pursuant to clause (i)
above in respect of any Project Disposition/Refinancing (other than any Project
Disposition/Refinancing with respect to a specific Project Company to the extent
that (x) such specific Project Company shall have previously consummated a prior
Project Disposition/Refinancing following the Closing Date and (y) a portion of
the proceeds from such prior Project Disposition/Refinancing in respect of such
specific Project Company shall have previously been deposited in the Module
Replacement Reserve Account pursuant to this clause (ii)), the amount then held
in the Module Replacement Reserve Account is less than the then effective
Required Module Replacement Reserve Amount, the Administrative Agent shall
instruct the Depositary Bank to release and distribute to the Module Replacement
Reserve Account an amount contained in the Project Proceeds Account equal to the
lesser of (x) $5,000,000 (or, in the event that such Project
Disposition/Refinancing is with respect to the Bolthouse Project or the Tulare
Project, $1,000,000) and (y) the maximum amount necessary to be deposited into
the Module Replacement Reserve Account on such date in order for the amount held
in the Module Replacement Reserve Account to equal the then effective Required
Module Replacement Reserve Amount;

(iii)in the event that any Loan Party or Existing Foreign Subsidiary shall
receive any distributions, dividends, proceeds or other payments from any
Excluded Project Company (other than any such amounts that are specifically
required to be deposited into a separate Collateral Account pursuant to this
Section 5.18), the Borrower shall cause such

98

--------------------------------------------------------------------------------

Loan Party or Existing Foreign Subsidiary to immediately deposit all such
distributions, dividends, proceeds or other payments into the Project Proceeds
Account;

(iv)neither the Borrower nor any other Borrower Group Company shall have any
right to withdraw any amounts from the Project Proceeds Account or to direct the
Depositary Bank to release or distribute any amounts contained in the Project
Proceeds Account; provided, that:

(A)in the event that the Borrower shall desire that all or any portion of the
amounts then held in the Project Proceeds Account be applied to make an optional
prepayment of Loans pursuant to Section 2.05(a)(i):

(I)the Borrower shall provide written notice thereof to the Administrative Agent
(a “Project Proceeds Prepayment Notice”) at least ten (10) Business Days’ prior
to the request date of prepayment, which Project Proceeds Prepayment Notice
shall set forth (i) the aggregate amount of funds then held in the Project
Proceeds Account that shall be applied to make an optional prepayment of Loans
pursuant to Section 2.05(a)(i), and (ii) the date on which such prepayment shall
be made; and

(II)upon receipt of such Project Proceeds Prepayment Notice, the Administrative
Agent shall, on the date of such prepayment as specified in such Project
Proceeds Prepayment Notice, instruct the Depositary Bank to release and
distribute funds from the Project Proceeds Account in the amount specified in
the Project Proceeds Prepayment Notice to the Administrative Agent to be applied
by the Administrative Agent to an optional prepayment of Loans in accordance
with Section 2.05(a)(i);

(B)in the event that the Borrower shall desire that all or any portion of the
amounts then held in the Project Proceeds Account be applied to a Permitted
Subsequent Funding Use:

(I)the Borrower shall provide written notice to the Administrative Agent of its
request that such amounts be applied for a Permitted Subsequent Funding Use (a
“Permitted Project Proceeds Use Notice”), which Permitted Project Proceeds Use
Notice shall (i) describe in reasonable detail the Permitted Subsequent Funding
Use to which the Borrower is requesting such amounts be applied and (ii) a
schedule outlining the timing and amounts that for which such amounts shall be
applied to such Permitted Subsequent Funding Use; and

(II)upon receipt of such Permitted Project Proceeds Use Notice, the
Administrative Agent shall be permitted, in its sole discretion, to approve or
reject the release and application of such amounts requested pursuant to such
Permitted Project Proceeds Use Notice; provided, that, in the event that the
Borrower and the Administrative Agent, in its sole discretion, shall agree in
writing as to release and application of any such

99

--------------------------------------------------------------------------------

amounts from the Project Proceeds Account for a Permitted Subsequent Funding Use
(such written agreement, a “Permitted Project Proceeds Use Agreement”), the
Administrative Agent shall thereafter instruct the Depositary Bank to release
and distribute funds from the Project Proceeds Account in such amounts, and at
such times, as set forth in the Permitted Project Proceeds Use Agreement;

(C)in the event that the Borrower shall desire that all or any portion of the
amounts then held in the Project Proceeds Account be applied to fund inventory
costs in respect of any Covered Project:

(I)the Borrower shall provide written notice to the Administrative Agent of its
request that such amounts be applied to fund inventory costs in respect of any
Covered Project (an “Inventory Cost Notice”), which Inventory Cost Notice shall
(i) set forth the aggregate amount of funds then held in the Project Proceeds
Account that shall be applied to fund inventory costs in respect of any Covered
Project (together with reasonable documentation establishing such inventory
costs), and (ii) a schedule outlining the timing, amounts and third party payee
in respect of such inventory costs;

(II)upon receipt of such Inventory Cost Notice, the Administrative Agent shall
be permitted, in its sole discretion, to approve or reject the release and
application of such amounts requested pursuant to such Inventory Cost Notice;
provided, that, in the event that the Administrative Agent, in its sole
discretion, shall agree to the release and application of any such amounts from
the Project Proceeds Account as described in such Inventory Cost Notice, the
Administrative Agent shall instruct the Depositary Bank to release and
distribute funds from the Project Proceeds Account in such amounts, at such
times, and to such third party payees at set forth in such Inventory Cost
Notice; and

(D)[Intentionally Omitted];

(v)in the event that any Project Disposition/Refinancing Proceeds in respect of
any Project Disposition/Refinancing remain in the Project Proceeds Account on
the date that is one year following the date of such Project
Disposition/Refinancing (such amounts, the “Remaining Proceeds Amount”), the
Administrative Agent shall, on the date that is one year following the date of
such Project Disposition/Refinancing on the date of such prepayment as specified
in such Project Proceeds Prepayment Notice, instruct the Depositary Bank to
release and distribute funds from the Project Proceeds Account in an amount
equal to the Remaining Proceeds Amount to the Administrative Agent to be applied
by the Administrative Agent to an optional prepayment of Loans in accordance
with Section 2.05(a)(i); and

100

--------------------------------------------------------------------------------

(vi)notwithstanding the foregoing provisions of this Section 5.18(f), solely
with respect to any Project Disposition/Refinancing Proceeds received in
connection with any Project Disposition/Refinancing in respect of the Tulare
Project (such Project Disposition/Refinancing Proceeds, the “Tulare
Disposition/Refinancing Proceeds”), such Tulare Disposition/Refinancing Proceeds
shall be applied as follows:

(A)the Borrower shall cause 100% of the Tulare Disposition/Refinancing Proceeds
to be immediately deposited into the Project Proceeds Account in accordance with
Section 5.18(f)(i) above;

(B)a portion of the Tulare Disposition/Refinancing Proceeds in an aggregate
amount equal to $1,000,000 shall be transferred from the Project Proceeds
Account to the Module Replacement Reserve Account in accordance with Section
5.18(f)(ii) above; and

(C)all remaining Tulare Disposition/Refinancing Proceeds (after giving effect to
the transfer contemplated by clause (B) above) shall be retained in the Project
Proceeds Account and shall only be applied in accordance with the foregoing
provisions of this Section 5.18(f); provided, that, notwithstanding the
foregoing provisions of this clause (C), so long as the Triangle Joinder Date
shall have occurred, a portion of the remaining Tulare Disposition/Refinancing
Proceeds held in the Project Proceeds Account shall be applied as follows:

(I)on the Triangle Joinder Date, a portion of the Tulare Disposition/Refinancing
Proceeds in an aggregate amount equal to $75,000 shall be transferred from the
Project Proceeds Account to the Debt Reserve Account and shall be held in the
Debt Reserve Account in accordance with Section 5.18(j);

(II)on the first Quarterly Payment Date occurring after the Triangle Joinder
Date, a portion of the Tulare Disposition/Refinancing Proceeds in an aggregate
amount equal to $100,000 shall be transferred from the Project Proceeds Account
to the Module Replacement Reserve Account and shall be held in the Module
Replacement Reserve Account in accordance with Section 5.18(g) (it being
acknowledged and agreed that, upon the transfer of the $100,000 to the Module
Replacement Reserve Account under this clause (II) on such Quarterly Payment,
the Module Replacement Reserve Payment Amount otherwise required to be deposited
into the Module Replacement Reserve Account on such Quarterly Payment Date
pursuant to Section 2.08(a) shall be reduced by $100,000);

101

--------------------------------------------------------------------------------

(III)on the first Quarterly Payment Date occurring after the Triangle Joinder
Date, a portion of the Tulare Disposition/Refinancing Proceeds in an aggregate
amount equal to $1,700,000 shall be transferred from the Project Proceeds
Account to the Borrower Waterfall Account solely for the purposes of funding the
aggregate Mandatory Cash Interest Amount in respect of the Loans payable on such
Quarterly Payment Date pursuant to Section 2.08(b);

(IV)on February 11, a portion of the Tulare Disposition/Refinancing Proceeds in
an aggregate amount equal to $1,100,000 shall be released from the Project
Proceeds Account and shall be applied by the Borrower solely to pay the
aggregate amount of accrued and unpaid dividends in respect of the Series B
Preferred Stock and Series 1 Preferred Stock required to be paid on such date;
and

(V)all remaining Tulare Disposition/Refinancing Proceeds (after giving effect to
any transfers and payments contemplated by the foregoing clauses (I) through
(IV)) shall be retained in the Project Proceeds Account and shall only be
applied in accordance with the foregoing provisions of this Section 5.18(f).

(vii)notwithstanding the foregoing provisions of this Section 5.18(f):  (A) on
the first date on or after the Fourth Amendment Effective Date on which the
Borrower shall have contributed and transferred to San Bernardino Fuel Cell, LLC
all right, title and interest in and to the San Bernardino Equipment, there
shall be released from the Project Proceeds Account, and transferred to a
General Business Unit Account designated by Borrower, an amount equal to
$2,300,000 (and Administrative Agent shall instruct the Depositary Bank to
release the foregoing amounts from the Project Proceeds Account); and (B) an
additional $1,200,000 shall be released from the Project Proceeds Account and
transferred to the Covered Project Account for the San Bernardino Project (and
Administrative Agent shall instruct the Depositary Bank to release the foregoing
amounts from the Project Proceeds Account) at such time as all of the following
conditions have been satisfied:

(I)San Bernardino Fuel Cell, LLC shall have established the Covered Project
Account for the San Bernardino Project in accordance with Section 5.18(e);

(II)There shall have been approved for the San Bernardino Project a California
Self Generation Incentive Grant in an amount equal to no less than $1,000,000;

(III)Southern California Edison shall have approved entering into a generator
interconnection agreement with San Bernardino Fuel Cell, LLC with respect to the
San Bernardino Project;

102

--------------------------------------------------------------------------------

(IV)Southern California Gas Company shall have provided a Fuel Affidavit
approval to The City of San Bernardino with respect to the San Bernardino
Project;

(V)San Bernardino Fuel Cell, LLC shall have procured the ADG Skid Air Permit
with respect to the San Bernardino Project;

(VI)The City of San Bernardino Municipal Water District, in accordance with the
terms and conditions of the power purchase agreement it has entered into with
San Bernardino Fuel Cell, LLC, shall have executed a consent for collateral
assignment of such power purchase agreement with Administrative Agent containing
terms and conditions similar to those agreed to in collateral assignments
entered into between Administrative Agent and power purchasers of other Covered
Projects;

(VII)San Bernardino Fuel Cell, LLC shall have recorded in the land records of
San Bernardino County, California a memorandum evidencing its site license for
the real property site of the San Bernardino Project;

(VIII)As of, and after giving effect to, such release and transfer of $1,200,000
from the Project Proceeds Account to the Project Account for the San Bernardino
Project, the amount of cash held in the Project Account for the San Bernardino
Project shall be at least equal to the aggregate amount of remaining
expenditures set forth in the Additional Covered Project Construction Budget in
respect of the San Bernardino Project in order to complete the San Bernardino
Project in accordance with the Additional Covered Project Construction Schedule
for the San Bernardino Project; and

(IX)The Administrative Agent shall have approved such release in writing.

(g)Module Replacement Reserve Account.  On or prior to the Account Establishment
Date, the Borrower shall open and establish the Module Replacement Reserve
Account at the Depositary Bank.  Following the opening and establishment of the
Module Replacement Reserve Account, the Borrower shall at all times thereafter
maintain the Module Replacement Reserve Account and cause the Module Replacement
Reserve Account to be subject to a Blocked Account Control Agreement.  With
respect to the Module Replacement Reserve Account:

(i)amounts shall from time to time be deposited in the Module Replacement
Reserve Account in accordance with Sections 2.08(a) and 5.18(f)(ii);

103

--------------------------------------------------------------------------------

(ii)neither the Borrower nor any other Borrower Group Company shall have any
right to withdraw any amounts from the Module Replacement Reserve Account or to
direct the Depositary Bank to release or distribute any amounts contained in the
Module Replacement Reserve Account; and

(iii)on each date specified in the applicable Operating Budget in respect of a
Covered Project Company for the payment of amounts in connection with a
scheduled module replacement in respect of the applicable Covered Project
Company, the Administrative Agent shall instruct the Depositary Bank to release
and distribute funds contained in the Module Replacement Reserve Account in an
amount specified in the applicable Operating Budget in respect of such Covered
Project Company to fund the costs of such scheduled module replacement.

(h)Mandatory Prepayment Account.  On or prior to the Account Establishment Date,
the Borrower shall open and establish the Mandatory Prepayment Account at the
Depositary Bank.  Following the opening and establishment of the Mandatory
Prepayment Account, the Borrower shall at all times thereafter maintain the
Mandatory Prepayment Account and cause the Mandatory Prepayment Account to be
subject to a Blocked Account Control Agreement.  With respect to the Mandatory
Prepayment Account:

(i)amounts shall from time to time be deposited in the Mandatory Prepayment
Account in accordance with Section 2.05(b)(i), 2.05(b)(ii) and 2.05(b)(iii);

(ii)neither the Borrower nor any other Borrower Group Company shall have any
right to withdraw any amounts from the Mandatory Prepayment Account or to direct
the Depositary Bank to release or distribute any amounts contained in the
Mandatory Prepayment Account;

(iii)in the event that an Event of Loss Prepayment Offer, Disposition Proceeds
Prepayment Offer or Debt Payment Offer is consummated pursuant to Section
2.05(b)(i), 2.05(b)(ii) or 2.05(b)(iii), as applicable, with respect to any
amounts then held in the Mandatory Prepayment Account, then, on or prior to the
tenth (10th) Business Day following the date of such Event of Loss Prepayment
Offer, Disposition Proceeds Prepayment Offer or Debt Payment Offer, the
Administrative Agent shall instruct the Depositary Bank to (x) release and
distribute funds from the Mandatory Prepayment Account in an amount equal to the
aggregate amount payable to the Lenders that shall have accepted the applicable
prepayment offer in accordance with Section 2.05(c)(iii) to the applicable
Lenders accepting such offer and (y) release and distribute the remaining
portion of the applicable funds in the Mandatory Prepayment Account (after
giving effect to the payment of the amounts under clause (x)) to a Business Unit
Account specified by the Borrower;

(iv)in the case of amounts deposited in the Mandatory Prepayment Account in
connection with an Event of Loss pursuant to Section 2.05(b)(i), to the extent
that the Borrower is then permitted to apply such amounts to the Restoration of
the related Affected Property in accordance with Section 2.05(b)(i), the
Administrative Agent shall instruct the Depositary Bank to release and
distribute funds from the Mandatory Prepayment Account

104

--------------------------------------------------------------------------------

in such amounts, at such times, and to such third party payees as provided in
any restoration plan approved by the Administrative Agent pursuant to Section
2.05(b)(i); and

(v)in the case of amounts deposited in the Mandatory Prepayment Account in
connection with a Disposition pursuant to Section 2.05(b)(ii), to the extent
that the Borrower is then permitted to reinvest such amounts in accordance with
Section 2.05(b)(ii), the Administrative Agent shall instruct the Depositary Bank
to release and distribute funds from the Mandatory Prepayment Account in such
amounts, at such times, and to such third party payees for the purposes of
reinvesting such amounts as permitted under Section 2.05(b)(ii).

(i)ECF Offer Account.  On or prior to the Account Establishment Date, the
Borrower shall open and establish the ECF Offer Account at the Depositary
Bank.  Following the opening and establishment of the ECF Offer Account, the
Borrower shall at all times thereafter maintain the ECF Offer Account and cause
the ECF Offer Account to be subject to a Blocked Account Control
Agreement.  With respect to the ECF Offer Account:

(i)amounts shall from time to time be deposited in the ECF Offer Account in
accordance with Section 2.08(e);

(ii)upon the consummation of the applicable ECF Prepayment Offer with respect to
any amounts then held in the ECF Offer Account, then, on or prior to the tenth
(10th) Business Day following the date of such ECF Prepayment Offer, the
Administrative Agent shall instruct the Depositary Bank to (x) release and
distribute funds from the ECF Offer Account in an amount equal to the aggregate
amount payable to the Lenders that shall have accepted the applicable ECF
Prepayment Offer in accordance with Section 2.05(c)(iii) to the applicable
Lenders accepting such ECF Prepayment Offer and (y) release and distribute the
remaining portion of the applicable funds in the ECF Offer Account (after giving
effect to the payment of the amounts under clause (x)) to a Business Unit
Account specified by the Borrower.

(j)Debt Reserve Agreement.  On or prior to the Account Establishment Date, the
Borrower shall open and establish the Debt Reserve Account at the Depositary
Bank.  Following the opening and establishment of the Debt Reserve Account, the
Borrower shall at all times thereafter maintain the Debt Reserve Account and
cause the Debt Reserve Account to be subject to a Blocked Account Control
Agreement.  With respect to the Debt Reserve Account:

(i)amounts shall from time to time be deposited in the Debt Reserve Account in
accordance with Section 2.08(c);

(ii)neither the Borrower nor any other Borrower Group Company shall have any
right to withdraw any amounts from the Debt Reserve Account or to direct the
Depositary Bank to release or distribute any amounts contained in the Debt
Reserve Account; and

(iii)in the event that, pursuant to the second paragraph of Section 2.08, all or
a portion of the funds in the Debt Reserve Account are to be applied to a
portion of the Shortfall Amount, the Administrative Agent shall instruct the
Depositary Bank to release

105

--------------------------------------------------------------------------------

from the Debt Reserve Account the amount specified in the second paragraph of
Section 2.08 and distribute such funds in accordance with the second paragraph
of Section 2.08.

(k)Preferred Reserve Agreement.  On or prior to the Account Establishment Date,
the Borrower shall open and establish the Preferred Reserve Account at the
Depositary Bank.  Following the opening and establishment of the Preferred
Reserve Account, the Borrower shall at all times thereafter maintain the
Preferred Reserve Account and cause the Preferred Reserve Account to be subject
to a Blocked Account Control Agreement.  With respect to the Preferred Reserve
Account:

(i)amounts shall from time to time be deposited in the Preferred Reserve Account
in accordance with Section 2.08(f);

(ii)neither the Borrower nor any other Borrower Group Company shall have any
right to withdraw any amounts from the Preferred Reserve Account or to direct
the Depositary Bank to release or distribute any amounts contained in the
Preferred Reserve Account; and

(iii)in the event that, pursuant to the third paragraph of Section 2.08, all or
a portion of the funds in the Preferred Reserve Account are to be applied to a
portion of the Shortfall Amount, the Administrative Agent shall instruct the
Depositary Bank to release from the Preferred Reserve Account the amount
specified in the third paragraph of Section 2.08 and distribute such funds in
accordance with the third paragraph of Section 2.08.

(l)Reserve Releases .  Notwithstanding anything to the contrary set forth
herein, during the Secondary Facility Availability Period, in the event that the
Administrative Agent shall elect, pursuant to Section 2.14, to consummate a
Reserve Release under this Section 5.18(l) in connection with any Secondary
Facility Borrowing Request, then cash held in any Applicable Reserve may be
released from such Applicable Reserve and transferred to a Business Unit Account
to the extent provided in, and subject to the conditions set forth in, this
Section 5.18(l).

(i)In the event that the Administrative Agent shall elect to consummate a
Reserve Release under this Section 5.18(l) in connection with any Secondary
Facility Borrowing Request, on or prior to the date that is two Business Days
following the delivery of the applicable Secondary Facility Borrowing Request,
(A) the Administrative Agent shall notify the Borrower of the Applicable Reserve
(or Applicable Reserves) from which the Administrative Agent shall effect such
Reserve Release, and (B) instruct the Depositary Bank to release and transfer an
aggregate amount of cash equal to the amount of the Secondary Facility Loan
requested in the applicable Secondary Facility Borrowing Request from such
Applicable Reserve (or Applicable Reserves) to a Business Unit Account
designated by the Borrower.

(ii)Notwithstanding anything to the contrary set forth herein, in no event shall
the Administrative Agent be required to effect any Reserve Release under this
Section 5.18(l) if either (x) any of the conditions specified in Sections 4.04
or 4.05 shall have not been satisfied in full on the Reserve Release Date in
respect of such Reserve Release, or (y) immediately after giving effect to such
Reserve Release, the Aggregate Secondary

106

--------------------------------------------------------------------------------

Facility Usage Amount would exceed the Aggregate Secondary Facility Commitment
Amount. In the event that the Administrative Agent shall not be required to
effect a Reserve Release as a result of the foregoing sentence, the Secondary
Facility Borrowing Request to which such Reserve Release shall relate shall be
deemed null and void.

(m)(l) General

(i).  In the event that, at any time, any amounts or funds that are required to
be deposited in or transferred to a specific Collateral Account as set forth
above shall, for any reason, be deposited in, or received by, any other
Collateral Account or other account of any Borrower Group Company, the Loan
Parties agree that, until such time as such amounts or funds are transferred to
and deposited in the Collateral Account to which such amounts are required to be
deposited pursuant to the foregoing, the applicable receiving account, and the
applicable Borrower Group Company, should hold such amounts in trust for the
benefit of the Collateral Account to which such amounts are required to be
deposited pursuant to the foregoing.

Section 5.19Intellectual Property.

(a)Each Loan Party shall, and shall cause each of its Subsidiaries that is not a
Loan Party to, own, or be licensed to use, all Intellectual Property that such
Person reasonably believes is necessary for the conduct of the Business, each
Covered Project and each Excluded Project, in each case, as to which the failure
of such to so own or be licensed could reasonably be expected to have a Material
Adverse Effect.

(b)If a Loan Party licenses any Intellectual Property from another Person and
such Intellectual Property is material to the conduct of the business of any
Loan Party, and the license is rejected in an insolvency proceeding, such Loan
Party shall use commercially reasonable efforts to maintain its rights under the
license, which efforts shall include making an election under Section 365(n) of
the Bankruptcy Code, if an election is available to such Loan Party.

(c)Each Loan Party agrees that, should it hereafter (i) obtain an ownership
interest in any issued Copyrights, Trademarks, or Patents, (ii) obtain an
exclusive license to any Copyrights, Trademarks, or Patents, (iii) either by
itself or through any agent, employee, licensee, or designee, file any
application for the registration or issuance of any Copyrights, Trademarks or
Patents with the United States Patent and Trademark Office or the United States
Copyright Office, or (iv) should it file a statement of use or an amendment to
allege use with respect to any “intent-to-use” Trademark application (the items
in clauses (i), (ii), (iii) and (iv), collectively, the “After-Acquired
Intellectual Property”), then, unless it constitutes Excluded Assets under the
Security Agreement, any such After-Acquired Intellectual Property shall
automatically become part of the Collateral, and such Loan Party shall give
written notice thereof within 60 days of the registration or issuance thereof to
the Collateral Agent in accordance herewith.

(d)Each Loan Party agrees to use commercially reasonable efforts so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or may in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Loan Party’s
rights and interests in any property described in Section 5.19(c) that is
material to the business of any Loan Party, other than the Financing Documents.

107

--------------------------------------------------------------------------------

(e)Each Loan Party shall promptly notify the Collateral Agent if it knows or has
reason to know that any registered or issued Copyrights, Trademarks or Patents
that it or any of its Subsidiaries that is not a Loan Party owns or licenses
becomes (i) abandoned or dedicated to the public or placed in the public domain,
(ii) invalid or unenforceable, (iii) subject to any adverse determination or
development regarding such Person’s ownership, registration or use or the
validity or enforceability of such item of Intellectual Property (including the
institution of, or any adverse development with respect to, any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court) or (iv) the subject of any reversion or termination rights.

(f)Each Loan Party shall not, and shall cause each of its Subsidiaries that is
not a Loan Party to not, intentionally infringe, misappropriate, dilute, or
otherwise violate the Intellectual Property rights of any other Person in any
manner which could reasonably be expected to have a Material Adverse Effect.  In
the event that any Person initiates, or threatens in writing to initiate, any
action or proceeding alleging that any Loan Party or any Subsidiary of a Loan
Party that is not a Loan Party, or the conduct of the business of such Loan
Party or such Subsidiary that is not a Loan Party business, infringes,
misappropriates, dilutes, or otherwise violates the Intellectual Property of any
other Person, and such action or proceeding could reasonably be expected to have
a Material Adverse Effect, such Loan Party shall promptly notify the Collateral
Agent after it learns thereof.

Section 5.20Operating Budgets.

(a)Submission of Operating Budgets.  The Borrower shall, on or prior to the
Closing Date, deliver to the Administrative Agent the proposed Operating Budget
for each Covered Project Company for the 2020 fiscal year.  The Borrower shall,
on or prior to the Second Funding Date, deliver to the Administrative Agent the
Operating Budget for the Business Units for the 2020 fiscal year in the form
that the Borrower plans to submit to its Board of Directors for approval.  Not
later than thirty (30) days prior to the beginning of each fiscal year following
the Closing Date, the Borrower shall submit to the Lenders a draft of its
proposed Operating Budget for each Business Unit and each Covered Project
Company for the succeeding fiscal year.  Any such Operating Budget for any
Covered Project Company submitted by the Borrower pursuant to this Section
5.20(a) shall not be effective until approved by the Administrative Agent in
accordance with Section 5.20(b) below.  Any such Operating Budget for any
Business Unit submitted by the Borrower pursuant to this Section 5.20(a) shall
become effective upon the approval thereof by the Board of Directors of the
Borrower.  The Operating Budget for any Business Unit may be amended or modified
from time to time with the approval of the Board of Directors of the Borrower.

(b)Approval of Operating Budget For Covered Project Companies.  Each Operating
Budget for a Covered Project Company delivered pursuant to Section 5.20(a) shall
not be effective until approved by the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed).  In the event that,
pursuant to the immediately preceding sentence, any Operating Budget for a
Covered Project Company is not approved by the Administrative Agent or the
Borrower has not submitted a proposed Operating Budget for a Covered Project
Company in accordance with the terms and conditions herein, the Operating Budget
for such Covered Project Company for the immediately preceding calendar year
shall apply until the Operating Budget for such Covered Project Company for the
then current fiscal year is approved. Copies of each final

108

--------------------------------------------------------------------------------

Operating Budget adopted shall be furnished to the Administrative Agent promptly
upon its adoption.

(c)Compliance with the Operating Budget.  Following the Closing Date, Operating
Expenses and Capital Expenditures shall be made by the Loan Parties in
compliance with the applicable Operating Budget.

Section 5.21Construction of Covered Projects .  The Loan Parties shall cause
each Covered Project to be constructed and completed in accordance with the
applicable Construction Schedule and Construction Budget for such Covered
Project, as adjusted or revised in accordance with the following sentence.  The
Loan Parties may from time to time adopt an amended Construction Budget or
Construction Schedule for a Covered Project upon the written approval of the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed).

Section 5.22Physical Reserve .  The Borrower shall, at all times, maintain a
minimum of one new C1420 module in its finished goods inventory that is not
allocated to any Project or purchase order.  

Section 5.23Collateral Account Report .  The Borrower shall provide to the
Administrative Agent, within five (5) Business Days of the end of each calendar
month, in electronic format, an itemized summary of all withdrawals from the
Collateral Accounts made during such calendar month.

Section 5.24Project Requirements.

(a)No later than December 31, 2019 (or such later date as the Administrative
Agent may, in its sole discretion, agree in writing), Central CA Fuel Cell 2,
LLC and the counterparty previously identified to the Administrative Agent in
writing prior to the Second Funding Date shall execute and deliver the Biogas
Sale and Purchase Agreement and the Biogas Sale and Purchase Agreement shall
become effective.

(b)No later than December 31, 2019 (or such later date as the Administrative
Agent may, in its sole discretion, agree in writing), either (i) Groton Station
Fuel Cell, LLC shall enter into an Approved REC Contract and such Approved REC
Contract shall become effective, or (ii) the Loan Parties shall execute and
deliver the IP Collateral Documents.

(c)No later than January 31, 2020 (or such later date as the Administrative
Agent may, in its sole discretion, agree in writing), either:

(i)all of the following shall occur:

(A)each of (x) Groton Station Fuel Cell, LLC and Connecticut Municipal Electric
Energy Cooperative (“CMEEC”) shall execute and deliver the Groton Estoppel and
Acknowledgement, (y) the United States of America, acting by and through the
Department of the Navy, shall have approved the Groton Estoppel and
Acknowledgement in the manner contemplated by Section 19 of the Groton Estoppel
and Acknowledgement, and (z) the Groton Estoppel and Acknowledgement shall
become effective;

109

--------------------------------------------------------------------------------

(B)the Borrower shall cause the CMEEC to execute and deliver a customary
estoppel certificate, in form and substance reasonably acceptable to the
Administrative Agent, in respect of the PPA in respect of the Groton Project;
and

(C)Groton Station Fuel Cell, LLC, CMEEC and the United States of America, acting
by and through the Department of the Navy, shall execute and deliver the Seventh
Modification to Lease and the Seventh Modification to Lease shall become
effective; or

(ii)the Loan Parties shall execute and deliver the IP Collateral Documents.

Section 5.25Canadian Class A Preferred Shares .  The Borrower shall, and shall
cause FCE FuelCell Energy Ltd. (“FCE Canada”) to, on or prior to November 1,
2021, either (i) pay and satisfy in full all of their respective obligations in
respect of, and fully redeem and cancel, all of the shares of Series 1 Preferred
Stock of FCE Canada, or (ii) deposit in a newly created account of FCE Canada or
the Borrower (the “Series 1 Account”) cash in an amount sufficient to pay and
satisfy in full all of their respective obligations in respect of, and to effect
a redemption and cancellation in full of, all of the shares of Series 1
Preferred Stock of FCE Canada.  In the event that FCE Canada or the Borrower
shall elect to satisfy their obligations under the foregoing sentence pursuant
to clause (ii) thereof, then, from and after the deposit of such cash in the
Series 1 Account, FCE Canada and the Borrower shall thereafter not use any
amounts contained in the Series 1 Account for any purpose other than the payment
and satisfaction in full of all of their respective obligations in respect of,
and the redemption and cancellation in full of, all of the shares of Series 1
Preferred Stock of FCE Canada.

Section 5.26Triangle Joinder .  

(a)Within ten days following the Third Amendment Effective Date, the Borrower
shall cause TRS Fuel Cell, LLC to (i) become a Restricted Subsidiary, Guarantor
and Loan Party hereunder by executing and delivering to the Administrative Agent
a joinder to this Agreement, in form and substance acceptable to the
Administrative Agent, (ii) execute and deliver to the Administrative Agent  a
joinder to the Security Agreement, in form and substance acceptable to the
Administrative Agent, pursuant to which, by executing such joinder, there will
be  granted to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest and Lien in any Collateral owned by
TRS Fuel Cell, LLC and (iii) deliver to the Administrative Agent all
certificates representing the membership interests of TRS Fuel Cell, LLC.

(b)For the purposes hereof, the term “Triangle Joinder Date” shall mean the
first date following the Third Amendment Effective Date on which the Borrower
and TRS Fuel Cell, LLC shall have executed and delivered to the Administrative
Agent each of the agreements and documents required by, and have otherwise
satisfied all of the obligations under, Section 5.26(a) above, in each case, as
determined by the Administrative Agent in its reasonable judgment.

(c)The Borrower shall take all actions necessary to cause the Triangle Joinder
Date to occur on or prior to ten days following the Third Amendment Effective
Date.

(d)As soon as reasonably practicable following the Triangle Joinder Date, the
Borrower and TRS Fuel Cell, LLC shall deliver to the Administrative Agent (i)
all such other

110

--------------------------------------------------------------------------------

agreements, documents and instruments reasonably requested by the Collateral
Agent for the purposes of granting and perfecting a first priority security
interest to the Collateral Agent, for the benefit of the Secured Parties, in all
assets of TRS Fuel Cell, LLC, and (ii) all such other documents and instruments
of a type similar to those delivered by the Loan Parties on the Closing Date and
Initial Funding Date under Section 4.01 and 4.02 (including, without limitation,
favorable opinions of counsel to TRS Fuel Cell, LLC (which shall cover, among
other things, the legality, validity, binding nature and enforceability of the
documentation referred to in clause (a) above and this clause (d))), all in
form, content and scope satisfactory to the Administrative Agent.

(e)Within thirty days following the Third Amendment Effective Date, the Borrower
shall cause TRS Fuel Cell, LLC to establish a Covered Project Account with
respect to the Triangle Street Project and enter into a Springing Account
Control Agreement with respect to such Covered Project Account, in each case, in
accordance with Section 5.18(e).

Section 5.27Reserve Replenishment.

(a)At any time at which the Outstanding Reserve Release Amount shall be greater
than zero, the Borrower shall have the right from time to time to transfer cash
from any Business Unit Account into the Applicable Reserves pursuant to this
clause (a); provided, that, for the purposes of this Section 5.27, the Borrower
shall not be permitted to transfer an amount of cash into any Applicable Reserve
in excess of the Applicable Reserve Release Amount in respect of such Applicable
Reserve as of such date.  On any date on which the Borrower shall consummate a
Reserve Replenishment pursuant to this clause (a), the Borrower shall provide
written notice of such Reserve Replenishment to the Administrative Agent, which
notice shall specify the amount of such Reserve Replenishment and the Applicable
Reserve into which such Reserve Replenishment is transferred.

(b)In the event that any Reserve Replenishment Secondary Facility Loan is made
pursuant to Sections 2.01(a)(iii), 2.01(c) and 2.02, the Administrative Agent
shall, on the Secondary Facility Funding Date in respect of such Reserve
Replenishment Secondary Facility Loan, deposit the proceeds of such Reserve
Replenishment Secondary Facility Loan into the Applicable Reserve specified by
the Borrower in the applicable Reserve Replenishment Borrowing Request;
provided, that, for the avoidance of doubt, in no event shall the Borrower be
permitted to deliver a Reserve Replenishment Borrowing Request with respect to a
particular Applicable Reserve in an amount in excess of the Applicable Reserve
Release Amount in respect of such Applicable Reserve as of the applicable
Secondary Facility Funding Date.

(c)Notwithstanding anything to the contrary set forth herein, on any date
required pursuant to Section 2.05(b)(vii), the Borrower shall be required to
transfer an amount of cash from the Business Unit Accounts into the Applicable
Reserves equal to the amount of the Reserve Replenishment required to be made on
such date under Section 2.05(b)(vii); provided, that, for the purposes of this
clause (c), the Borrower shall be required to consummate such Reserve
Replenishment in a manner such that the amount of cash transferred into any
Applicable Reserve on such date shall not exceed the Applicable Reserve Release
Amount in respect of such Applicable Reserve as of such date.  On any date on
which the Borrower shall consummate a Reserve Replenishment pursuant to this
clause (c), the Borrower shall provide written notice of such Reserve
Replenishment to the Administrative Agent, which notice shall specify the amount

111

--------------------------------------------------------------------------------

of such Reserve Replenishment and the Applicable Reserve into which such Reserve
Replenishment is transferred.

(d)Notwithstanding anything to the contrary set forth herein, on the Secondary
Facility Required Repayment Date, the Borrower shall be required to transfer an
aggregate amount of cash from the Business Unit Accounts into the Applicable
Reserves necessary to result in, after giving effect to all such transfers under
this clause (d) on the Secondary Facility Required Repayment Date, (i) the
Outstanding Reserve Release Amount being equal to zero, and (ii) the Applicable
Reserve Release Amount with respect to each of the Applicable Reserves being
equal to zero.  In addition, on the Secondary Facility Required Repayment Date,
the Borrower shall pay all Draw Discounts required to be paid on such date
pursuant to Section 2.06(d)(iv).

(e)For the avoidance of doubt, no amounts that are required to be deposited into
Applicable Reserve pursuant to Section 5.18 or any other provision of this
Agreement or any other Financing Document shall be deemed to be a Reserve
Replenishment under this Section 5.27.

(f)Following the consummation of any Reserve Replenishment in respect of any
Applicable Reserve pursuant to this Section 5.27, the cash so deposited into
such Applicable Reserve shall thereafter be subject to all of the provisions and
restrictions set forth in this Agreement, including but not limited to any
applicable restrictions on the use of such cash set forth in this Section 5.18.

Section 5.28Secondary Facility IP Collateral Documents .  No later than the
tenth (10th) Business Day following the Fifth Amendment Effective Date (or such
later date as the Administrative Agent may, in its sole discretion, agree in
writing), the Loan Parties shall execute and deliver to the Administrative Agent
the Secondary Facility IP Collateral Documents.

112

--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party agrees that from and after the Closing Date until the Discharge
Date:

Section 6.01Subsidiaries; Equity Issuances .  No Loan Party shall, and no Loan
Party shall permit any of its Subsidiaries that is not a Loan Party to, (a) form
or have any Subsidiary other than (i) the Loan Parties, (ii) the Existing
Foreign Subsidiaries, (iii) the Excluded Project Companies, (iv) any newly
created U.S. Wholly Owned Subsidiary that becomes a Loan Party hereunder and
whose Capital Stock and assets become subject to the Security Documents as
contemplated by the Security Documents, and (v) in the event that (A) the
Borrower shall have complied with its obligations under Section 6.19 with
respect to a Proposed Financing and (B) such Proposed Financing has been
consummated in accordance with Section 6.19 with an alternative financing source
that is not the Administrative Agent or its Affiliates, any new Additional
Excluded Project Company established in respect of the Project in respect of
such Proposed Financing, or (b) subject to Section 6.04 hereof, own, or
otherwise Control any Capital Stock in, any other Person.

Section 6.02Indebtedness .  No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries that is not a Loan Party to, create, incur, assume or
suffer to exist any Indebtedness, other than (without duplication) (each of the
following, “Permitted Indebtedness”):

(a)Indebtedness incurred under the Financing Documents;

(b)current accounts payable incurred in the ordinary course of business of a
Borrower Group Company that either (i) are not more than sixty (60) days past
due or which are being contested in accordance with the Permitted Contest
Conditions or (ii) as have been provided in writing with receipt acknowledged by
the Administrative Agent prior to Closing;

(c)Indebtedness of a Borrower Group Company existing on the date hereof and set
forth in Schedule 6.02 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
except by an amount equal to a reasonable premium or other amount paid, and
reasonable fees and expenses incurred, in connection with such extension,
renewal or replacement or change any direct or contingent obligor with respect
thereto or shorten the average life to maturity thereof;

(d)Guarantees by (i) any Loan Party of Indebtedness otherwise permitted
hereunder of any other Loan Party, or (ii) any Existing Foreign Subsidiary of
Indebtedness otherwise permitted hereunder of any other Existing Foreign
Subsidiary;

(e)obligations (contingent or otherwise) of any Borrower Group Company existing
or arising under any Hedging Agreement permitted under Section 6.14;

(f)(i) unsecured intercompany Indebtedness solely among the Loan Parties;
provided that such Indebtedness shall be pledged to the Collateral Agent under
the Security Documents, and (ii) unsecured intercompany Indebtedness solely
among Existing Foreign Subsidiaries;

113

--------------------------------------------------------------------------------

(g)other unsecured Indebtedness in an aggregate principal amount not exceeding
$500,000 at any time outstanding (as such amount may be increased with the
consent of the Administrative Agent in its sole and absolute discretion);

(h)(x) Indebtedness of a Project Company incurred in connection with a Project
Refinancing so long as such Project Refinancing constitutes a Permitted Project
Disposition/Refinancing and (y) with respect to any Excluded Project Company,
any incurrence of Indebtedness not constituting a Project Refinancing;

(i)(i) with respect to any Borrower Group Company other than an Existing Foreign
Subsidiary or an Excluded Project Company, (A) Indebtedness of such Borrower
Group Company under (x) completion guarantees, performance, bid or surety bonds,
statutory or insurance bonds, in each case incurred in the ordinary course of
business and for the benefit of any Borrower Group Company other than an
Existing Foreign Subsidiary or an Excluded Project Company or (y) letters of
credit or bankers’ acceptances issued, and completion guarantees provided for,
in lieu of a performance, bid or surety bond permitted under the foregoing
clause (x) and (B) (x) Guarantees by the Borrower of any Indebtedness permitted
under the foregoing clause (A), and (y) Guarantees by the Borrower of any
Indebtedness permitted under the following clause (ii)(A)(x) or (ii)(A)(y), so
long as, in the case of this clause (y), that aggregate principal amount of
Indebtedness outstanding under this clause (y) shall not exceed $1,000,000 at
any time, and (ii) with respect to any Existing Foreign Subsidiary, (A)
Indebtedness of such Existing Foreign Subsidiary under (x) completion
guarantees, performance, bid or surety bonds, statutory or insurance bonds, in
each case incurred in the ordinary course of business and for the benefit of any
Existing Foreign Subsidiary or (y) letters of credit or bankers’ acceptances
issued, and completion guarantees provided for, in lieu of a performance, bid or
surety bond permitted under the foregoing clause (x) and (B) Guarantees by any
Existing Foreign Subsidiary of any Indebtedness permitted under the foregoing
clause (A); and

(j)other unsecured Indebtedness of an Existing Foreign Subsidiary in an
aggregate principal amount not exceeding $500,000 at any time outstanding (as
such amount may be increased with the consent of the Administrative Agent in its
sole discretion).

Section 6.03Liens, Etc.

  No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
that is not a Loan Party to, create, incur, assume or suffer to exist any Lien
upon or with respect to any of its properties of any character (including
accounts receivables) whether now owned or hereafter acquired, or assign any
accounts or other right to receive income, other than Permitted Liens.

Section 6.04Investments, Advances, Loans .  No Loan Party shall, and no Loan
Party shall permit any of its Subsidiaries that is not a Loan Party to, make any
advance, loan or extension of credit to, or make any acquisitions or Investments
(whether by way of transfers of property, contributions to capital, acquisitions
of stock, securities, evidences of Indebtedness or otherwise) in, or purchase
any stock, bonds, notes, debentures or other securities of, any other Person,
except (a) equity investments by (i) any Loan Party in the common Capital Stock
of any other Loan Party, or (ii) any Existing Foreign Subsidiary in the common
Capital Stock of any other Existing Foreign Subsidiary, (b) intercompany loans
solely to the extent permitted under Section 6.02(f), (c) Cash

114

--------------------------------------------------------------------------------

Equivalent Investments, (d) Guarantees by a Borrower Group Company permitted by
Section 6.02, (e) bank deposits in the ordinary course of business, (f)
Investments by a Borrower Group Company consisting of extensions of credit in
the nature of deposits, accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss, (g) non-cash consideration received by a Borrower Group Company,
to the extent permitted by the Financing Documents, in connection with the
Disposition of property permitted by this Agreement, (h) Investments listed on
Schedule 6.04 as of the Closing Date, (i) loans or advances by a Borrower Group
Company to employees, officers or directors in the ordinary course of business
of the Borrower or any of its Subsidiaries, in each case only as permitted by
Applicable Law, but in any event not to exceed $500,000 in the aggregate at any
time, (j) discounts given to customers of any Borrower Group Company in the
ordinary course of business, (k) any investment consisting of the contribution
by a Loan Party of the Capital Stock of any Existing Foreign Subsidiary to any
other Existing Foreign Subsidiary, and (l) an acquisition of an Excluded Project
Company by an existing Excluded Project Company so long as (i) the entire
aggregate purchase price in respect of such acquisition shall be financed and
paid by the applicable acquired Excluded Project Company and (ii) no Loan Party
or Existing Foreign Subsidiary shall expend any money or assets or incur any
liability or obligation in connection with, or resulting from, such acquisition.

Section 6.05Principal Place of Business; Business Activities.

(a)Each Loan Party shall maintain its principal place of business at the address
specified in Section 10.01, and no Loan Party shall change such principal place
of business unless it has given at least thirty (30) days’ prior notice thereof
to the Administrative Agent and the Collateral Agent and such Loan Party has
taken all steps then required pursuant to the Security Agreements to ensure the
maintenance and perfection of the security interests created or purported to be
created thereby.  Each Loan Party shall maintain at its principal place of
business originals or copies of its principal books and records.

(b)No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
that is not a Loan Party to, at any time to any material extent conduct any
activities other than those related to the Business and the other Material
Agreements and any activities incidental to the foregoing.

Section 6.06Restricted Payments .  No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries that is not a Loan Party to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment other than:

(a)(i) any Loan Party may make dividends or distributions to any other Loan
Party, (ii) any Existing Foreign Subsidiary may make dividends or distributions
to any other Existing Foreign Subsidiary and (iii) any Excluded Project Company
and any Existing Foreign Subsidiary may make dividends or distributions to any
Loan Party;

(b)the Loan Parties may make Restricted Payments consisting of cash payments in
respect of outstanding restricted stock units issued to the management or
employees of the Borrower; and

115

--------------------------------------------------------------------------------

(c)so long as (i) no Event of Default shall have occurred and is continuing,
there is then funds in the Preferred Reserve Account in an amount equal to at
least the Required Preferred Reserve Amount in respect of the immediately prior
Quarterly Payment Date, and (ii) the Borrower does not reasonably expect there
to exist a Shortfall Amount as of the immediately following Quarterly Payment
Date, the Borrower may pay (A) make Restricted Payments to the holders of the
Series B Preferred Stock for the purposes of paying the accrued and unpaid
dividends that are then required to be paid in respect of the outstanding shares
of Series B Preferred Stock pursuant to the Organizational Documents of the
Borrower, and (B) make Restricted Payments to the holders of the Series B
Preferred Stock for the purposes of paying the accrued and unpaid dividends that
are then required to be paid in respect of the outstanding shares of Series 1
Preferred Stock pursuant to the Organizational Documents of FCE Fuel Cell Energy
Ltd. (or, in lieu of paying such dividends, redeeming shares of Series 1
Preferred Stock in an amount otherwise equal to the amount of dividends that
would otherwise have been paid in respect thereof).

Section 6.07Fundamental Changes; Asset Dispositions and Acquisitions .  No Loan
Party shall and no Loan Party shall permit any of its Subsidiaries that is not a
Loan Party to:

(a)in one transaction or a series of transactions, merge into or consolidate
with, or acquire all or any substantial part of the assets or any class of stock
or other ownership interests of, any other Person or sell, transfer or otherwise
Dispose of all or substantially all of its assets to any other Person; provided
that (i) the Borrower may participate in a merger or consolidation with any
Person if (w) no Default is continuing, (x) any such merger or consolidation
would not cause a Default hereunder, (y) if the Borrower merges or consolidates
with any Person, the Borrower shall be the surviving Person and (z) such merger
is approved by the Administrative Agent in its reasonable discretion; (ii) any
Project Company may consummate any Permitted Project Disposition/Refinancing;
(iii) any Borrower Group Company may participate in a merger or consolidation in
connection with any acquisition permitted under Section 6.04 or any Disposition
otherwise permitted under this Section 6.07;

(b)change its legal form, liquidate or dissolve; provided that any Project
Company may consummate any Permitted Project Disposition/Refinancing;

(c)make or agree to make any amendment to its Organizational Documents to the
extent that such amendment could reasonably be expected to be materially adverse
to the interests of the Agents or the Lenders (in their capacities as such and
not in their capacities as a holder of the Warrants or any other Capital Stock
of the Borrower);

(d)purchase, acquire or lease any assets other than:  

(i)in the case of the Borrower, any Existing Foreign Subsidiary and any other
Borrower Group Company other than a Project Company, the purchase or lease of
assets reasonably required for the Business of such Person in accordance with
the applicable Operating Budget for the applicable Business Unit;

(ii)in the case of any Covered Project Company, the purchase or lease of assets
reasonably required for the applicable Covered Project in accordance with the
applicable Operating Budget of the applicable Covered Project;

116

--------------------------------------------------------------------------------

(iii)in the case of any Loan Party or any Existing Foreign Subsidiary, the
purchase or lease of assets reasonably required in connection with the
Restoration of the applicable Affected Property of such Person to the extent
permitted under Section 2.05(b)(i);

(iv)any Capital Expenditures or otherwise investments in assets necessary or
useful for the business of the Business from the proceeds of any Disposition to
the extent permitted hereunder; or

(v)pursuant to Investments permitted to be consummated under Section 6.04; or

(e)convey, sell, lease, transfer or otherwise Dispose of, in one transaction or
a series of transactions, all or any part of the property owned by any Borrower
Group Company in excess of $250,000 per year in the aggregate other than:

(i)sales or other Dispositions by any Borrower Group Company of worn out or
defective equipment, or other equipment no longer used or useful to the Business
of such Borrower Group Company or, in the case of a Project Company, the
applicable Covered Project or Excluded Project in respect of such Project
Company, in each case, that is promptly replaced by such Borrower Group Company
with suitable substitute equipment of substantially the same character and
quality and at least equivalent useful life and utility to the extent required
by the Business (or the applicable Covered Project or Excluded Project) of such
Borrower Group Company or for performance under the Material Agreements to which
it is a party;

(ii)Dispositions of assets, including Capital Stock, from (x) a Loan Party to
another Loan Party, (y) an Existing Foreign Subsidiary to another Existing
Foreign Subsidiary, or (z) an Excluded Project Company or Existing Foreign
Subsidiary to a Loan Party;

(iii)sales of Cash Equivalent Investments in the ordinary course of business and
for fair market value;

(iv)licensing of Intellectual Property in the ordinary course of business, so
long as it does not (i) interfere in any material respect with the ordinary
conduct of the Business of the Borrower Group Companies or (ii) materially
affect the value of such Intellectual Property;

(v)the sale of fuel cells or other inventory in the ordinary course of business;

(vi)the consummation of any Permitted Project Disposition/Refinancing by any
Project Company; and

(vii)any other Disposition (other than a Permitted Project
Disposition/Refinancing) so long as (a) at least 75% of the consideration in
respect of such Disposition is cash, (b) the consideration in respect of such
Disposition is at least equal to the fair market value of the assets being sold,
transferred, leased or disposed, (c) the

117

--------------------------------------------------------------------------------

aggregate proceeds in respect of all Disposition consummated pursuant to this
clause (vii) during any 12 consecutive month period does not exceed $1,000,000
in the aggregate, and (iv) the Net Available Amount in respect of such
Disposition shall be applied in accordance with Section 2.05(b)(ii).

Section 6.08Accounting Changes .  No Loan Party shall change its fiscal year.

Section 6.09Amendment or Termination of Material Agreements .   No Loan Party
shall, and no Loan Party shall permit any of its Subsidiaries (other than an
Excluded Project Company), directly or indirectly:

(a)amend, modify, supplement or grant a consent, approval or waiver under, or
permit or consent to the amendment, modification, supplement, consent, approval
or waiver of, any Material Agreement without the prior written consent of the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed; provided, that, with respect to any Material Agreement of a Project
Company, (i) to the extent such Material Agreement is an interconnection
agreement, such interconnection agreement may be amended or modified without the
consent of the Administrative Agent so long as such amendment or modification
(x) does not result in or require an increase in the Operating Budget for such
Project Company, (y) does not reduce the capacity of such Project Company, and
(z) is not otherwise materially adverse to the interest of the Lenders, (ii) to
the extent such Material Agreement is a supply agreement, such supply agreement
may be amended or modified without the consent of the Administrative Agent so
long as such amendment or modification (x) does not result in or require an
increase in the Operating Budget for such Project Company, (y) does not reduce
the supply of product or material to such Project Company contemplated thereby,
and (z) is not otherwise materially adverse to the interest of the Lenders, and
(iii) to the extent such Material Agreement is an lease agreement, such lease
agreement may be amended or modified without the consent of the Administrative
Agent so long as such amendment or modification (x) does not result in or
require an increase in the Operating Budget for such Project Company, (y) does
not reduce the size of the leased property or the tenor of the lease, and (z) is
not otherwise materially adverse to the interest of the Lenders;

(b)subject to the right of the applicable Borrower Group Company to enter into
Replacement Agreements as set forth in Section 7.01(k), directly or indirectly
transfer, terminate, cancel or permit or consent to the transfer, termination or
cancellation (including by exercising any contractual option to terminate, or
failing to exercise any contractual option to extend) of any Material Agreement
without the written consent of the Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed; or

(c)enter into an Additional Material Agreement without the prior written consent
of the Administrative Agent not to be unreasonably withheld, conditioned or
delayed.

Section 6.10Transactions with Affiliates .  No Loan Party shall, and no Loan
Party shall permit any of its Subsidiaries that is not a Loan Party to, directly
or indirectly enter into any transaction or series of related transactions with
an Affiliate of any Borrower Group Company, except for (a) transactions set
forth on Schedule 3.23 hereto, (b) transactions involving payments or
consideration not in excess of $100,000 in the aggregate for all transactions
under this clause (b) during the term of this Agreement entered into in the
ordinary course of such Borrower Group Company’s (and such Affiliate’s) business
and upon fair and reasonable terms no less favorable to such Borrower Group
Company than it would obtain in comparable arm’s-length transactions

118

--------------------------------------------------------------------------------

with a Person acting in good faith which is not an Affiliate, (c) transactions
between or among (i) the Loan Parties not involving any other Affiliate, or (ii)
the Existing Foreign Subsidiaries not involving any other Affiliate, and (d) any
Restricted Payment permitted by Section 6.06.  No Borrower Group Company shall
become a party to, or otherwise become obligated under, any tax sharing
agreements.

Section 6.11Collateral Accounts .  No Loan Party shall open or maintain, or
instruct any Person to open or maintain, any securities accounts, deposit
accounts or other bank accounts other than (x) Excluded Accounts and (y) the
Collateral Accounts as contemplated by Section 5.18.  Prior to the Discharge
Date (as defined in the Security Agreement), no Loan Party shall change (or
permit any other Person to change) the name or account number of any Collateral
Account or close any Collateral Account, in each case, without the prior written
consent of the Collateral Agent.  No amounts may be transferred or withdrawn
from any Collateral Account other than in accordance with and as permitted by
Section 5.18.

Section 6.12Guarantees .  No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries that is not a Loan Party to, Guarantee, endorse,
contingently agree to purchase or otherwise become liable for Indebtedness or
obligations of any other Person except as otherwise permitted under the terms of
the Financing Documents.  

Section 6.13Hazardous Materials .  No Loan Party will, and no Loan Party shall
permit any of its Subsidiaries that is not a Loan Party to, cause any Releases
of Hazardous Materials at, on, from or under any real property formerly owned,
leased or operated by any Borrower Group Company, except to the extent such
Release is otherwise in compliance in all material respects with all Applicable
Laws and applicable insurance policies.

Section 6.14No Speculative Transactions .  No Loan Party shall, without the
prior written consent of the Administrative Agent, enter into, or suffer to
exist, any Hedging Agreement or any other speculative transaction other than
interest rate Hedging Agreements entered into in the ordinary course of business
and not for speculative purposes.

Section 6.15Reserved.

Section 6.16Reserved .  

Section 6.17Withdrawals from the Collateral Accounts .  No Loan Party shall, and
no Loan Party shall permit any other Borrower Group Company to, make any
withdrawals from the Collateral Accounts other than in accordance with Section
5.18.

Section 6.18Capital Expenditures .  No Loan Party will, and no Loan Party shall
permit any other Borrower Group Company (other than an Excluded Project Company)
make any Capital Expenditures other than (i) Capital Expenditures permitted to
be made pursuant to Section 6.07(d), and (ii) Capital Expenditures in accordance
with the applicable Construction Budget, Construction Schedule and Operating
Budget for such Loan Party.

119

--------------------------------------------------------------------------------

Section 6.19Right of First Offer .  

(a)In the event that the Borrower or any other Borrower Group Company shall
desire to obtain any construction financing or a financing to acquire a Project
then under construction (a “Proposed Financing”) with respect to any new fuel
cell project to be developed, owned, constructed or operated by any Borrower
Group Company, prior to engaging in any negotiations with any other potential
financing source with respect to such Proposed Financing, the Borrower shall
deliver written notice to the Administrative Agent of such Borrower Group
Company’s desire to obtain such Proposed Financing, which notice shall set forth
a reasonably detailed description of the applicable new fuel cell project and
the desired Proposed Financing in respect thereof.  

(b)Upon the Administrative Agent’s receipt of such notice, the Administrative
Agent shall have the exclusive right, for a period of fifteen (15) Business
Days, to develop a proposal to arrange or provide the Proposed Financing.  

(i)In the event that the Administrative Agent shall not present the Borrower
with a proposal for such Proposed Financing within such fifteen Business Day
period, the Borrower shall thereafter be entitled to (A) engage in discussions
and negotiations with other potential financing sources with respect to such
Proposed Financing and (B) consummate such Proposed Financing with any other
third party financing source; provided, that, in the event that the Borrower or
such other Borrower Group Company shall not consummate such Proposed Financing
within one hundred eighty (180) days of the expiration of such fifteen Business
Day period, neither the Borrower nor any other Borrower Group Company shall be
entitled to consummate such Proposed Financing without again complying with the
provisions of this Section 6.19.

(ii)In the event that the Administrative Agent shall, within such fifteen
Business Day period, present the Borrower with a proposal for such Proposed
Financing together with a representation that the Administrative Agent and its
Affiliates have cash on hand or legally binding commitments to obtain from their
respective limited partners or other investors, in either case, sufficient cash
necessary to fund such Proposed Financing, the Borrower shall consider such
proposal in good faith and shall engage in good faith negotiations with the
Administrative Agent with respect thereto.  In the event that the Borrower
shall, after good faith negotiations with the Administrative Agent, decline to
accept the Administrative Agent’s proposal for such Proposed Financing, (x) the
Borrower shall thereafter be entitled to engage in discussions and negotiations
with other potential financing sources with respect to such Proposed Financing;
provided, that, neither the Borrower nor any other Borrower Group Company shall
be entitled to consummate such Proposed Financing with any such other financing
source unless the interest rate, repayment terms and drawdown terms of such
Proposed Financing being provided by such other financing source are, in the
reasonable discretion of the Borrower, more favorable to the Borrower or the
other applicable Borrower Group Company than the terms proposed by the
Administrative Agent, and (y) in the event that the Borrower or such other
Borrower Group Company shall not consummate such Proposed Financing within one
hundred eighty (180) days of the date of the Administrative Agent’s proposal in
respect thereof, neither the Borrower nor any other Borrower Group Company shall
be entitled to

120

--------------------------------------------------------------------------------

consummate such Proposed Financing without again complying with the provisions
of this Section 6.19.

Section 6.20Restricted Debt Payments .  No Borrower Group Company shall repay
and Indebtedness in respect of the State of Connecticut Credit Agreement or the
Connecticut Green Bank Credit Agreement unless (i) such repayment represents
principal and interest then due and payable pursuant to the State of Connecticut
Credit Agreement or the Connecticut Green Bank Credit Agreement, (ii) there is
then funds in the Debt Reserve Account in an amount equal to at least the
Required Debt Reserve Amount in respect of the immediately prior Quarterly
Payment Date, and (iii) the Borrower does not reasonably expect there to exist a
Shortfall Amount as of the immediately following Quarterly Payment Date.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01Events of Default .  If any of the following events (“Events of
Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan (including any
Accrued Interest that has been added to principal) when and as the same shall
become due and payable, whether at the due date thereof or, in the case of
payments of principal due pursuant to Section 2.05(b), at a date fixed for
prepayment thereof, or otherwise; or

(b)the Borrower shall fail to pay, when the same shall be due and payable, (i)
any interest on any Loan or (ii) any reimbursement, fee or any other amount
(other than an amount referred to in clause (a) or (b)(i) of this Article)
payable under this Agreement or under any other Financing Document when and as
the same shall become due and payable, and, in the case of this clause (b)(ii)
only, such failure shall continue unremedied for a period of five (5) Business
Days after the occurrence thereof; or

(c)any representation or warranty made by or deemed made by any Loan Party in
this Agreement or any other Financing Document, or in any certificate furnished
to any Secured Party by or on behalf of any Loan Party in accordance with the
terms hereof or thereof shall prove to have been incorrect in any material
respect (to the extent not already qualified by materiality) as of the time made
or deemed made, confirmed or furnished; provided that, except in the case of
Section 3.05(b), (i) if the fact, event or circumstance resulting in such false
or incorrect representation or warranty is capable of being cured, corrected or
otherwise remedied, (ii) such fact, event or circumstance resulting in such
false or incorrect representation or warranty shall have been cured, corrected
or otherwise remedied within thirty (30) days (or if such inaccurate
representation or warranty is not susceptible to cure within  thirty (30) days,
and the Loan Parties are proceeding with diligence and in good faith to cure
such default and such default is susceptible to cure, such additional period of
time (not to exceed thirty (30) additional days) as may be necessary to cure
such incorrect representation or warranty) from the earlier of (x) the date an
Authorized Officer of any Loan Party obtains knowledge thereof and (y) the date
notice is given to any Loan Party, and (iii) such representation or warranty (as
cured, corrected or remedied) could not reasonably be expected to result in a
Material Adverse Effect, then such false or incorrect

121

--------------------------------------------------------------------------------

representation or warranty shall not constitute a Default or Event of Default
for purposes of the Financing Documents; or

(d)any Loan Party shall fail to observe or perform any covenant or agreement, as
applicable, contained in the following Sections:

(i)Sections 5.01 (as to existence), 5.11(f), 5.13, 5.24, 5.25, 5.265.26,
5.27(c), 5.27(d), 5.28 or Article VI; or

(ii)Sections 5.06(a), 5.10(b), 5.10(c), 5.20(c) or 5.21 and such failure has
continued unremedied for a period of twenty (20) Business Days after the
occurrence thereof; or

(iii)Sections 5.10(g) and such failure has continued unremedied for thirty (30)
days after the occurrence thereof; or

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Financing Document to which
it is a party (other than those specified in clause (a), (b), (c) or (d) of this
Section), and in each case such failure shall continue unremedied for a period
of thirty (30) days after the earlier of (i) written notice thereof to any Loan
Party and (ii) knowledge of such default by an Authorized Officer of any Loan
Party; provided that, if (A) such default cannot be cured within such 30-day
period, (B) such default is susceptible of cure and (C) such Loan Party is
proceeding with diligence and in good faith to cure such default, then such
thirty (30) day cure period shall be extended to such date, not to exceed a
total of sixty (60) days, as shall be necessary for such Loan Party to
diligently cure such default; or

(f)a Bankruptcy occurs with respect to any Borrower Group Company; or

(g)a final non-appealable judgment or order for the payment of money is entered
against any Borrower Group Company in an amount exceeding $1,000,000 (exclusive
of judgment amounts covered by insurance or bond where the insurer or bonding
party has admitted liability in respect of such judgment); or

(h)(i) any Security Document (A) is revoked, terminated or otherwise ceases to
be in full force and effect (except in connection with its expiration in
accordance with its terms in the ordinary course (and not related to any default
thereunder) and except to the extent such revocation, termination or cessation
is caused by any act or omission of the Agent or the Lenders), or the
enforceability thereof shall be challenged in writing by any Loan Party, (B)
ceases to provide (to the extent permitted by law and to the extent required by
the Financing Documents) a first priority perfected Lien on the assets purported
to be covered thereby in favor of the Collateral Agent, free and clear of all
other Liens (other than Permitted Liens), or (C) becomes unlawful or is declared
void or (ii) any Financing Document (A) is revoked, terminated or otherwise
ceases to be in full force and effect (except in connection with its expiration
in accordance with its terms in the ordinary course (and not related to any
default thereunder) and except to the extent such revocation, termination or
cessation is caused any act or omission by the Agent or the Lenders), or (B)
becomes unlawful or is declared void; or

122

--------------------------------------------------------------------------------

(i)an ERISA Event has occurred which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; or

(j)a Change of Control has occurred; or

(k)any Material Agreement shall at any time for any reason cease to be valid and
binding and in full force and effect (in each case, except in connection with
its expiration in accordance with its terms in the ordinary course (and not
related to any default thereunder)); provided that any such event with respect
to a Material Agreement shall not be an Event of Default if (x) the applicable
Person has, within thirty (30) days after the occurrence of such relevant
circumstance, entered into a Replacement Agreement, or (y) no Borrower Group
Company other than an Excluded Project Company is a party to, or otherwise has
rights or obligations under, such Material Agreement and the failure of such
Material Agreement to continue to be valid and binding and in full force and
effect would not reasonably be expected to result in a Material Adverse Effect;
or

(l)any Borrower Group Company shall default in the observance or performance of
any other term, covenant, condition or agreement under any Material Agreement
and either (i) such default shall continue beyond any applicable period of grace
set forth in such Material Agreement, or (ii) such Borrower Group Company shall
fail to diligently pursue a cure for such default; provided that any such event
with respect to a Material Agreement shall not be an Event of Default if no
Borrower Group Company other than an Excluded Project Company is a party to, or
otherwise has rights or obligations under, such Material Agreement and the
applicable default in the observance or performance thereof would not reasonably
be expected to result in a Material Adverse Effect; or

(m)any Authorization by a Governmental Authority necessary for the execution,
delivery and performance of any obligation under the Transaction Documents or
any Material Agreement is terminated or ceases to be in full force or is not
obtained, maintained, or complied with, unless such failure (i) could not
reasonably be expected to result in a Material Adverse Effect during the cure
period (or the additional cure period) under the following clause (ii) and (ii)
is remedied within ninety (90) days after the occurrence thereof or such longer
period as is necessary, if not fully remedied within such period, as is
reasonably required so long as such remediation is diligently pursued in good
faith and such default remains susceptible of cure; or

(n)an uninsured Event of Loss or a Condemnation, in each case with respect to a
portion of the property of any Borrower Group Company in excess of $1,000,000 in
value shall occur; or

(o)an Event of Abandonment shall occur; or

(p)any Loan Party thereto shall (i) default in any material respect in the
observance or performance of any material agreement or material condition
contained in the Observer Rights Agreement and such material default shall
continue after the expiration of any cure period therefor or (ii) default in the
observance or performance of any agreement or condition contained in any Warrant
and such default shall continue after the expiration of any cure period
therefor; or

123

--------------------------------------------------------------------------------

(q)if, for any reason, the Secondary Facility Satisfaction Date shall have not
occurred on or prior to the Secondary Facility Required Repayment Date;

then, and in every such event (other than an event with respect to any Loan
Party described in clause (f) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrower, take any or all of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately; and (ii)
declare the Loans and all other amounts due under the Financing Documents
(including the Prepayment Premium, if applicable) then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all reimbursements, fees and other obligations of
the Borrower accrued hereunder or under the Financing Documents (including the
Prepayment Premium, if applicable), shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Loan Party; and in case of any event with respect to a
Loan Party described in clause (f) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all reimbursements, fees and other
obligations of the Borrower accrued hereunder and under the Financing Documents
(including the Prepayment Premium, if applicable), shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties.  Upon the occurrence
and during the continuance of any Event of Default, in addition to the exercise
of remedies set forth in clauses (i) and (ii) above, each Secured Party shall
be, subject to the terms of the Security Agreement, entitled to exercise the
rights and remedies available to such Secured Party under and in accordance with
the provisions of the other Financing Documents to which it is a party or any
Applicable Law. For the purpose of enabling the Collateral Agent to exercise the
rights and remedies under this Section 7.01 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, license out, convey, transfer or grant options to purchase
any Collateral) at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Loan Party hereby grants to the
Collateral Agent, for the benefit of the Collateral Agent and each other Secured
Party, a nonexclusive and assignable license (exercisable without payment of
royalty or other compensation to any Loan Party), subject, in the case of
Intellectual Property licenses, to the terms of the applicable license, and
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of the Loan Parties to avoid the risk of invalidation of
such Trademarks, to use, practice, license, sublicense, and otherwise exploit
any and all Intellectual Property now owned or held or hereafter acquired or
held by any Loan Party.

Notwithstanding anything to the contrary contained in Section 7.01, in the event
that a an Event of Default has occurred (or, but for the operation of this
paragraph, would trigger) with respect to a Covered Project Company that has a
Project Payoff Amount of $5,000,000 or less, then if prior to the expiration of
the fifth Business Day subsequent to the occurrence of such Event of Default,
the Borrower shall (i) voluntarily prepay the Loans under Section 2.05(a)(i) in
an amount equal to the Project Payoff Amount in respect of such Covered Project
Company or (ii) consummate a Permitted Project Company Disposition/Refinancing
in respect of such Covered Project Company, then (i) the applicable Event of
Default shall be deemed cured for the purposes

124

--------------------------------------------------------------------------------

of this Agreement, and (ii) such Covered Project Company shall thereafter be
deemed an Excluded Project Company hereunder; provided, that, the Borrower shall
be entitled to exercise its rights under this paragraph with respect to no more
than one Covered Project Company per calendar year.

Section 7.02Application of Proceeds

. The proceeds of any collection, sale or other realization of all or any part
of the Collateral (including any amount in the Collateral Accounts) shall be
applied in the following order of priority:

(a)first, to any fees, costs, charges, expenses and indemnities then due and
payable to Administrative Agent and Collateral Agent under any Financing
Document pro rata based on such respective amounts then due to such Persons;

(b)second, to the respective outstanding fees, costs, charges, expenses and
indemnities then due and payable to the other Secured Parties under any
Financing Document pro rata based on such respective amounts then due to such
Persons;

(c)third, to any accrued but unpaid interest on the Obligations owed to the
Secured Parties pro rata based on such respective amounts then due to the
Secured Parties;

(d)fourth, to any principal amount of the Obligations owed to the Secured
Parties pro rata based on such respective amounts then due to the Secured
Parties;

(e)fifth, to any other unpaid Obligations then due and payable to Secured
Parties, pro rata based on such respective amounts then due to the Secured
Parties; and

(f)sixth, after final payment in full of the amounts described in clauses first
through fifth above and the Discharge Date (as defined in the Security
Agreement) shall have occurred, to the Borrower or as otherwise required by
Applicable Law.

It is understood that the Loan Parties shall remain liable to the extent of any
deficiency between the amount of the proceeds of the Collateral and the
aggregate of the sums referred to in clauses first through fifth above.

ARTICLE VIII

THE AGENTS

Section 8.01Appointment and Authorization of the Agents.

(a)Each of the Lenders hereby irrevocably appoints each Agent to act on its
behalf as its agent hereunder and under the other Financing Documents and
authorizes each Agent in such capacity, to take such actions on its behalf and
to exercise such powers as are delegated to it by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental
thereto.  Each Agent, by executing this Agreement, hereby accepts such
appointment.  

125

--------------------------------------------------------------------------------

(b)Each Agent is hereby authorized to execute, deliver and perform each of the
Transaction Documents to which such Agent is intended to be a party.  Each Agent
hereby agrees, and each Lender hereby authorizes such Agent, to enter into the
amendments and other modifications of the Security Documents (subject to Section
10.02(b)).

Section 8.02Rights as a Lender .  Each Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any of Subsidiary or other Affiliate thereof as if it were not
an Agent hereunder.

Section 8.03Duties of Agent; Exculpatory Provisions .  No Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Financing Documents.  Without limiting the generality of the foregoing, no Agent
(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, (b) shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Financing Documents that such Agent is required to exercise as
directed in writing by the Required Lenders, and (c) shall, except as expressly
set forth herein and in the other Financing Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the financial institution serving as an Agent or any of its
Affiliates in any capacity.  No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders or in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable decision.  No Agent
shall be deemed to have knowledge of any Default or Event of Default unless and
until written notice thereof is given to such Agent by the Borrower or a Lender,
and no Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Financing Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Financing Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to such Agent.

Section 8.04Reliance by Agent .  Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon.  Each Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

126

--------------------------------------------------------------------------------

Section 8.05Delegation of Duties .  Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Agent.  Each Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities as
well as activities as each Agent.

Section 8.06Withholding of Taxes by the Administrative Agent; Indemnification
.  To the extent required by any Applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Taxes.  If any Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Taxes from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Taxes ineffective or for any other reason, or if the
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding tax from
such payment, such Lender shall promptly indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by Administrative Agent as
Taxes or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred.  Each Lender shall severally indemnify the Administrative
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Person (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Person’s failure to comply with the provisions of Section
10.04(f) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Person, in each case, that are payable or
paid by the Administrative Agent in connection with any Financing Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Financing Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 8.06.  

Section 8.07Resignation of Agent .  Each Agent may resign at any time upon
thirty (30) days’ notice by notifying the Lenders and the Borrower, and any
Agent may be removed at any time by the Required Lenders (with a prior written
notice to the Borrower).  Upon any such resignation or removal, the Required
Lenders shall have the right, with the consent of the Borrower (such consent not
to be unreasonably withheld), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and approved by the Borrower and
shall have accepted such appointment within  thirty (30) days after the retiring
Agent gives notice of its resignation or after the Required Lenders’ removal of
the retiring Agent, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be a Lender with an office in New York,
New York, an Affiliate of a Lender or a financial institution with an office in
New York, New York having a combined capital and surplus that is not less than
$250,000,000.  Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to

127

--------------------------------------------------------------------------------

and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Agent and the retiring Agent shall be discharged from its
duties and obligations hereunder (if not already discharged therefrom as
provided above in this paragraph).  The reimbursements and fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the Agent’s resignation or removal hereunder, the provisions
of this Article and Section 10.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.  

Section 8.08Non-Reliance on Agent or Other Lenders .  Each Lender acknowledges
that it has, independently and without reliance upon any Agent, the Affiliates
of any Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon any Agent, the Affiliates of any Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Financing Document or any
related agreement or any document furnished hereunder or thereunder.

Section 8.09No Other Duties; Etc.  The parties agree that neither the
Administrative Agent nor the Collateral Agent shall have any obligations,
liability or responsibility under or in connection with this Agreement and the
other Financing Documents and that none of the Agents shall have any
obligations, liabilities or responsibilities except for those expressly set
forth herein and in the other Financing Documents.  The Collateral Agent shall
have all of the rights (including indemnification rights), powers, benefits,
privileges, exculpations, protections and immunities granted to the Collateral
Agent under the other Financing Documents, all of which are incorporated herein
mutatis mutandis.

ARTICLE IX

GUARANTY

Section 9.01Guaranty.

(a)For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Guarantor hereby unconditionally and irrevocably,
jointly and severally, Guarantees the full and punctual payment and performance
(whether at stated maturity, upon acceleration or otherwise) of all Guaranteed
Obligations, in each case as primary obligor and not merely as surety and with
respect to all such Guaranteed Obligations howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due. This is a guaranty of payment and not merely
of collection.

128

--------------------------------------------------------------------------------

(b)All payments made by any Guarantor under this Article IX shall be payable in
the manner required for payments by the Borrower hereunder, including: (i) the
obligation to make all such payments in Dollars, free and clear of, and without
deduction for, any Taxes, and subject to the gross-up and indemnity as provided
under Section 2.09, (ii) the obligation to pay interest at the Post-Default Rate
and (iii) the obligation to pay all amounts due under the Loans in Dollars.

(c)Any term or provision of this guaranty to the contrary notwithstanding the
aggregate maximum amount of the Guaranteed Obligations for which such Guarantor
shall be liable under this guaranty shall not exceed the maximum amount for
which such Guarantor can be liable without rendering this guaranty or any other
Financing Document, as it relates to such Guarantor, void or voidable under
Applicable Law relating to fraudulent conveyance or fraudulent transfer.

Section 9.02Guaranty Unconditional. The Guaranteed Obligations shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a)any extension, renewal, settlement, compromise, waiver or release in respect
of any obligations of any Loan Party under the Financing Documents and/or any
Commitments under the Financing Documents, by operation of law or otherwise
(other than with respect to any such extension, renewal, settlement, compromise,
waiver or release agreed in accordance with the terms hereunder as expressly
applying to the Guaranteed Obligations),

(b)any modification or amendment of or supplement to this Agreement or any other
Financing Document (other than with respect to any modification, amendment or
supplement agreed in accordance with the terms hereunder as expressly applying
to the Guaranteed Obligations),

(c)any release, impairment, non-perfection or invalidity of any Collateral,

(d)any change in the corporate existence, structure or ownership of any Loan
Party or any other Person, or any event of the type described in Sections 5.01,
6.01 or 6.07 with respect to any Person,

(e)the existence of any claim, set-off or other rights that any Guarantor may
have at any time against any Loan Party, any Secured Party or any other Person,
whether in connection herewith or with any unrelated transactions,

(f)any invalidity or unenforceability relating to or against any Loan Party for
any reason of any Financing Document, or any provision of Applicable Law
purporting to prohibit the performance by any Loan Party of any of its
obligations under the Financing Documents (other than any such invalidity or
unenforceability with respect solely to the Guaranteed Obligations),

(g)the failure of any Material Counterparty to make payments owed to any Loan
Party, or

129

--------------------------------------------------------------------------------

(h)any other act or omission to act or delay of any kind by any Loan Party, any
Secured Party or any other Person or any other circumstance whatsoever that
might, but for the provisions of this Section 9.02, constitute a legal or
equitable discharge of the obligations of any Loan Party under the Financing
Documents.

Section 9.03Discharge Upon Payment in Full; Reinstatement in Certain
Circumstances; Release of Guarantor .  

(a)The Guaranteed Obligations shall remain in full force and effect until all of
the Borrower’s obligations under the Financing Documents shall have been paid or
otherwise performed in full and all of the Commitments shall have terminated.

(b)If at any time any payment made under this Agreement or any other Financing
Document is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, reorganization or similar event of any Loan Party or any
other Person or otherwise, then the Guaranteed Obligations with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.

(c)Upon any event or transaction permitted by this Agreement that results in any
Restricted Subsidiary or Covered Project Company becoming (x) an Excluded
Project Company hereunder or (y) ceasing to be a Subsidiary of the Borrower
hereunder, such Restricted Subsidiary or such Covered Project Company, as
applicable, shall (ii) automatically cease to be a Guarantor and Loan Party
hereunder, and (ii) automatically be released from its Guarantee obligations
under this Article IX and all other obligations under this Agreement and the
other Financing Agreements.  In the event that a Guarantor is released in
accordance with the foregoing sentence, the Administrative Agent shall provide
the Borrower will such confirmations of such release as reasonably requested by
the Borrower.

Section 9.04Waiver by the Guarantors.

(a)Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law: (i) notice of acceptance of the guaranty
provided in this Article IX and notice of any liability to which this guaranty
may apply, (ii) all notices that may be required by Applicable Law or otherwise
to preserve intact any rights of any Secured Party against any Loan Party,
including any demand, presentment, protest, proof of notice of non-payment,
notice of any failure on the part of any Loan Party to perform and comply with
any covenant, agreement, term, condition or provision of any agreement and any
other notice to any other party that may be liable in respect of the Guaranteed
Obligations (including any Loan Party) except any of the foregoing as may be
expressly required hereunder, (iii) any right to the enforcement, assertion or
exercise by any Secured Party of any right, power, privilege or remedy conferred
upon such Person under the Financing Documents or otherwise and (iv) any
requirement that any Secured Party exhaust any right, power, privilege or
remedy, or mitigate any damages resulting from any Default or Event of Default
under any Financing Document, or proceed to take any action against any
Collateral or against any Loan Party or any other Person under or in respect of
any Financing Document or otherwise, or protect, secure, perfect or ensure any
Lien on any Collateral.

130

--------------------------------------------------------------------------------

(b)Each Guarantor agrees and acknowledges that the Administrative Agent and each
holder of any Guaranteed Obligations may demand payment of, enforce and recover
from any Guarantor or any other Person obligated for any or all of such
Guaranteed Obligations in any order and in any manner whatsoever, without any
requirement that the Administrative Agent or such holder seek to recover from
any particular Guarantor or other Person first or from any Guarantors or other
Persons pro rata or on any other basis.

Section 9.05Subrogation .  Upon any Guarantor making any payment under this
Article IX, such Guarantor shall be subrogated to the rights of the payee
against any Loan Party with respect to such obligation; provided that no
Guarantor shall enforce any payment by way of subrogation, indemnity,
contribution or otherwise, or exercise any other right, against any Loan Party
(or otherwise benefit from any payment or other transfer arising from any such
right) so long as any obligations under the Financing Documents (other than
on-going but not yet incurred indemnity obligations) remain unpaid and/or
unsatisfied.

Section 9.06Acceleration .  All amounts then subject to acceleration under
Section 7.01 of this Agreement shall be payable by the Loan Parties hereunder
immediately upon demand by the Administrative Agent.

ARTICLE X

MISCELLANEOUS

Section 10.01Notices .  Except as otherwise expressly provided herein or in any
Financing Document, all notices and other communications provided for hereunder
or thereunder shall be (i) in writing and (ii) sent by overnight courier (if for
inland delivery) or international courier (if for overseas delivery); provided,
that such notice or communication may be sent by email so long as (x) such email
or electronic transmission is promptly followed by a communication or notice in
sent in accordance with (i) and (ii) above, (y) any Loan Party is delivering
documents and information required to be provided under Article IV, Article V or
Article VI, or (z) the express terms of any Financing Document permit electronic
transmissions, in each case, to a party hereto at its address and contact number
specified below, or at such other address and contact number as is designated by
such party in a written notice to the other parties hereto:

(a)Borrower or Guarantors:

FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06810
Attention:    Jason Few
Email: jfew@fce.com


131

--------------------------------------------------------------------------------

With a copy which shall not constitute notice to:

FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06810
Attention:    Jennifer Arasimowicz, General Counsel
Email: jarasimowicz@fce.com

(b)Administrative Agent and Collateral Agent:

Orion Energy Partners Investment Agent, LLC
350 Fifth Avenue #6740
New York, NY 10118
Attention:Gerrit Nicholas; Rui Viana; Mark Friedland;

Timothy Mister; Sue Yang

 

Email:

Gerrit@OrionEnergyPartners.com;

Rui@OrionEnergyPartners.com;

Mark@OrionEnergyPartners.com;

Timothy@OrionEnergyPartners.com;

Sue@OrionEnergyPartners.com

(c)If to a Lender, to it at its address (mail or email) set forth in its
Administrative Questionnaire.

All notices and communications shall be effective when received by the addressee
thereof during business hours on a Business Day in such Person’s location as
indicated by such Person’s address in paragraphs (a) to (c) above, or at such
other address as is designated by such Person in a written notice to the other
parties hereto.

Section 10.02Waivers; Amendments.

(a)No Deemed Waivers; Remedies Cumulative.  No failure or delay on the part of
any Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Financing Document and no course of dealing between any Loan
Party, or any Loan Party’s Affiliates, on the one hand, and any Agent or Lender
on the other hand, shall impair any such right, power or privilege or operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Financing Document preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder.  The rights, powers and remedies herein or in
any other Financing Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which any party thereto would otherwise
have.  No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Agent or any Lender to
any other or further action in any circumstances without notice or demand.

(b)Amendments.  No amendment or waiver of any provision of this Agreement or any
other Financing Document (other than any Security Document, each of which may
only be waived,

132

--------------------------------------------------------------------------------

amended or modified in accordance with such Security Document), and no consent
to any departure by the Borrower shall be effective unless in writing signed by
the Required Lenders and the Borrower and acknowledged by the Administrative
Agent; provided that no such amendment, waiver or consent shall:  (i) postpone
any date fixed by this Agreement or any other Financing Document for any payment
or mandatory prepayment of principal, interest, fees or other amounts due to the
Lenders (or any of them), or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby; (ii) reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Financing Document, without the written consent of each Lender directly affected
thereby; (iii) change the pro rata agreements in Section 7.02 without the
consent of each Lender affected thereby; (iv) change any provision of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; or (v) release or (other
than as expressly permitted herein or in the Security Agreement) share any
material portion of the Collateral without the written consent of each Lender;
and provided further that (A) no amendment, waiver or consent shall, without the
written consent of the relevant Agent in addition to the Lenders required above,
affect the rights or duties of such Agent under this Agreement or any other
Financing Document and (B) any separate reimbursement or fee agreement between
the Borrower and the Administrative Agent in its capacity as such or between the
Borrower and the Collateral Agent in its capacity as such may be amended or
modified by such parties.  Notwithstanding anything herein to the contrary, (x)
the Loan Parties and the Agents may (but shall not be obligated to) amend or
supplement any Security Document without the consent of any Lender to cure any
ambiguity, defect or inconsistency which is not material, or to make any change
that would provide any additional rights or benefits to the Lenders and (y) any
Loan Party may amend, modify or supplement any annexes or schedules to the
Security Documents as expressly provided therein (without the consent of any
Agent, Lender or other secured party).

Section 10.03Expenses; Indemnity; Etc.

(a)Costs and Expenses.  The Borrower agrees to pay or reimburse each of the
Agents and the Lenders for:  (i) all reasonable and documented out-of-pocket
costs and expenses of the Agents and the Lenders (including the reasonable fees
and expenses of Greenberg Traurig LLP, New York counsel to the Administrative
Agent and the Collateral Agent, and experts engaged by the Agents or the Lenders
from time to time) in connection with (A) the negotiation, preparation,
execution, delivery and performance of this Agreement and the other Financing
Documents and the extension of credit under this Agreement (whether or not the
transaction contemplated hereby and thereby shall be consummated) (provided,
that, the Borrower shall not be required to pay or reimburse the Agents and the
Lenders under this clause (i)(A) for costs and expenses in an amount in excess
of the expense budget previously agreed upon by the Borrower and the
Administrative Agent) or (B) any amendment, modification or waiver of any of the
terms of this Agreement or any other Financing Documents, (ii) all reasonable
and documented out-of-pocket costs and expenses of the Lenders (including
payment of the fees and reimbursements provided for herein) and the Agents
(including reasonable and documented outside counsels’ fees and expenses and
reasonable and documented outside experts’ fees and expenses) in connection with
(A) any Default or Event of Default and any enforcement or collection
proceedings resulting from such Default or Event of Default or in connection
with the negotiation of any restructuring or “work-out” (whether

133

--------------------------------------------------------------------------------

or not consummated) of the obligations of any Loan Party under this Agreement or
the obligations of any Material Counterparty under any other Financing Document
or Material Agreement and (B) the enforcement of this Section 10.03 or the
preservation of their respective rights, (iii) all costs, expenses, Taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein, and (iv) all
reasonable and documented out-of-pocket costs and expenses of the Agents and the
Lenders (including the reasonable and documented fees and expenses of the
experts and consultants engaged by the Agents or the Lenders) in connection with
the Lenders’ due diligence review.

(b)Indemnification by the Borrower.  Each Loan Party agrees to indemnify and
hold harmless each of the Agents and the Lenders and their affiliates and their
respective directors, officers, employees, administrative agents,
attorneys-in-fact and controlling persons (each, an “Indemnified Party”) from
and against any and all losses, claims, damages and liabilities, joint or
several, to which such Indemnified Party may become subject related to or
arising out of any transaction contemplated by the Financing Documents or the
execution, delivery and performance of the Financing Documents or any other
document in any way relating to the Financing Documents and the transactions
contemplated by the Financing Documents (including, for avoidance of doubt, any
liabilities arising under or in connection with Environmental Law) and will
reimburse any Indemnified Party for all expenses (including reasonable and
documented outside counsel fees and expenses) as they are incurred in connection
therewith.  No Loan Party shall be liable under the foregoing indemnification
provision to an Indemnified Party to the extent that any loss, claim, damage,
liability or expense is found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.  Each Loan Party also agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to it, or any of its security holders or
creditors related to or arising out of the execution, delivery and performance
of any Financing Document or any other document in any way relating to the
Financing Documents or the other transactions contemplated by the Financing
Documents, except to the extent that any loss, claim, damage or liability is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from such Indemnified Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction.  To the extent
permitted by Applicable Law, no Loan Party shall assert and each Loan Party
hereby waives, any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any Financing Document or any agreement or instrument
contemplated hereby, any Loan or the use of the proceeds thereof.  Paragraph (b)
of this Section shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non‑Tax claim.

(c)Indemnification by Lenders.  To the extent that the Borrower fails to pay any
amount required to be paid to any Agent, their affiliates or agents under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay
ratably in accordance with the aggregate principal amount of the Loans held by
the Lender to such Agent, affiliate or agent such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent, affiliate or agent in its capacity as such.

134

--------------------------------------------------------------------------------

(d)Settlements; Appearances in Actions.  The Borrower agrees that, without each
Indemnified Party’s prior written consent, it will not settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding in respect of which indemnification could be sought by or on
behalf of such Indemnified Party under this Section (whether or not any
Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party from all liability arising out
of such claim, action or proceeding.  In the event that an Indemnified Party is
requested or required to appear as a witness in any action brought by or on
behalf of or against the Borrower or any Affiliate thereof in which such
Indemnified Party is not named as a defendant, the Borrower agrees to reimburse
such Indemnified Party for all reasonable expenses incurred by it in connection
with such Indemnified Party’s appearing and preparing to appear as such a
witness, including the reasonable and documented fees and disbursements of its
legal counsel.  In the case of any claim brought against an Indemnified Party
for which the Borrower may be responsible under this Section 10.03, the Agents
and Lenders agree (at the expense of the Borrower) to execute such instruments
and documents and cooperate as reasonably requested by the Borrower in
connection with the Borrower’s defense, settlement or compromise of such claim,
action or proceeding.

Section 10.04Successors and Assigns.

(a)Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Loan Parties may
not assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (f) of this
Section) and, to the extent expressly contemplated hereby, the Indemnified
Parties referred to in Section 10.03(b) and the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may assign to one or more Persons all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Loan at the time owing to it); provided that:

(i)except in the case of an assignment to a Lender or an Affiliate or Related
Fund of a Lender, the amount of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $500,000 unless the Borrower and the Administrative Agent
otherwise consent;

(ii)except in the case of an assignment to a Lender or an Affiliate or Related
Fund of a Lender, the Borrower and the Administrative Agent must each give its
prior written consent to such assignment; provided that (x) in the case of the
Administrative Agent, such consent shall not be unreasonably withheld,
conditioned or delayed and (y) in

135

--------------------------------------------------------------------------------

the case of the Borrower, such consent shall not be unreasonably withheld,
conditioned or delayed if such assignment is to an Approved Fund and such
consent shall be given in the Borrower’s sole discretion if the assignment is to
any other Person (other than a Lender, an Affiliate or Related Fund of a Lender
or an Approved Fund) (and provided further that, in the case of the Borrower,
such consent shall be deemed to be given if the Borrower has not responded
within five (5) Business Days of any request for consent);

(iii)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iv)except in the case of an assignment to an Affiliate, the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500; and

(v)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

provided further that any consent of the Borrower otherwise required under this
clause (b) shall not be required if any Event of Default has occurred and is
continuing and shall be deemed given if the Borrower has not responded to a
request for such consent within five (5) Business Days of the request.  Upon
acceptance and recording pursuant to paragraph (d) of this Section, from and
after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.09, 2.10 and 10.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.

(c)Maintenance of Register by the Administrative Agent.  The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, principal amount of the Loans owing to each Lender pursuant to the
terms hereof from time to time and the amount of any Accrued Interest owing from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d)Effectiveness of Assignments.  Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed

136

--------------------------------------------------------------------------------

Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e)Limitations on Rights of Assignees.  An assignee Lender shall not be entitled
to receive any greater payment under Sections 2.09 or 2.10 than the assigning
Lender would have been entitled to receive with respect to the interest assigned
to such assignee (based on the circumstances existing at the time of the
assignment), unless the Borrower’s prior written consent has been obtained
therefor.

(f)Participations.  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Financing Documents (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement and the other Financing Documents shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Loan Parties, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Financing Documents.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other
Financing Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Financing Document; provided that, such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (g) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.09 and 2.10 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Financing
Documents held by it (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loan or its other obligations under
any Financing Document) to any Person except to the extent that such disclosure
is necessary to establish that such participation complies with Section 10.15
and that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103‑1(c) of the Treasury Regulations and
Section 1.163-5(b) of the Proposed Treasury Regulations (or any amended or
successor version).  The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

137

--------------------------------------------------------------------------------

(g)Limitations on Rights of Participants.  A Participant shall not be entitled
to receive any greater payment under Sections 2.09 or 2.10 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.  A Participant shall not be entitled to the benefits
of Section 2.09 unless the Participant agrees, for the benefit of the Borrower,
to comply with Section 2.09(e) as though it were a Lender (it being understood
that the documentation required under Section 2.09(e) shall be delivered to the
participating Lender).

(h)Certain Pledges.

(i)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or assignment to a Federal Reserve Bank, the European
Central Bank or any other central bank or similar monetary authority in the
jurisdiction of such Lender, and this Section shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto; and provided further that any payment in respect of such pledge or
assignment made by any Loan Party to or for the account of the pledging or
assigning Lender in accordance with the terms of this Agreement shall satisfy
such Loan Party’s obligations hereunder in respect of such pledged or assigned
Loan to the extent of such payment.

(ii)Notwithstanding any other provision of this Agreement, any Lender may,
without informing, consulting with or obtaining the consent of any other Party
to the Financing Documents and without formality under any Financing Documents,
assign by way of security, mortgage, charge or otherwise create security by any
means over, its rights under any Financing Document to secure the obligations of
that Lender to any Person that would be a permitted assignee (without the
consent of the Borrower or any Agent) pursuant to Section 10.04(b) including (A)
to the benefit of any of its Affiliates and/or (B) within the framework of its,
or its Affiliates, direct or indirect funding operations.

(i)No Assignments to the Borrower or Affiliates.  Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to any Loan Party or any Affiliate of the
Borrower without the prior written consent of each other Lender.

Section 10.05Survival .  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loan,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any reimbursement, fee or any other amount
payable under this Agreement (other than any contingent indemnification or
reimbursement amount not then due and payable) is outstanding and unpaid.  The
provisions of Sections 2.09, 2.10, 10.03, 10.13, 10.14 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the

138

--------------------------------------------------------------------------------

transactions contemplated hereby, the repayment of the Loan, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

Section 10.06Counterparts; Integration; Effectiveness .  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Financing Documents to which a Loan Party is party constitute the entire
contract between and among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Delivery of an executed counterpart of a
signature page to this Agreement by electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

Section 10.07Severability .  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08Right of Setoff .  If an Event of Default shall have occurred and
be continuing, each Lender and any of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held, and any other indebtedness at any time owing, by
such Lender or any such Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured or denominated in a currency other than
Dollars.  The rights of each Lender or any such Affiliate under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Section 10.09Governing Law; Jurisdiction; Etc.

(a)Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)Submission to Jurisdiction.  Any legal action or proceeding with respect to
this Agreement or any other Financing Document to which a Loan Party is a party
shall, except as provided in clause (d) below, be brought in the courts of the
State of New York, or of the United States District Court for the Southern
District of New York, in each case, seated in the County of New York and, by
execution and delivery of this Agreement, each party hereto hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  Each party hereto
agrees that a judgment, after exhaustion of all available

139

--------------------------------------------------------------------------------

appeals, in any such action or proceeding shall be conclusive and binding upon
it, and may be enforced in any other jurisdiction, including by a suit upon such
judgment, a certified copy of which shall be conclusive evidence of the
judgment.

(c)Waiver of Venue.  Each party hereto hereby irrevocably waives any objection
that it may now have or hereafter have to the laying of the venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Financing Document to which it is a party brought in the Supreme Court of the
State of New York or in the United States District Court for the Southern
District of New York, in each case, seated in the County of New York and hereby
further irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(d)Rights of the Secured Parties.  Nothing in this Section 10.09 shall limit the
right of the Secured Parties to refer any claim against a Loan Party to any
court of competent jurisdiction anywhere else outside of the State of New York,
nor shall the taking of proceedings by any Secured Party before the courts in
one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction whether concurrently or not.

(e)WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY FINANCING DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY FINANCING DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(f)Reserved.  

(g)Waiver of Immunity.  To the extent that any Loan Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution, sovereign immunity or otherwise) with respect to
itself or its property, it hereby irrevocably waives such immunity, to the
fullest extent permitted by law, in respect of its obligations under this
Agreement and the other Financing Documents.

Section 10.10Headings .  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.11Confidentiality .  

140

--------------------------------------------------------------------------------

(a)Each of the Agents and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its and its Affiliates’ directors, officers, employees, board members (and
members of committees thereof), current or prospective limited partners, agents,
consultants, Persons providing administration and settlement services and other
professional advisors, including accountants, auditors, legal counsel and other
advisors with a need to know (for purposes of this Section 10.11, the
“Representatives”) (it being understood that the Representatives will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, and that the applicable Agent or Lender
responsible for such disclosure shall be responsible for any non-compliance with
the foregoing by any such Representatives that do not have a separate
confidentiality obligation to such Agent or Lender), (ii) to the extent
requested by any applicable regulatory or supervisory body or authority, by
applicable laws or regulations or by any subpoena, oral question posed at any
deposition, interrogatory or similar legal process (including, for the avoidance
of doubt, to the extent requested in connection with any pledge or assignment
pursuant to Section 10.04(h)); provided that the party from whom disclosure is
being required shall give notice thereof to the Borrower as soon as practicable
(unless restricted from doing so and except where disclosure is to be made to a
regulatory or supervisory body or authority during the ordinary course of its
supervisory or regulatory function), (iii) to any other party to this Agreement,
(iv) subject to an agreement containing provisions substantially the same as
those of this paragraph, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (v) with the written consent of the Borrower, (vi) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to any Agent or any Lender
on a nonconfidential basis from a source other than the Borrower and such source
is not, to the knowledge of such Agent or Lender, subject to subject to a
confidentiality agreement with any Loan Party or (vii) to any Person with whom
any Loan Party, an Agent or a Lender has entered into (or potentially may enter
into), whether directly or indirectly, any transaction under which payments are
to be made or may be made by reference to one or more Financing Documents and/or
the Loan Parties or to any of such Person’s Affiliates and Representatives.  For
the purposes of this paragraph, “Information” means all information received
from any Loan Party relating to any Loan Party, or its respective business,
other than any such information that is available to the Agents or any Lender on
a nonconfidential basis prior to disclosure by a Loan Party.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  

(b)Upon written request, but no later than ten (10) Business Days thereafter, by
any Loan Party, each Agent and Lender agrees to promptly return or destroy all
copies of confidential Information and all notes, correspondence, documents or
other records based thereon or which contain confidential Information (“Derivate
Documents”) which are then in the such Agent’s or Lender’s possession.
Notwithstanding the foregoing, the Agents and Lenders and their Representatives
shall be entitled to (i) retain copies of all Information provided to such Agent
or Lender for legal, regulatory, and compliance purposes, in a manner consistent
with the such Agent’s or Lender’s document archiving procedures, and which
information shall remain confidential for the term of this Agreement so long as
such Information is retained in a manner consistent with such Agent’s or
Lender’s internal confidentiality policies, or (ii) to the extent that such
Agent or Lender and its Representatives have copies of computer records and
files containing

141

--------------------------------------------------------------------------------

Information, which have been created as a result of automatic archiving or
backup procedures, may retain such number of copies of the Information for
legal, regulatory, and compliance purposes, in a manner consistent with such
Agent’s or Lender’s and its Representatives’ document archiving procedure, and
which information shall remain confidential so long as such Information is
retained in a manner consistent with such Agent’s or Lender’s and its
Representatives’ internal confidentiality policies. Each Loan Party remains the
owner of all its Information contained in all Derivate Documents. In addition,
the Agents and Lenders shall not be obligated to return or destroy any
Information contained in any documents or packages prepared for its board of
directors or like body, but may retain such documents or packages in a manner
consistent with such Agent’s or Lender’s internal confidentiality policies.

(c)Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the Administrative Agent, the Orion Energy Warrant Holders,
their respective affiliates and advisors and investors in funds managed by the
foregoing Persons (collectively, the “Orion Energy Persons”) are subject to
compliance obligations mandated by various regulators, governmental agencies and
taxation authorities; and in satisfaction of those compliance obligations, the
Orion Energy Persons may disclose confidential Information in response to a
broad information request not specifically targeted at Borrower, as required by
such regulators, governmental agencies, and taxation authorities without notice
to the Borrower and without obtaining assurances that information will be
treated confidentially; and such disclosure shall not be a violation of this
agreement; provided that if such regulators, governmental agencies and taxation
authorities make information requests specifically targeted at or regarding the
Borrower or any of its affiliates, the Orion Energy Persons will promptly notify
the Borrower of such information request.

Section 10.12Non-Recourse .  Anything herein or in any other Financing Document
to the contrary notwithstanding, the obligations of the Loan Parties under this
Agreement and each other Financing Document to which each Loan Party is a party,
and any certificate, notice, instrument or document delivered pursuant hereto or
thereto, are obligations solely of such Loan Party and do not constitute a debt,
liability or obligation of (and no recourse shall be made with respect to) any
of their respective Affiliates (other than the Loan Parties), or any
shareholder, partner, member, officer, director or employee of such Affiliates
(collectively, the “Non-Recourse Parties”).  No action under or in connection
with this Agreement or any other Financing Document to which each Loan Party is
a party shall be brought against any Non-Recourse Party, and no judgment for any
deficiency upon the obligations hereunder or thereunder shall be obtainable by
any Secured Party against any Non-Recourse Party, except that the foregoing
shall not limit the obligations or liabilities of any Guarantor under the
Financing Documents.  Notwithstanding any of the foregoing, it is expressly
understood and agreed that nothing contained in this Section shall in any manner
or way (i) restrict the remedies available to any Agent or Lender to realize
upon the Collateral or under any Financing Document, or constitute or be deemed
to be a release of the obligations secured by (or impair the enforceability of)
the Liens and security interests and possessory rights created by or arising
from any Financing Document or (ii) release, or be deemed to release, any
Non-Recourse Party from liability for its own willful misrepresentation,
fraudulent actions, gross negligence or willful misconduct or from any of its
obligations or liabilities under any Financing Document to which such
Non-Recourse Party is a party.

142

--------------------------------------------------------------------------------

Section 10.13No Third Party Beneficiaries .  The agreement of the Lenders to
make the Loans to the Borrower on the terms and conditions set forth in this
Agreement, is solely for the benefit of the Loan Parties, the Agents and the
Lenders, and no other Person (including any Material Counterparty, contractor,
subcontractor, supplier, workman, carrier, warehouseman or materialman
furnishing labor, supplies, goods or services to or for the benefit of the
Business) shall have any rights under this Agreement or under any other
Financing Document or Material Agreement as against the Agent or any Lender or
with respect to any extension of credit contemplated by this Agreement.

Section 10.14Reinstatement .  The obligations of the Loan Parties under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Loan Party in respect of the Secured
Obligations is rescinded or must be otherwise restored by any holder of any of
the Secured Obligations, whether as a result of any proceedings in Bankruptcy or
reorganization or otherwise, and the Borrower agrees that it will indemnify each
Secured Party on demand for all reasonable costs and expenses (including fees of
counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Bankruptcy, insolvency or similar law.

Section 10.15USA PATRIOT Act .  Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA PATRIOT Act”), it is
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act.

[Remainder of page intentionally left blank]

 

 

143

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

FUELCELL ENERGY, INC., as Borrower

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 




 

 

--------------------------------------------------------------------------------

 

 

 

 

ORION ENERGY PARTNERS INVESTMENT AGENT, LLC,

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 




 

 

--------------------------------------------------------------------------------

 

 

ANNEX C

 

Restated Annex I to Credit Agreement

 

See Attached




 

 

--------------------------------------------------------------------------------

ANNEX D

 

Restated Exhibit C to Credit Agreement

 

See Attached

 

 